

 
LOAN AGREEMENT
 
 
Dated as of May 10, 2011
 
 
Between
 
 
SUN RIVER RIDGE II LLC,
 
 
SUN KNOLLWOOD LLC and
 
 
SUN GWINNETT LLC
 
 
collectively, as Borrower
 
 
and
 
 
BANK OF AMERICA, N.A.,
 
 
as Lender
 

 
 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
                                                                                                                                                                     
Page
 
 
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
 
 
Section 1.1.
Definitions 
1

 
Section 1.2.
Principles of Construction 
16

 
ARTICLE 2
GENERAL TERMS
 
 
Section 2.1.
The Loan 
17

 
Section 2.2.
Disbursement to Borrower 
17

 
Section 2.3.
The Note, Mortgage and Loan Documents 
17

 
Section 2.4.
Loan Payments 
17

 
Section 2.5.
Loan Prepayments 
17

 
ARTICLE 3
CONDITIONS PRECEDENT
 
 
Section 3.1.
Conditions Precedent 
17

 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
 
Section 4.1.
Organization 
17

 
Section 4.2.
Status of Borrower 
18

 
Section 4.3.
Validity of Documents 
18

 
Section 4.4.
No Conflicts 
18

 
Section 4.5.
Litigation 
19

 
Section 4.6.
Agreements 
19

 
Section 4.7.
Solvency 
19

 
Section 4.8.
Full and Accurate Disclosure 
20

 
Section 4.9.
No Plan Assets 
20

 
Section 4.10.
Not a Foreign Person 
20

 
Section 4.11.
Enforceability 
20

 
Section 4.12.
Business Purposes 
21

 
Section 4.13.
Compliance 
21

 
Section 4.14.
Financial Information 
21

 
Section 4.15.
Condemnation 
21

 
Section 4.16.
Utilities and Public Access; Parking 
21

 
Section 4.17.
Separate Lots 
22

 
Section 4.18.
Assessments 
22

-i-
 

--------------------------------------------------------------------------------

 
 
Section 4.19.
Insurance 
22

 
Section 4.20.
Use of Property 
22

 
Section 4.21.
Certificate of Occupancy; Licenses 
22

 
Section 4.22.
Flood Zone 
23

 
Section 4.23.
Physical Condition 
23

 
Section 4.24.
Boundaries 
23

 
Section 4.25.
Leases and Rent Roll 
23

 
Section 4.26.
Filing and Recording Taxes 
24

 
Section 4.27.
Intentionally Reserved 
24

 
Section 4.28.
Illegal Activity 
24

 
Section 4.29.
Construction Expenses 
24

 
Section 4.30.
Personal Property 
25

 
Section 4.31.
Taxes 
25

 
Section 4.32.
Title 
25

 
Section 4.33.
Federal Reserve Regulations 
25

 
Section 4.34.
Investment Company Act 
25

 
Section 4.35.
Reciprocal Easement Agreements 
26

 
Section 4.36.
No Change in Facts or Circumstances; Disclosure 
26

 
Section 4.37.
Intellectual Property 
26

 
Section 4.38.
Compliance with Anti-Terrorism Laws 
26

 
Section 4.39.
Patriot Act 
27

 
Section 4.40.
Brokers and Financial Advisors 
27

 
Section 4.41.
Survival 
27

 
Section 4.42.
Assumptions 
27

 
Section 4.43.
Representations, Warranties and Covenants 
28

 
ARTICLE 5
BORROWER COVENANTS
 
 
Section 5.1.
Existence; Compliance with Requirements 
28

 
Section 5.2.
Maintenance and Use of Property 
29

 
Section 5.3.
Waste 
29

 
Section 5.4.
Taxes and Other Charges 
29

 
Section 5.5.
Litigation 
30

 
Section 5.6.
Access to Property 
30

 
Section 5.7.
Notice of Default 
31

 
Section 5.8.
Cooperate in Legal Proceedings 
31

 
Section 5.9.
Performance by Borrower 
31

 
Section 5.10.
Awards; Insurance Proceeds 
31

 
Section 5.11.
Financial Reporting 
31

 
Section 5.12.
Estoppel Statement 
33

 
Section 5.13.
Leasing Matters 
34

 
Section 5.14.
Property Management 
35

 
Section 5.15.
Liens 
36

 
Section 5.16.
Debt Cancellation 
36

 
Section 5.17.
Zoning 
36

-ii-
 

--------------------------------------------------------------------------------

 
 
Section 5.18.
ERISA 
36

 
Section 5.19.
No Joint Assessment 
37

 
Section 5.20.
Reciprocal Easement Agreements 
37

 
Section 5.21.
Alterations 
37

 
Section 5.22.
Tax Credits 
37

 
ARTICLE 6
ENTITY COVENANTS
 
 
Section 6.1.
Single Purpose Entity/Separateness 
37

 
Section 6.2.
Change of Name, Identity or Structure 
45

 
Section 6.3.
Business and Operations 
45

 
Section 6.4.
Independent Director 
45

 
ARTICLE 7
NO SALE OR ENCUMBRANCE
 
 
Section 7.1.
Transfer Definitions 
46

 
Section 7.2.
No Sale/Encumbrance 
47

 
Section 7.3.
Permitted Transfers 
47

 
Section 7.4.
Lender’s Rights 
48

 
Section 7.5.
Assumption 
49

 
Section 7.6.
Partial Assumption 
51

 
Section 7.7.
Easements; Licenses. 
52

 
ARTICLE 8
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
 
 
Section 8.1.
Insurance 
53

 
Section 8.2.
Casualty 
56

 
Section 8.3.
Condemnation 
57

 
Section 8.4.
Restoration 
57

 
ARTICLE 9
RESERVE FUNDS
 
 
Section 9.1.
Required Repairs 
61

 
Section 9.2.
Replacements 
62

 
Section 9.3.
Tenant Improvements and Leasing Commissions 
62

 
Section 9.4.
Required Work 
63

 
Section 9.5.
Release of Reserve Funds 
65

 
Section 9.6.
Tax and Insurance Reserve Funds 
68

 
Section 9.7.
Excess Cash; Operating Expenses; Extraordinary Expenses 
69

 
Section 9.8.
Reserve Funds Generally 
69

 
-iii-
 

--------------------------------------------------------------------------------

 
ARTICLE 10
CASH MANAGEMENT
 
 
Section 10.1.
Lockbox Account and Cash Management Account 
72

 
Section 10.2.
Deposits and Withdrawals 
74

 
Section 10.3.
Security Interest 
77

 
ARTICLE 11
EVENTS OF DEFAULT; REMEDIES
 
 
Section 11.1.
Event of Default 
78

 
Section 11.2.
Remedies 
80

 
ARTICLE 12
ENVIRONMENTAL PROVISIONS
 
 
Section 12.1.
Environmental Representations and Warranties 
81

 
Section 12.2.
Environmental Covenants 
82

 
Section 12.3.
Lender’s Rights 
83

 
Section 12.4.
Operations and Maintenance 
83

 
Section 12.5.
Environmental Definitions 
83

 
Section 12.6.
Indemnification 
84

 
ARTICLE 13
SECONDARY MARKET
 
 
Section 13.1.
Transfer of Loan 
85

 
Section 13.2.
Delegation of Servicing 
85

 
Section 13.3.
Dissemination of Information 
86

 
Section 13.4.
Cooperation 
86

 
Section 13.5.
Securitization 
88

 
Section 13.6.
Regulation AB Information 
91

 
Section 13.7.
Rating Surveillance 
92

 
Section 13.8.
New Mezzanine Loan 
92

 
ARTICLE 14
INDEMNIFICATIONS
 
 
Section 14.1.
General Indemnification 
93

 
Section 14.2.
Mortgage and Intangible Tax Indemnification 
93

 
Section 14.3.
ERISA Indemnification 
94

 
Section 14.4.
Survival 
94

 
-iv-
 

--------------------------------------------------------------------------------

 
ARTICLE 15
EXCULPATION
 
 
Section 15.1.
Exculpation 
94

 
ARTICLE 16
NOTICES
 
 
Section 16.1.
Notices 
97

 
ARTICLE 17
FURTHER ASSURANCES
 
 
Section 17.1.
Replacement Documents 
98

 
Section 17.2.
Recording of Mortgage, etc 
99

 
Section 17.3.
Further Acts, etc 
99

 
Section 17.4.
Changes in Tax, Debt, Credit and Documentary Stamp Laws 
100

 
Section 17.5.
Expenses 
100

 
Section 17.6.
Cost of Enforcement. 
101

 
ARTICLE 18
WAIVERS
 
 
Section 18.1.
Remedies Cumulative; Waivers 
101

 
Section 18.2.
Modification, Waiver in Writing 
102

 
Section 18.3.
Delay Not a Waiver 
102

 
Section 18.4.
Trial by Jury 
102

 
Section 18.5.
Waiver of Notice 
103

 
Section 18.6.
Remedies of Borrower 
103

 
Section 18.7.
Waiver of Marshalling of Assets 
103

 
Section 18.8.
Waiver of Statute of Limitations 
103

 
Section 18.9.
Waiver of Counterclaim 
103

 
ARTICLE 19
GOVERNING LAW
 
 
Section 19.1.
Choice of Law 
104

 
Section 19.2.
Severability 
104

 
Section 19.3.
Preferences 
104

 
ARTICLE 20
MISCELLANEOUS
 
 
Section 20.1.
Survival 
104

 
Section 20.2.
Lender’s Discretion 
105

 
Section 20.3.
Headings 
105

 
-v-

--------------------------------------------------------------------------------

 
 
Section 20.4.
Schedules Incorporated 
105

 
Section 20.5.
Offsets, Counterclaims and Defenses 
105

 
Section 20.6.
No Joint Venture or Partnership; No Third Party Beneficiaries 
105

 
Section 20.7.
Publicity 
106

 
Section 20.8.
Conflict; Construction of Documents; Reliance 
106

 
Section 20.9.
Duplicate Originals; Counterparts 
107

 
Section 20.10.
Entire Agreement 
107

 



-vi-
 
 

--------------------------------------------------------------------------------

 



 
LOAN AGREEMENT
 
THIS LOAN AGREEMENT, dated as of May 10, 2011 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
BANK OF AMERICA, N.A., a national banking association, having an address at 214
North Tryon Street, NC1-027-15-03, Charlotte, North Carolina 28255 (together
with its successors and/or assigns, “Lender”) and SUN RIVER RIDGE II LLC, SUN
KNOLLWOOD LLC, and SUN GWINNETT LLC, each a Michigan limited liability company
and each having an address at The American Center, 27777 Franklin Road, Suite
200, Southfield, Michigan 48034 (individually and/or collectively, as the case
may be, together with its successors and/or assigns, “Borrower”).
 
RECITALS:
 
Borrower desires to obtain the Loan (defined below) from Lender.
 
Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).
 
In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:
 
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
 
Section 1.1. Definitions
 
For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:
 
“Additional Replacement” shall have the meaning set forth in Section 9.5(g)
hereof.
 
“Affiliate” shall mean, as to any Person, any other Person that directly or
indirectly is in control of, is controlled by or is under common control with
such Person, and/or  is a director or officer of such Person or of an Affiliate
of such Person.  As used in this definition, the term “control” means the power
to direct the management and policies of a Person, directly or indirectly,
whether through ownership of voting securities or other beneficial interests, by
contract or otherwise.
 
“Affiliated Manager” shall have the meaning set forth in Section 7.1 hereof.
 
“Allocated Loan Amount” shall mean the portion of the amount of the Loan
allocated to each Parcel, as set forth in Schedule II attached hereto and made a
part hereof.
 
“ALTA” shall mean American Land Title Association, or any successor thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
“Alteration Threshold” means $250,000.00.
 
“Annual Budget” shall mean the operating budget, consistent with the annual
operating statements described in Section 5.11 of this Agreement for each
Parcel, including all planned capital expenditures, for each Parcel approved by
Lender to the extent such approval is required upon an Event of Default in
accordance with Section 5.11(a)(iv) hereof, for the applicable calendar year or
other period.
 
“Appraisal” shall mean an “as is” appraisal of the Property conforming to FIRREA
and USPAP requirements and prepared at the Borrower’s expense by a qualified
appraiser designated by and reasonably satisfactory to the Lender, in accordance
with written instructions from the Lender, dated as of a date reasonably
acceptable to the Lender and otherwise reasonably satisfactory in form and
substance to the Lender.
 
“Assignment of Management Agreement” shall mean any Assignment and Subordination
of Management Agreement entered into among Lender, Borrower and any Qualified
Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
 
“Assumed Note” shall have the meaning set forth in Section 7.6(d) hereof.
 
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.
 
“Borrower’s Account” shall mean account # 866819035 entitled “Sun Communities
Operating Limited Partnership” maintained by Borrower at Bank of America, N.A.,
which account(s) shall be under the exclusive domain and control of Borrower.
 
“Borrower Principal” shall mean SCOLP.
 
“Business Day” shall mean a day on which Lender is open for the conduct of
substantially all of its banking business at its office in the city in which the
Note is payable (excluding Saturdays and Sundays).
 
“Cash Management Account” shall have the meaning set forth in Section 10.1(b)
hereof.
 
“Cash Sweep Period” shall mean the period commencing on the date upon which the
Debt Service Coverage Ratio for the Property, as reasonably determined by Lender
on a quarterly basis, for the immediately preceding six (6) month period is less
than 1.15 to 1.00, and ending on the date the Debt Service Coverage Ratio equals
or exceeds 1.20 to 1.00 for the immediately preceding six (6) month period.
 
“Casualty” shall have the meaning set forth in Section 8.2.
 
“Closing Date” shall mean the date of the funding of the Loan.
 
“Control” shall have the meaning set forth in Section 7.1 hereof.
 
-2-
 

--------------------------------------------------------------------------------

 
 
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
 
“Countryside Lockbox Account” shall have the meaning set forth in Section
10.1(a) hereof.
 
“Covered Rating Agency Information” shall have the meaning specified in
Section 13.5(f) hereof.
 
“Creditors Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, assignment for the benefit of creditors,
composition or other relief with respect to its debts or debtors.
 
“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage or any other Loan Document.
 
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Note.
 
“Debt Service Coverage Ratio” shall mean, as of any date of determination, for
the applicable period of calculation, the ratio, as reasonably determined by
Lender using the same standards and criteria used by Lender in underwriting the
Loan, of (i) Net Operating Income to (ii) the aggregate amount of Debt Service
which would be due for the same period based on the outstanding principal amount
of the Loan.  Unless otherwise expressly specified herein, the Debt Service
Coverage Ratio shall be computed with respect to the Property and/or Remaining
Property, as applicable, and not any individual Parcel.
 
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
 
“Default Rate” shall have the meaning set forth in the Note.
 
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a federally
chartered depository institution or trust company acting in its fiduciary
capacity is subject to the regulations regarding adversary funds on deposit
therein under 12 C.F.R. §9.10(b), and in the case of a state chartered
depository
 
-3-
 

--------------------------------------------------------------------------------

 
 
institution or trust company, is subject to regulations substantially similar to
12 C.F.R. §9.10(b), having in either case a combined capital surplus of at least
$50,000,000 and subject to supervision or examination by federal and state
authority.  An Eligible Account shall not be evidenced by a certificate of
deposit, passbook or other instrument.
 
“Eligible Institution” shall mean either Bank of America, N.A. or a depository
institution or trust company insured by the Federal Deposit Insurance
Corporation, the short term unsecured debt obligations or commercial paper of
which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in
the case of accounts in which funds are held for thirty (30) days or less (or,
in the case of accounts in which funds are held for more than thirty (30) days,
the long term unsecured debt obligations of which are rated at least “AA-” by
Fitch and S&P and “Aa2” by Moody’s), or such other depository institution or
trust company approved by the Rating Agencies from time to
time.  Notwithstanding the foregoing, prior to a Securitization, Bank of
America, N.A. shall be an Eligible Institution.
 
“Embargoed Person” shall mean any person identified by OFAC or any other Person
with whom a Person resident in the United States of America may not conduct
business or transactions by prohibition of federal law or Executive Order of the
President of the United States of America.
 
“Environmental Law” shall have the meaning set forth in Section 12.5 hereof.
 
“Environmental Liens” shall have the meaning set forth in Section 12.5 hereof.
 
“Environmental Report” shall have the meaning set forth in Section 12.5 hereof.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.
 
“Event of Default” shall have the meaning set forth in Section 11.1 hereof.
 
“Excess Cash” shall have the meaning set forth in Section 10.2(c) hereof.
 
“Excess Cash Reserve Account” shall have the meaning set forth in Section 9.7
hereof.
 
“Excess Cash Reserve Funds” shall have the meaning set forth in Section 9.7
hereof.
 
“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.
 
“Exchange Act Filing” shall have the meaning set forth in Section 13.6 hereof.
 
“Extraordinary Expense” shall mean an operating expense or capital expenditure
with respect to the Property that (i)  is not set forth on the Annual Budget,
(ii) is not
 
-4-
 

--------------------------------------------------------------------------------

 
 
an Operating Expense that has otherwise been approved by Lender, and (iii) is
not subject to payment by withdrawals from the Replacement Reserve Account.
 
“Fitch” shall mean Fitch, Inc.
 
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
 
“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county,  municipal, city, town, special
district or otherwise) whether now or hereafter in existence.
 
“Hazardous Materials” shall have the meaning set forth in Section 12.5 hereof.
 
“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.
 
“Indemnified Parties” shall mean (a) Lender, (b) any prior owner or holder of
the Loan or Participations in the Loan, (c) any servicer or prior servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or who have held a full or
partial interest in the Loan for the benefit of any Investor or other third
party, (f) any receiver or other fiduciary appointed in a foreclosure or other
Creditors Rights Laws proceeding, (g) any officers, directors, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates or subsidiaries of any and all of the foregoing, and
(h) the heirs, legal representatives, successors and assigns of any and all of
the foregoing (including, without limitation, any successors by merger,
consolidation or acquisition of all or a substantial portion of the Indemnified
Parties’ assets and business), in all cases whether during the term of the Loan
or as part of or following a foreclosure of the Mortgage.
 
 “Independent Director” of any corporation or limited liability company means an
individual who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional Independent Directors, another nationally-recognized
company reasonably approved by Lender, in each case that is not an Affiliate of
Borrower and that provides professional Independent Directors and other
corporate services in the ordinary course of its business, and which individual
is duly appointed as a member of the board of directors or board of managers of
such corporation or limited liability company and is not, and has never been,
and will not while serving as Independent Director be, any of the following:
 
(i) a member, partner, manager, director, officer or employee of Borrower, any
SPE Component Entity, or any of their Affiliates (other than as an Independent
Director of an Affiliate of Borrower or any SPE Component Entity that is not in
the direct chain of ownership of Borrower and that is required by a creditor to
be a single purpose bankruptcy remote entity, provided that such Independent
Director is employed by a company that routinely provides
 
-5-
 

--------------------------------------------------------------------------------

 
 
professional Independent Directors or managers) other than a holder of interests
in a nationally recognized “mutual fund”, or other nationally recognized
professionally managed fund of stocks, bonds, options, commodities, money market
securities or other investments that pools the asserts of individuals and/or
organizations and is registered (if required) with the Securities and Exchange
Commission, which may hold shares of SCI;
 
(ii) a creditor, supplier or service provider (including provider of
professional services) to Borrower, any SPE Component Entity, or Affiliates
(other than a nationally-recognized company that routinely provides professional
Independent Directors and other corporate services to Borrower, any SPE
Component Entity, or any of their respective equityholders or Affiliates in the
ordinary course of business);
 
(iii) a family member of any such member, partner, manager, director, officer,
employee, creditor, supplier or service provider; or
 
(iv) a Person that controls (whether directly, indirectly or otherwise) any of
(i), (ii) or (iii) above.
 
A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the Independent Director of a “special
purpose entity” affiliated with Borrower shall not be disqualified from serving
as an Independent Director, provided that the fees that such individual earns
from serving as Independent Directors of such Affiliates in any given year
constitute in the aggregate less than five percent (5%) of such individual’s
annual income for that year.
 
“Insurance Premiums” shall have the meaning set forth in Section 8.1(b) hereof.
 
“Insurance Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.
 
“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.
 
“Investor” shall have the meaning set forth in Section 13.3 hereof.
 
“Issuer Group” shall have the meaning set forth in Section 13.5(b) hereof.
 
“Issuer Person” shall have the meaning set forth in Section 13.5(b) hereof.
 
“Knollwood Lockbox Account” shall have the meaning set forth in Section 10.1(a)
hereof.
 
“Lease” shall have the meaning set forth in the Mortgage.
 
-6-
 

--------------------------------------------------------------------------------

 
 
“Legal Requirements” shall mean all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting the Property or any part thereof, or the construction, use,
alteration, ownership or operation thereof, whether now or hereafter enacted and
in force, and all permits, licenses, authorizations and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.
 
“Lien” shall mean, with respect to any Parcel, any mortgage, deed of trust,
lien, pledge, hypothecation, assignment, security interest, or any other
encumbrance, charge or transfer of, on or affecting Borrower, the Property, any
portion thereof or any interest therein, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.
 
“LLC Agreement” shall have the meaning set forth in Section 6.1(c).
 
“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.
 
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Lockbox Agreement, and any and all other documents, agreements and
certificates executed and/or delivered in connection with the Loan, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
 
“Lockbox” shall mean those accounts established pursuant to the Lockbox
Agreement and maintained by Lockbox Bank on behalf of Borrower and Lender
pursuant to the terms thereof and to which Borrower shall deposit all Rents and
other income from the Property be sent.
 
“Lockbox Account” shall have the meaning set forth in Section 10.1(a) hereof.
 
“Lockbox Agreement” shall mean, individually or collectively as the context may
require, those certain Deposit Account Control Agreements (With Activation) by
and among each Borrower, Lender and Lockbox Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
relating to the operation and maintenance of, and application of funds in, the
applicable Lockbox Account.
 
“Lockbox Bank” shall mean Bank of America, N.A., or any successor Eligible
Institution approved or appointed by Lender acting as Lockbox Bank under the
Lockbox Agreement.
 
“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs,
 
-7-
 

--------------------------------------------------------------------------------

 
 
expenses, fines, penalties, charges, fees, judgments, awards, amounts paid in
settlement of whatever kind or nature (including but not limited to legal fees
and other costs of defense).
 
“LTV Ratio” shall have the meaning set forth in Section 8.4(c ) hereof.
 
“Management Agreement” shall mean, to the extent applicable, any management
agreement entered into by and between Borrower and Manager, which shall be in
form and substance reasonably acceptable to Lender, pursuant to which Manager is
to provide management and other services with respect to the Property, as the
same may be amended, restated, replaced, supplemented or otherwise modified in
accordance with the terms of this Agreement.
 
“Manager” shall mean Sun Communities, Inc., a Maryland corporation or any entity
selected as the manager of the Property in accordance with the terms of this
Agreement.
 
“Material Adverse Effect” shall mean any event, change, circumstance or effect
that is, or that may, reasonably be expected to be, materially adverse to the
operations, condition (financial or otherwise), assets, results of operations or
liabilities of Borrower or the Property as determined by Lender.
 
“Material Action” shall mean, as to any Person, to file or consent to the filing
of, institute, commence or seek relief under, any petition, proceeding, action
or case under any Creditors Rights Laws, to seek or consent to the appointment
of a receiver, liquidator, assignee, trustee, sequestrator, custodian, or any
similar official of or for such Person or a substantial part of its property, to
admit in writing the Company’s inability to pay its debts generally as they
become due, or to take action in furtherance of any of the foregoing.
 
“Maturity Date” shall have the meaning set forth in the Note.
 
“Member” shall have the meaning set forth in Section 6.1(c ).
 
“Mold” shall have the meaning set forth in Section 12.5 hereof.
 
“Monthly Payment Amount” shall have the meaning set forth in the Note.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgage” shall mean, individually or collectively as the context may require,
those certain first priority mortgage/deed of trust/deed to secure debt and
security agreement dated the date hereof, executed and delivered by Borrower as
security for the Loan and encumbering the Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
 
“Net Operating Income” shall mean, with respect to any period of time, the
amount obtained by subtracting Operating Expenses (based on annualized amounts
for any recurring expenses not paid monthly) from Operating Income, as such
amount may be adjusted by Lender in its good faith discretion based on Lender’s
underwriting standards and consistent with the standards and criteria used by
Lender in underwriting the Loan, including without
 
-8-
 

--------------------------------------------------------------------------------

 
 
limitation, adjustments for vacancy allowance not to exceed the greater of (x)
actual vacancy or (y) five percent (5%).
 
“Net Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.
 
“Net Proceeds Deficiency” shall have the meaning set forth in Section 8.4(b)(vi)
hereof.
 
“Note” shall mean that certain promissory note of even date herewith in the
principal amount of $23,625,000.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, severed, supplemented or otherwise
modified from time to time.
 
“Note Rate” shall have the meaning set forth in the Note.
 
“OFAC” shall have the meaning set forth in Section 4.38 hereof.
 
“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable, computed in accordance with GAAP (or
such other method of accounting acceptable to Lender), of whatever kind relating
to the operation, maintenance and management of the Property, including without
limitation, utilities, ordinary repairs and maintenance, Insurance Premiums,
license fees, Taxes and Other Charges, advertising expenses, payroll and related
taxes, computer processing charges, management fees equal to the greater of 4%
of the Operating Income and the management fees actually paid under the
Management Agreement, operational equipment or other lease payments as approved
by Lender, normalized capital expenditures equal to (i) $65 per homesite per
annum for the Countryside Parcel, (ii) $56.96 per homesite per annum for the
River Ridge Parcel, and (iii) $22.46 per homesite per annum for the Knollwood
Parcel, but specifically excluding depreciation and amortization, income taxes
(or other payments in lieu thereof), Debt Service, any incentive fees due under
the Management Agreement, any item of expense that in accordance with GAAP
should be capitalized but only to the extent the same would qualify for funding
from the Reserve Accounts, any item of expense that would otherwise be covered
by the provisions hereof but which is paid by any Tenant under such Tenant’s
Lease or other agreement, and deposits into the Reserve Accounts.
 
“Operating Income” shall mean, with respect to any period of time, all income,
computed in accordance with GAAP (or such other method of accounting acceptable
to Lender), derived from the ownership and operation of the Property from
whatever source, including, but not limited to, Rents, utility charges,
escalations, forfeited security deposits, interest on credit accounts, service
fees or charges, license fees, parking fees, rent concessions or credits, and
other required pass-throughs but excluding sales, use and occupancy or other
taxes on receipts required to be accounted for by Borrower to any Governmental
Authority, tax rebates, refunds and uncollectible accounts, sales of furniture,
fixtures and equipment, interest income from any source other than the escrow
accounts, Reserve Accounts or other accounts required pursuant to the Loan
Documents, Insurance Proceeds (other than business interruption or other loss of
income insurance), Awards, percentage rent, unforfeited security deposits,
utility and other similar deposits, income from tenants not paying rent, income
from tenants in bankruptcy under Leases not assumed in the bankruptcy
proceeding, non-recurring or extraordinary income,
 
-9-
 

--------------------------------------------------------------------------------

 
 
including, without limitation lease termination payments, and any disbursements
to Borrower from the Reserve Accounts.
 
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.
 
“Participations” shall have the meaning set forth in Section 13.1 hereof.
 
“Patriot Act” shall have the meaning set forth in Section 4.38 hereof.
 
“Permitted Encumbrances” shall mean collectively, (a) the Lien and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, and (d) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion.
 
 “Partial Assumption” shall have the meaning set forth in Section 7.6 hereof.
 
 “Partial Assumption Amount” shall mean with respect to a Parcel, the Allocated
Loan Amount for such Parcel, less the pro rata portion (calculated based on (x)
the Allocated Loan Amount for such Parcel and (y) the original principal balance
of the Loan) of any amortization payments made with respect to the Loan.
 
 “Parcel” shall mean any of the parcels of real property, including the
Improvements thereon and all Personal Property owned by Borrower thereon
together with all rights pertaining to such property and Improvements, more
particularly known as (i) Countryside Village of Gwinnett located in Buford,
Georgia (the “Countryside Parcel”), (ii) Knollwood located in Allendale,
Michigan (the “Knollwood Parcel”), and (iii) River Ridge (Phase I and Phase II
only) located in Austin, Texas (the “River Ridge Parcel”).
 
 “Permitted Investments” shall mean to the extent available from Lender or
Lender’s servicer for deposits in the Reserve Accounts and the Cash Management
Account, any one or more of the following obligations or securities acquired at
a purchase price of not greater than par, including those issued by a servicer
of the Loan, the trustee under any securitization or any of their respective
Affiliates, payable on demand or having a maturity date not later than the
Business Day immediately prior to the date on which the funds used to acquire
such investment are required to be used under this Agreement and meeting one of
the appropriate standards set forth below:
 
(a) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and
 
-10-
 

--------------------------------------------------------------------------------

 
 
guaranteed pool certificates), the U.S. Department of Housing and Urban
Development (local authority bonds) and the Washington Metropolitan Area Transit
Authority (guaranteed transit bonds); provided, however, that the investments
described in this clause must (i) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (ii) be rated “AAA” or the
equivalent by each of the Rating Agencies, (iii) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (iv) if such investments have a
variable rate of interest, such interest rate must be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (v) such investments must not be subject to liquidation prior to
their maturity;
 
(b) Federal Housing Administration debentures;
 
(c) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;
 
(d) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (i) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (ii) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (iii) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (iv) such investments must not be subject
to liquidation prior to their maturity;
 
(e) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances with maturities of
not more than 365 days and issued by, any bank or trust company, savings and
loan association or savings bank, the short term obligations of which at all
times are rated in the highest short term rating category by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency in
the highest short term rating category and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities); provided, however,
that the investments described in this clause must (i) have
 
-11-
 

--------------------------------------------------------------------------------

 
 
a predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;
 
(f) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (i) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;
 
(g) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;
 
(h) units of taxable money market funds with maturities of not more than 365
days, which funds are regulated investment companies, seek to maintain a
constant net asset value per share and invest solely in obligations backed by
the full faith and credit of the United States, which funds have the highest
rating available from each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one Rating Agency and otherwise acceptable to each
other Rating Agency, as confirmed in writing that such investment would not, in
and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) for
money market funds; and
 
(i) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (i) Lender and (ii) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;
 
-12-
 

--------------------------------------------------------------------------------

 
 
provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments, (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment or (C) such
obligation or security has a remaining term to maturity in excess of one (1)
year.
 
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.
 
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.
 
“Policies” shall have the meaning specified in Section 8.1(b) hereof.
 
“Prohibited Transfer” shall have the meaning set forth in Section 7.2 hereof.
 
“Property” shall mean, collectively, all Parcels of real property, the
Improvements thereon and all Personal Property owned by Borrower and encumbered
by the Mortgage, together with all rights pertaining to such property and
Improvements, as more particularly described in the granting clause of the
Mortgage and referred to therein as the “Property”.
 
“Property Condition Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion.
 
“Provided Information” shall have the meaning set forth in Section 13.4 hereof.
 
“Qualified Manager” shall mean Manager or a reputable and experienced
professional management organization (a) which manages, together with its
affiliates, manufactured home communities of a type, quality and size similar to
the Property, totaling in the aggregate no less than 1,000 home sites, exclusive
of the Property and (b) approved by Lender, which approval shall not have been
unreasonably withheld and for which Lender shall have received (i) written
confirmation from the Rating Agencies that the employment of such manager will
not result in a downgrade, withdrawal or qualification of the initial, or if
higher, then current ratings issued in connection with a Securitization, or if a
Securitization has not occurred, any ratings to be assigned in connection with a
Securitization, and (ii) with respect to any Affiliated Manager, a revised
substantive non-consolidation opinion acceptable to Lender and the Rating
Agencies if one was delivered in connection with the closing of the Loan.  For
purposes hereof, Borrower Principal and any Affiliate of Borrower Principal
which is Controlled by Borrower Principal or an Affiliate of Borrower Principal,
shall be deemed a Qualified Manager.
 
-13-
 

--------------------------------------------------------------------------------

 
 
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, Realpoint LLC and
DBRS, Inc., or any other nationally-recognized statistical rating agency which
has been approved by Lender.
 
“REA” shall mean any construction, operation and reciprocal easement agreement
or similar agreement (including any separate agreement or other agreement
between Borrower and one or more other parties to an REA with respect to such
REA) affecting the Property or portion thereof.
 
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as the same may be amended from time to time.
 
“Related Loan” shall have the meaning set forth in Section 13.6 hereof.
 
“Regulation Property” shall have the meaning set forth in Section 13.6 hereof.
 
“Release” shall have the meaning set forth in Section 12.5 hereof.
 
“Remaining Property” each Parcel remaining subject to the Lien of the Mortgage
after a Partial Defeasance Event, as defined in the Note, a Parcel Release, as
defined in the Note, or Partial Assumption (each Remaining Property being
collectively referred to as the “Remaining Properties”).
 
“Rent Roll” shall have the meaning set forth in Section 4.25 hereof.
 
“Rents” shall have the meaning set forth in the Mortgage.
 
“Replacement Reserve Account” shall have the meaning set forth in Section 9.2(b)
hereof.
 
“Replacement Reserve Funds” shall have the meaning set forth in Section 9.2(b)
hereof.
 
“Replacement Reserve Monthly Deposit” shall have the meaning set forth in
Section 9.2(b) hereof.
 
“Replacements” shall have the meaning set forth in Section 9.2(a) hereof.
 
“Required Repairs” shall have the meaning set forth in Section 9.1(a) hereof.
 
“Required Work” shall have the meaning set forth in Section 9.4 hereof.
 
“Reserve Accounts” shall mean the Tax and Insurance Reserve Account, the
Replacement Reserve Account, the Excess Cash Reserve Account or any other escrow
account established by the Loan Documents.
 
“Reserve Funds” shall mean the Tax and Insurance Reserve Funds, the Replacement
Reserve Funds, the Excess Cash Reserve Funds, or any other escrow funds
established by the Loan Documents.
 
-14-
 

--------------------------------------------------------------------------------

 
 
“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of the Property, the
completion of the repair and restoration of the Property to a condition as near
as possible to the condition the Property was in immediately prior to such
Casualty or Condemnation, with such material alterations as may be reasonably
approved by Lender.
 
“Restoration Consultant” shall have the meaning set forth in Section 8.4(b)(iii)
hereof.
 
“Restoration Retainage” shall have the meaning set forth in Section 8.4(b)(iv)
hereof.
 
“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.
 
“River Ridge Lockbox Account” shall have the meaning set forth in Section
10.1(a) hereof.
 
“Sale or Pledge” shall have the meaning set forth in Section 7.1 hereof.
 
“Scheduled Payment Date” shall have the meaning set forth in the Note.
 
“SCI” shall mean Sun Communities, Inc., a Maryland corporation.
 
“SCOLP” shall mean Sun Communities Operating Limited Partnership, a Michigan
limited partnership.
 
“Securities” shall have the meaning set forth in Section 13.1 hereof.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Securities Liabilities” shall have the meaning set forth in Section 13.5(b)
hereof.
 
“Securitization” shall have the meaning set forth in Section 13.1 hereof.
 
“Special Member” shall have the meaning set forth in Section 6.1(c).
 
“SPE Component Entity” shall have the meaning set forth in Section 6.1(b)
hereof.
 
“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
 
“State” shall mean the state in which the Property or any part thereof is
located.
 
“Tax and Insurance Reserve Funds” shall have the meaning set forth in
Section 9.6 hereof.
 
-15-
 

--------------------------------------------------------------------------------

 
 
“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 9.6 hereof.
 
“Taxes” shall mean all real estate taxes, assessments, water rates or sewer
rents, now or hereafter levied or assessed or imposed against the Property or
part thereof.
 
“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with
Borrower.
 
“Title Insurance Policy” shall mean that certain ALTA or TLTA (or their
equivalent) mortgagee title insurance policy issued with respect to the Property
and insuring the lien of the Mortgage.
 
“TLTA” shall mean Texas Land Title Association, or any successor thereto.
 
“Transferee” shall have the meaning set forth in Section 7.5 hereof.
 
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State where the applicable Property is located.
 
“Unassumed Note” shall have the meaning set forth in Section 7.6(d) hereof.
 
“Underwriter Group” shall have the meaning set forth in Section 13.5(b) hereof.
 
Section 1.2. Principles of Construction
 
All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.
 
ARTICLE 2
GENERAL TERMS
 
Section 2.1. The Loan
 
Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make and Borrower hereby agrees to accept the Loan on the Closing
Date.
 
Section 2.2. Disbursement to Borrower
 
Borrower may request and receive only one borrowing in respect of the Loan and
any amount borrowed and repaid in respect of the Loan may not be reborrowed.
 
Section 2.3. The Note, Mortgage and Loan Documents
 
-16-
 

--------------------------------------------------------------------------------

 
 
The Loan shall be evidenced by the Note and secured by the Mortgage and the
other Loan Documents.
 
Section 2.4. Loan Payments
 
The Loan and interest thereon shall be payable pursuant to the terms of the
Note.
 
Section 2.5. Loan Prepayments
 
The Loan may not be prepaid, in whole or in part, except in strict accordance
with the express terms and conditions of the Note.
 
ARTICLE 3
CONDITIONS PRECEDENT
 
Section 3.1. Conditions Precedent
 
The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all of the conditions precedent
to closing set forth in that certain loan application dated March 29, 2011 for
the Loan delivered by Borrower to Lender and the commitment or commitment rider,
if any, to the application for the Loan issued by Lender.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
Borrower and, where specifically indicated, each Borrower Principal (subject to
Section 4.43 below), represents and warrants to Lender as of the Closing Date
that:
 
Section 4.1. Organization
 
Borrower and each Borrower Principal (when not an individual) (a) has been duly
organized and is validly existing and in good standing with requisite power and
authority to own its properties and to transact the businesses in which it is
now engaged, (b) is duly qualified to do business and is in good standing in
each jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations, (c) possesses all rights, licenses,
permits and authorizations, governmental or otherwise, necessary to entitle it
to own its properties and to transact the businesses in which it is now engaged
(except for any such rights, licenses, permits and authorization for which the
failure to obtain would not have a Material Adverse Effect), and the sole
business of Borrower is the ownership, management and operation of the Property,
and (d) in the case of Borrower, has full power, authority and legal right to
mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and convey the
Property pursuant to the terms of the Loan Documents, and in the case of
Borrower and each Borrower Principal, has full power, authority and legal right
to keep and observe all of the terms of the Loan Documents to which it is a
party.  The chart attached hereto as Exhibit A sets forth an accurate listing of
the direct and indirect owners of the equity interests in Borrower and each SPE
Component Entity (if any).
 
-17-
 

--------------------------------------------------------------------------------

 
 
Section 4.2. Status of Borrower
 
Borrower’s exact legal name is correctly set forth on the first page of this
Agreement, on the Mortgage and on any UCC-1 Financing Statements filed in
connection with the Loan.  Borrower is an organization of the type specified on
the first page of this Agreement.  Borrower is incorporated in or organized
under the laws of the state of Michigan. Borrower’s principal place of business
and chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
of recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) the address of Borrower set forth on the
first page of this Agreement.  Borrower’s organizational identification number,
if any, assigned by the state of incorporation or organization is correctly set
forth on the first page of the Note.
 
Section 4.3. Validity of Documents
 
Borrower and each Borrower Principal have taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents to which they are parties.  This Agreement and such other
Loan Documents have been duly executed and delivered by or on behalf of Borrower
and each Borrower Principal and constitute the legal, valid and binding
obligations of Borrower and each Borrower Principal enforceable against Borrower
and each Borrower Principal in accordance with their respective terms, subject
only to applicable bankruptcy, insolvency and similar laws affecting rights of
creditors generally, and subject, as to enforceability, to general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).
 
Section 4.4. No Conflicts
 
The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower and each Borrower Principal will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) which would have a
Material Adverse Effect upon any of the property or assets of Borrower or any
Borrower Principal pursuant to the terms of any agreement or instrument to which
Borrower or any Borrower Principal is a party or by which any of Borrower’s or
Borrower Principal’s property or assets is subject, nor will such action result
in any violation of the provisions of any statute or any order, rule or
regulation of any Governmental Authority having jurisdiction over Borrower or
any Borrower Principal or any of Borrower’s or Borrower Principal’s properties
or assets which would have a Material Adverse Effect, and any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority required for the execution, delivery and performance by Borrower or
Borrower Principal of this Agreement or any of the other Loan Documents has been
obtained and is in full force and effect.
 
Section 4.5. Litigation
 
There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Borrower’s or Borrower
Principal’s
 
-18-
 

--------------------------------------------------------------------------------

 
 
knowledge, threatened against or affecting Borrower, any Borrower Principal or
the Property, which actions, suits or proceedings, if determined against
Borrower, any Borrower Principal or the Property, would materially adversely
affect the condition (financial or otherwise) or business of Borrower or any
Borrower Principal or the condition or ownership of the Property.
 
Section 4.6. Agreements
 
Borrower is not a party to any agreement or instrument or subject to any
restriction which would materially and adversely affect Borrower or the
Property, or Borrower’s business, properties or assets, operations or condition,
financial or otherwise.  Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement or instrument to which it is a party or
by which Borrower or the Property is bound.  Borrower has no material financial
obligation under any agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property,
(b) obligations under the Loan Documents, (c) obligations reflected in the
financial statements delivered to Lender, (d) the Permitted Encumbrances, (e)
the Management Agreements, and (f) as previously disclosed in writing to Lender.
 
Section 4.7. Solvency
 
Borrower and each Borrower Principal have (a) not entered into the transaction
or executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for their obligations under such Loan
Documents.  Giving effect to the Loan, the fair saleable value of the assets of
Borrower and each Borrower Principal exceeds and will, immediately following the
making of the Loan, exceed the total liabilities of Borrower and each Borrower
Principal, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities.  No petition in bankruptcy has been filed against
Borrower, any Borrower Principal, any SPE Component Entity (if any) or
Affiliated Manager (if any) in the last ten (10) years, and neither Borrower nor
any Borrower Principal, any SPE Component Entity (if any) or Affiliated Manager
(if any) in the last ten (10) years has made an assignment for the benefit of
creditors or taken advantage of any Creditors Rights Laws.  Neither Borrower nor
any Borrower Principal, any SPE Component Entity (if any) or Affiliated Manager
(if any) is contemplating either the filing of a petition by it under any
Creditors Rights Laws or the liquidation of all or a major portion of Borrower’s
assets or property, and Borrower has no knowledge of any Person contemplating
the filing of any such petition against Borrower or any Borrower Principal, any
SPE Component Entity (if any) or Affiliated Manager (if any).
 
Section 4.8. Full and Accurate Disclosure
 
No statement of fact made by or on behalf of Borrower or any Borrower Principal
in this Agreement or in any of the other Loan Documents or in any other document
or certificate delivered by or on behalf of Borrower or any Borrower Principal
contains, to Borrower’s knowledge, any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained herein
or therein not materially misleading.  There is no material
 
-19-
 

--------------------------------------------------------------------------------

 
 
fact presently known to Borrower or any Borrower Principal which has not been
disclosed to Lender which materially and adversely affects, nor as far as
Borrower or any Borrower Principal can reasonably foresee, would materially and
adversely affect, the Property or the business, operations or condition
(financial or otherwise) of Borrower or any Borrower Principal.
 
Section 4.9. No Plan Assets
 
Borrower is not an “employee benefit plan,” as defined in Section 3(3) of ERISA,
subject to Title I of ERISA, and none of the assets of Borrower constitutes or
will constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101.  In addition, (a) Borrower is not a “governmental
plan” within the meaning of Section 3(32) of ERISA and (b) transactions by or
with Borrower are not subject to state statutes regulating investment of, and
fiduciary obligations with respect to, governmental plans similar to the
provisions of Section 406 of ERISA or Section 4975 of the Internal Revenue Code
currently in effect, which prohibit or otherwise restrict the transactions
contemplated by this Agreement.
 
Section 4.10. Not a Foreign Person
 
Neither Borrower nor Borrower Principal is a foreign corporation, foreign
partnership, foreign trust, foreign estate or nonresident alien or a disregarded
entity owned by any of them (as those terms are defined in the Internal Revenue
Code of 1986), and if requested by Lender, Borrower or Borrower Principal will
so certify (or in the case of a disregarded entity, its owner will certify) to
Lender or a person designated by Lender under penalties of perjury to the
accuracy of this representation, and will provide in such certification such
additional information as Lender may reasonably request.
 
Section 4.11. Enforceability
 
The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower or Borrower Principal, including the defense
of usury, nor would the operation of any of the terms of the Loan Documents, or
the exercise of any right thereunder, render the Loan Documents unenforceable,
and neither Borrower nor Borrower Principal has asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.  No Default
or Event of Default exists under or with respect to any Loan Document.
 
Section 4.12. Business Purposes
 
The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.
 
Section 4.13. Compliance
 
Except as otherwise expressly disclosed to Lender by or on behalf of Borrower or
in third party reports delivered in connection with the Loan, Borrower and the
Property, and the use and operation thereof, comply in all material respects
with all Legal Requirements, including, without limitation, building and zoning
ordinances and codes and the Americans with Disabilities Act, except for any
noncompliance which would not have a Material Adverse Effect.  To Borrower’s
knowledge, Borrower is not in default or violation of any order, writ,
injunction,
 
-20-
 

--------------------------------------------------------------------------------

 
 
decree or demand of any Governmental Authority and Borrower has received no
written notice of any such default or violation which would have a Material
Adverse Effect.  There has not been committed by Borrower or, to Borrower’s
knowledge, any other Person in occupancy of or involved with the operation or
use of the Property any act or omission affording any Governmental Authority the
right of forfeiture as against the Property or any part thereof or any monies
paid in performance of Borrower’s obligations under any of the Loan Documents.
 
Section 4.14. Financial Information
 
All financial data, including, without limitation, the balance sheets,
statements of income and operating expense and rent rolls, that have been
delivered to Lender by or on behalf of Borrower and/or Borrower Principal in
respect of Borrower, any Borrower Principal and/or the Property (a) are true,
complete and correct in all material respects, (b) accurately represent in all
material respects the financial condition of Borrower, Borrower Principal or the
Property, as applicable, as of the date of such reports, and (c) to the extent
prepared or audited by an independent certified public accounting firm, have
been prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein.  Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a material adverse effect on the Property or the
current and/or intended operation thereof, except as referred to or reflected in
said financial statements, the Permitted Encumbrances or otherwise disclosed in
writing to Lender.  Since the date of such financial statements, there has been
no materially adverse change in the financial condition, operations or business
of Borrower or Borrower Principal from that set forth in said financial
statements.  Lender acknowledges that Lender has not received any of the
foregoing statements from the Borrower, but only with respect to the Borrower
Principal and the Property.
 
Section 4.15. Condemnation
 
No Condemnation or other proceeding has been commenced or, to Borrower’s
knowledge, is threatened or contemplated with respect to all or any portion of
the Property or for the relocation of roadways providing access to the Property.
 
Section 4.16. Utilities and Public Access; Parking
 
Except as otherwise expressly disclosed on surveys, Title Insurance Policies, or
other third party reports delivered in connection with the Loan, the Property
has adequate rights of access to public ways and is served by water, sewer,
sanitary sewer and storm drain facilities (public or private) adequate to
service the Property as currently operated.  All public utilities necessary to
the full use and enjoyment of the Property as currently used and enjoyed are, to
Borrower’s knowledge, located either in the public right-of-way abutting the
Property (which are connected so as to serve the Property without passing over
other property) or in recorded easements serving the Property.  All roads
necessary for the use of the Property for its current purposes (i) have been
completed and dedicated to public use and accepted by all Governmental
Authorities or (ii) are provided by means of private ingress and egress
easements benefiting the Property.  The Property has, or is served by, parking
to the extent required to comply with all Legal Requirements.
 
-21-
 

--------------------------------------------------------------------------------

 
 
Section 4.17. Separate Lots
 
The Property is assessed for real estate tax purposes as one or more wholly
independent tax lot or lots, separate from any adjoining land or improvements
not constituting a part of such lot or lots, and no other land or improvements
is assessed and taxed together with the Property or any portion thereof.
 
Section 4.18. Assessments
 
To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments which, in either case, would have a Material
Adverse Effect.
 
Section 4.19. Insurance
 
Borrower has obtained and has delivered to Lender certified copies of all
Policies or, to the extent such Policies are not available as of the Closing
Date, certificates of insurance with respect to all such Policies reflecting the
insurance coverages, amounts and other requirements set forth in this
Agreement.  To Borrower’s knowledge, no Person, including Borrower, has done, by
act or omission, anything which would impair the coverage of any of the
Policies.
 
Section 4.20. Use of Property
 
The Property is used exclusively for a manufactured home community and other
appurtenant and related uses.
 
Section 4.21. Certificate of Occupancy; Licenses
 
All certifications, permits, licenses and approvals, including, without
limitation, certificates of completion or occupancy, if any, and any applicable
liquor license required for the legal use, occupancy and operation of the
Property for the purpose intended herein, have been obtained and are valid and
in full force and effect, except for those which, if not obtained, would not
have a Material Adverse Effect.  Borrower shall keep and maintain (or cause to
be kept and maintained) all licenses necessary for the operation of the Property
for the purpose intended herein.  The use being made of the Property is in
conformity with the final certificate of occupancy (or compliance, if
applicable), if any, and any other permits or licenses issued for the Property,
except for those which, if not obtained, would not have a Material Adverse
Effect.
 
Section 4.22. Flood Zone
 
None of the Improvements on the Property are located in an area identified by
the Federal Emergency Management Agency as an area having special flood hazards,
or, if any portion of the Improvements (it being understood that for purposes of
this representation only, Improvements shall only mean that portion of the
Improvements consisting of a clubhouse or community center) is located within
such area, Borrower has obtained the insurance prescribed in Section 8.1(a)(i).
 
-22-
 

--------------------------------------------------------------------------------

 
 
Section 4.23. Physical Condition
 
To Borrower’s knowledge after due inquiry, and except as set forth in the
Property Condition Report and the Appraisal delivered to Lender in connection
with the Loan, the Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
electrical systems, equipment, landscaping, irrigation systems and all
structural components, are in good condition, order and repair in all material
respects in light of the age, design and utility.  Except as set forth in the
Property Condition Report, to Borrower’s knowledge after due inquiry, there
exists no structural or other material defects or damages in the Property, as a
result of a Casualty or otherwise, and whether latent or otherwise.  Borrower
has not received notice from any insurance company or bonding company of any
defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.
 
Section 4.24. Boundaries
 
Except as shown in the Title Insurance Policy or as shown on the Survey, (a)
none of the Improvements which were included in determining the appraised value
of the Property lie outside the boundaries and building restriction lines of the
Property to any material extent, and (b) no improvements on adjoining properties
encroach upon the Property and no easements or other encumbrances upon the
Property encroach upon any of the Improvements so as to materially affect the
value or marketability of the Property.
 
Section 4.25. Leases and Rent Roll
 
Borrower has delivered to Lender a true, correct and complete rent roll for the
Property (a “Rent Roll”) which includes all Leases affecting the
Property.  Except as set forth in the Rent Roll (as same has been updated by
written notice thereof to Lender) delivered to Lender on or prior to the Closing
Date:  (a) each Lease is in full force and effect; (b) the premises demised
under the Leases have been completed and the Tenants under the Leases have
accepted possession of their respective demised premises; (c) the Tenants under
the Leases have commenced the payment of rent under the Leases, there are no
offsets, claims or defenses to the enforcement thereof, and Borrower has no
monetary obligations to any Tenant under any Lease; (d) aside from receivables,
all Rents due and payable under the Leases have been paid and no substantial
portion thereof has been paid for any period more than thirty (30) days in
advance; (e) the rent payable under each Lease is the amount of fixed rent set
forth in the Rent Roll, and, to Borrower’s knowledge, there is no claim or basis
for a claim by the Tenant thereunder for an offset or adjustment to the rent;
(f) no Tenant has made any written claim of a material default against the
landlord under any Lease which remains outstanding nor has Borrower received, by
telephonic, in-person, e-mail or other communication, any notice of a material
default under any Lease; (g) to Borrower’s knowledge there is no present
material default by the Tenant under any Lease; (h) all security deposits under
the Leases have been collected by Borrower; (i) Borrower is the sole owner of
the entire landlord’s interest in each Lease; (j) to Borrower’s knowledge, each
Lease is the valid, binding and enforceable obligation of Borrower and the
applicable Tenant thereunder and there are no agreements between the Borrower
and Tenants under the Leases other than as expressly set forth in the Leases;
(k) no Person has any possessory interest
 
-23-
 

--------------------------------------------------------------------------------

 
 
in, or right to occupy, the Property or any portion thereof except under the
terms of a Lease or the Permitted Encumbrances; (l) none of the Leases contains
any option or offer to purchase or right of first refusal or right of first
offer to purchase the Property or any part thereof (except as may be required by
any applicable Legal Requirements); and (m) neither the Leases nor the Rents
have been assigned, pledged or hypothecated except to Lender, and, to Borrower’s
knowledge, no other Person has any interest therein except the Tenants
thereunder.
 
Section 4.26. Filing and Recording Taxes
 
All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including,
without limitation, the Mortgage, have been paid or will be paid by Borrower,
and, under current Legal Requirements, the Mortgage is enforceable in accordance
with its terms by Lender (or any subsequent holder thereof).
 
Section 4.27. Intentionally Reserved
 
Section 4.28. Illegal Activity
 
No portion of the Property has been or will be purchased, improved, equipped or
fixtured with proceeds of any illegal activity, and no part of the proceeds of
the Loan will be used in connection with any illegal activity.
 
Section 4.29. Construction Expenses
 
All costs and expenses of any and all labor, materials, supplies and equipment
used in the construction maintenance or repair of the Improvements have been
paid in full or will be paid in the ordinary course of business.  To Borrower’s
knowledge after due inquiry, there are no claims for payment for work, labor or
materials affecting the Property which are or may become a lien prior to, or of
equal priority with, the Liens created by the Loan Documents.
 
Section 4.30. Personal Property
 
Borrower has paid in full for, and is the owner of, all Personal Property (other
than Tenants’ property) used in connection with the operation of the Property,
free and clear of any and all security interests, liens or encumbrances, except
for Permitted Encumbrances and the Lien and security interest created by the
Loan Documents.
 
Section 4.31. Taxes
 
Borrower and Borrower Principal have filed all federal, state, county,
municipal, and city income, personal property and other tax returns required to
have been filed by them and have paid all taxes and related liabilities which
have become due pursuant to such returns or pursuant to any assessments received
by them. Neither Borrower nor Borrower Principal knows of any basis for any
additional assessment in respect of any such taxes and related liabilities for
prior years.
 
-24-
 

--------------------------------------------------------------------------------

 
 
Section 4.32. Title
 
Borrower has good, marketable and insurable fee simple title to the real
property comprising part of the Property and good title to the balance of the
Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances.  None of the Permitted Encumbrances, individually or in the
aggregate, materially interferes with the benefits of the security intended to
be provided by the Loan Documents, materially and adversely affects the value of
the Property, materially impairs the use or the operation of the Property or
materially impairs Borrower’s ability to pay its obligations in a timely
manner.  The Mortgage, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
lien on the Property, subject only to Permitted Encumbrances and (b) perfected
security interests in and to, and perfected collateral assignments of, all
personalty (including the Leases), all in accordance with the terms hereof, in
each case subject only to Permitted Encumbrances.  There are no claims for
payment for work, labor or materials affecting the Property which are or may
become a Lien prior to, or of equal priority with, the Liens created by the Loan
Documents.
 
Section 4.33. Federal Reserve Regulations
 
No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or prohibited by
the terms and conditions of this Agreement or the other Loan Documents.
 
Section 4.34. Investment Company Act
 
Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.
 
Section 4.35. Reciprocal Easement Agreements
 
Except as set forth in the Title Insurance Policy, there is no REA affecting any
portion of the Property.
 
Section 4.36. No Change in Facts or Circumstances; Disclosure
 
All information submitted by Borrower or its agents to Lender and in all
financial statements, rent rolls, reports, certificates and other documents
submitted by or on behalf of Borrower in connection with the Loan or in
satisfaction of the terms thereof and all statements of fact made by Borrower in
this Agreement or in any other Loan Document, are accurate, complete and correct
in all material respects.  There has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or
 
-25-
 

--------------------------------------------------------------------------------

 
 
otherwise misleading in any material respect or that otherwise materially and
adversely affects or might materially and adversely affect the Property or the
business operations or the financial condition of Borrower.  To Borrower’s
knowledge, Borrower has disclosed to Lender all material facts for which
Borrower has actual knowledge relating to Borrower, Borrower Principal and the
Property and has not failed to disclose any material fact relating to Borrower,
Borrower Principal and the Property that could cause any representation or
warranty made herein to be materially misleading.
 
Section 4.37. Intellectual Property
 
To Borrower’s knowledge, all trademarks, trade names and service marks necessary
to the business of Borrower as presently conducted or as Borrower contemplates
conducting its business are in good standing, except any such trademarks, trade
names and service marks which, if not in good standing, would not have a
Material Adverse Effect, and, to the extent of Borrower’s actual knowledge,
uncontested.  Borrower has not infringed, is not infringing, and has not
received notice of infringement with respect to asserted trademarks, trade names
and service marks of others.  To Borrower’s knowledge, there is no infringement
by others of trademarks, trade names and service marks of Borrower.
 
Section 4.38. Compliance with Anti-Terrorism Laws
 
None of Borrower, Borrower Principal or any Person who Controls Borrower or
Borrower Principal currently is identified by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) or otherwise qualifies as a
Embargoed Person, and Borrower has implemented procedures to ensure that no
Person who now or hereafter owns a direct or indirect equity interest in
Borrower or Borrower Principal is an Embargoed Person or is Controlled by an
Embargoed Person. None of Borrower or Borrower Principal is in violation of any
applicable law relating to anti-money laundering or anti-terrorism, including,
without limitation, those related to transacting business with Embargoed Persons
or the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, U.S.
Public Law 107-56, and the related regulations issued thereunder,  including
temporary regulations (collectively, as the same may be amended from time to
time, the “Patriot Act”).  To the best of Borrower’s knowledge, no tenant at the
Property is currently identified by OFAC or otherwise qualifies as an Embargoed
Person, or is owned or Controlled by an Embargoed Person.  Notwithstanding
anything to the contrary set forth in this Section 4.38, neither Borrower nor
Borrower Principal is making any such representation or warranty with respect to
any shareholder of SCI.
 
Section 4.39. Patriot Act
 
Neither Borrower nor Borrower Principal shall (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the list maintained by OFAC and accessible through the OFAC
website) that prohibits or limits any lender from making any advance or
extension of credit to Borrower or from otherwise conducting business with
Borrower and Borrower Principal, or (b) fail to provide documentary and other
evidence of Borrower’s identity as may be requested by any lender at any time to
enable any lender to verify Borrower’s identity or to comply with any applicable
law or
 
-26-
 

--------------------------------------------------------------------------------

 
 
regulation, including, without limitation, the Patriot Act.  In addition,
Borrower hereby agrees to provide to Lender any additional information that
Lender deems necessary from time to time in order to ensure compliance with all
applicable laws concerning money laundering and similar
activities.  Notwithstanding anything to the contrary set forth in this Section
4.39, neither Borrower nor Borrower Principal is making any such representation
or warranty with respect to any shareholder of SCI.
 
Section 4.40. Brokers and Financial Advisors
 
Borrower has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement.
 
Section 4.41. Survival
 
Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 4 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender.  All representations,
warranties, covenants and agreements made in this Agreement or in the other Loan
Documents by Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf; provided, however, Lender shall not be entitled to rely upon such
representation or warranty if any employee of Lender who has been actively
involved with the making of the Loan has actual knowledge that such
representation or warranty is false as of the date made.
 
Section 4.42. Assumptions
 
Each of the assumptions contained in the opinion related to issues of
substantive consolidation delivered by Borrower to Lender on the date hereof
relating to the Borrower, SPE Component Entity and their operations are true and
accurate in all material respects.
 
Section 4.43. Representations, Warranties and Covenants
 
Notwithstanding any provision in this Agreement to the contrary, any covenant,
representation, warranty, undertaking or agreement made by Borrower Principal
hereunder is being made by Borrower Principal only with respect to Borrower
Principal and shall not be construed to mean that Borrower Principal is making
any covenant, representation, warranty, undertaking or agreement with respect to
the Borrower, the Property or any other matter herein; provided, however,
nothing in this Section shall in any way limit the liability and obligations of
Borrower or Borrower Principal if Borrower and/or Borrower Principal breaches
any covenant, representation or warranty which gives rise to recourse liability
pursuant to Article 15 hereof.   Notwithstanding any provision in this Agreement
to the contrary, any covenant, representation, warranty, undertaking or
agreement made by a Borrower hereunder is being made by a Borrower only with
respect to such Borrower and the Parcel(s) owned by such Borrower and shall not
be construed to mean that such Borrower is making any covenant, representation,
warranty, undertaking or agreement with respect to another Borrower or any
Parcels owned by such other Borrower; provided, however, nothing in this Section
shall in any way limit (a) the liability and obligations of any Borrower or
Borrower Principal if Borrower and/or Borrower Principal breaches any covenant,
representation or warranty which gives rise to recourse liability pursuant
 
-27-
 

--------------------------------------------------------------------------------

 
 
to Article 15 hereof, nor (b) the joint and several liability of each Borrower
pursuant to the Loan Documents.
 
ARTICLE 5
BORROWER COVENANTS
 
From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release of the Lien of the Mortgage (and all related obligations) in accordance
with the terms of this Agreement and the other Loan Documents, each Borrower,
with respect to such Borrower and the Parcel owned by such Borrower, hereby
covenants and agrees with Lender that:
 
Section 5.1. Existence; Compliance with Requirements
 
(a) Borrower shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence, rights, licenses, permits
and franchises and comply with all Legal Requirements applicable to it and the
Property.  Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording any Governmental Authority the right of
forfeiture as against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents.  Borrower
shall at all times maintain, preserve and protect all franchises and trade names
used in connection with the operation of the Property.
 
(b) Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the Legal
Requirements affecting the Property, provided that (i) no Default or Event of
Default has occurred and is continuing; (ii) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any other instrument
to which Borrower or the Property is subject and shall not constitute a default
thereunder; (iii) neither the Property, any part thereof or interest therein,
any of the tenants or occupants thereof, nor Borrower shall be affected in any
material adverse way as a result of such proceeding; (iv) non-compliance with
the Legal Requirements shall not impose civil or criminal liability on Borrower
or Lender; and (v) Borrower shall have furnished to Lender all other items
reasonably requested by Lender.
 
Section 5.2. Maintenance and Use of Property
 
Borrower shall cause the Property to be maintained in a good, safe and insurable
condition and in compliance with all applicable Legal Requirements, and shall
promptly make all repairs to the Property, above grade and below grade, interior
and exterior, structural and nonstructural, ordinary and extraordinary,
unforeseen and foreseen.  All repairs made by Borrower shall be made with
first-class materials, in a good and workmanlike manner, shall be equal or
better in quality and class to the original work and shall comply with all
applicable Legal Requirements and insurance requirements.  The Improvements and
the Personal Property shall not be removed or demolished other than in
accordance with the provisions of Section 5.21, materially altered (except for
normal replacement of the Personal Property or as otherwise permitted herein)
without the prior written consent of Lender.  If under applicable zoning
provisions the use of all or any portion of the Property is or shall become a
nonconforming use,
 
-28-
 

--------------------------------------------------------------------------------

 
 
Borrower will not cause or permit the nonconforming use to be discontinued or
the nonconforming Improvement to be abandoned without the express written
consent of Lender.
 
Section 5.3. Waste
 
Borrower shall not commit or suffer any waste of the Property or make any change
in the use of the Property which will in any way materially increase the risk of
fire or other hazard arising out of the operation of the Property, or take any
action that is likely to invalidate or give cause for cancellation of any
Policy, or do or permit to be done thereon anything that is likely to materially
impair the value of the Property or the security for the Loan.  Borrower will
not, without the prior written consent of Lender, and except to the extent
required under the Permitted Encumbrances, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.
 
Section 5.4. Taxes and Other Charges
 
(a) Borrower shall pay all Taxes and Other Charges now or hereafter levied or
assessed or imposed against the Property or any part thereof before the same
become delinquent; provided, however, Borrower’s obligation to directly pay
Taxes shall be suspended for so long as Borrower complies with the terms and
provisions of Section 9.6 hereof.  Borrower shall furnish to Lender receipts for
the payment of the Taxes and the Other Charges at least five (5) days prior to
the date the same shall become delinquent (provided, however, that Borrower is
not required to furnish such receipts for payment of Taxes in the event that
such Taxes have been paid by Lender pursuant to Section 9.6 hereof).  Borrower
shall not suffer and shall promptly cause to be paid and discharged any Lien or
charge whatsoever which may be or become a Lien or charge against the Property
which is not a Permitted Encumbrance, and shall promptly pay for all utility
services provided to the Property.  If Borrower shall fail to pay any Taxes or
Other Charges in accordance with this Section 5.4 and is not contesting or
causing a contesting of such Taxes or Other Charges in accordance with
Section 5.4(b) below, or if there are insufficient funds in the Tax and
Insurance Reserve Account to pay any Taxes or Other Charges, Lender shall have
the right, but shall not be obligated, to pay such Taxes or Other Charges, and
Borrower shall repay to Lender, on demand, any amount paid by Lender, with
interest thereon at the Default Rate from the date of the advance thereof to the
date of repayment, and such amount shall constitute a portion of the Debt
secured by the Mortgage.
 
(b) After prior written notice to Lender, Borrower, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Default or
Event of Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (iii) neither the Property nor any part thereof
or interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost; (iv) Borrower shall promptly upon final determination thereof
pay the amount of any such Taxes or Other Charges, together with all costs,
interest and penalties which may be payable in connection therewith; (v) such
proceeding shall suspend the
 
-29-
 

--------------------------------------------------------------------------------

 
collection of such contested Taxes or Other Charges from the Property (unless
Borrower first pays the Imposition or charge; (vi) Borrower shall furnish such
security as may be required in the proceeding, or deliver to Lender such reserve
deposits as may be reasonably requested by Lender if Taxes have not been paid
per Section 9.6 to Lender, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon (unless Borrower has
paid all of the Taxes or Other Charges under protest); (vii) failure to pay such
Taxes or Other Charges will not subject Lender to any civil or criminal
liability; (viii) such contest shall not affect the ownership, use or occupancy
of the Property; and (ix) Borrower shall, upon request by Lender, give Lender
prompt notice of the status of such proceedings and/or confirmation of the
continuing satisfaction of the conditions set forth in clauses (i) –(viii) of
this Section 5.4(b).  Lender may pay over any such cash deposit or part thereof
held by Lender to the claimant entitled thereto at any time when, in the
judgment of Lender, the entitlement of such claimant is established or the
Property (or part thereof or interest therein) shall be in imminent danger of
being sold, forfeited, terminated, canceled or lost or there shall be any
imminent danger of the Lien of the Mortgage being primed by any related Lien.
 
Section 5.5. Litigation
 
Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against any of
Borrower, Borrower Principal or the Property which if adversely decided, would
have a Material Adverse Effect.
 
Section 5.6. Access to Property
 
Subject to the rights of Tenants under Leases, Borrower shall permit agents,
representatives and employees of Lender to inspect the Property or any part
thereof at reasonable hours upon reasonable advance notice.
 
Section 5.7. Notice of Default
 
Borrower shall promptly advise Lender of any material adverse change in the
condition (financial or otherwise) of Borrower, any Borrower Principal or the
Property or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.
 
Section 5.8. Cooperate in Legal Proceedings
 
Borrower shall at Borrower’s expense cooperate fully with Lender with respect to
any proceedings before any court, board or other Governmental Authority which
may in any way affect the rights of Lender hereunder or any rights obtained by
Lender under any of the other Loan Documents and, in connection therewith,
permit Lender, at its election, to participate in any such proceedings.
 
Section 5.9. Performance by Borrower
 
Borrower shall in a timely manner observe, perform and fulfill in all material
respects each and every covenant, term and provision to be observed and
performed by Borrower under this Agreement and the other Loan Documents and any
other agreement or instrument affecting or pertaining to the Property and any
amendments, modifications or changes thereto.
 
-30-
 

--------------------------------------------------------------------------------

 
 
Section 5.10. Awards; Insurance Proceeds
 
Borrower shall cooperate with Lender in obtaining the benefits of any Awards or
Insurance Proceeds lawfully or equitably payable in connection with the Property
(to be held and applied in accordance with Section 8.4 hereof), and Lender shall
be reimbursed for any expenses incurred in connection therewith (including
reasonable, actual attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of a
Casualty or Condemnation affecting the Property or any part thereof) out of such
Awards or Insurance Proceeds.
 
Section 5.11. Financial Reporting
 
(a) Borrower and Borrower Principal shall each keep separate adequate books and
records of account in accordance with GAAP (or such other method of accounting
acceptable to Lender), consistently applied and shall furnish to Lender:
 
(i) prior to a Securitization, at the request of Lender, monthly, and following
a Securitization, quarterly and annual rent rolls, with respect to each Parcel,
prepared and certified by Borrower in the form previously delivered to Lender,
detailing the names of all Tenants, the home site occupied by each Tenant, the
rent, and any other charges payable under each Lease, and any other information
as is reasonably required by Lender, within thirty (30) days after the end of
each calendar month, forty-five (45) days after the end of each fiscal quarter
or ninety (90) days after the close of each fiscal year of Borrower, as
applicable;
 
(ii) prior to a Securitization, at the request of Lender, monthly, and following
a Securitization, quarterly and annual (A) year-to-date operating statements,
profit and loss statements, and statements of Borrower’s Account with respect to
each Parcel, prepared and certified by Borrower detailing, among other things,
the revenues received, the expenses incurred, the net operating income before
and after debt service (principal and interest) and (B) reports detailing major
capital improvements and containing such other information as is necessary and
sufficient to fairly represent the financial position and results of operation
of the Property, as well as a comparison of budgeted revenues and expenses to
actual revenues and expenses (together with a detailed explanation of any
variance upon the reasonable request of Lender), within thirty (30) days after
the end of each calendar month, forty-five (45) days after the end of each
fiscal quarter or ninety (90) days after the close of each fiscal year of
Borrower, as applicable; and
 
(iii) quarterly and annual balance sheets of Borrower (with respect to each
Parcel) and SCI, profit and loss statements and statements of cash flows of SCI
(with the annual financial statements prepared and certified by Borrower and
Borrower Principal (or if required by Lender and with respect to SCI only,
annual audited financial statements prepared by an independent certified public
accountant acceptable to Lender), within forty-five (45) days after the end of
each fiscal quarter or ninety (90) days after the close of each fiscal year of
Borrower and SCI, as applicable, as the case may be;
 
-31-
 

--------------------------------------------------------------------------------

 
 
(iv) (A) an Annual Budget not later than thirty (30) days after the commencement
of each fiscal year of Borrower, and only during the continuance of a Cash Sweep
Period, such Annual Budget shall be in form and substance as previously provided
to Lender.
 
(B)           In the event that Lender is entitled to approve the form and
substance of the Annual Budget per clause (A) above during a Cash Sweep Period,
and Lender objects to a proposed Annual Budget submitted by Borrower, Lender
shall advise Borrower of such objections within fifteen (15) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise such Annual Budget and resubmit
the same to Lender.  Subject to clause (A) above, Lender shall advise Borrower
of any objections to such revised Annual Budget within ten (10) days after
receipt thereof (and deliver to Borrower a reasonably detailed description of
such objections) and Borrower shall promptly revise the same in accordance with
the process described in this subsection until Lender approves the Annual
Budget.  Subject to clause (A) above, until such time that Lender approves a
proposed Annual Budget, which approval shall not be unreasonably withheld,
conditioned or delayed, the most recent Annual Budget shall apply; provided
that, such approved Annual Budget shall be adjusted to reflect actual increases
in Taxes, Insurance Premiums, utilities expenses and expenses under the
Management Agreement; and
 
(v) a monthly calculation of the Debt Service Coverage Ratio for the immediately
preceding six (6) month period as of the last day of such month, prepared and
certified by Borrower in the form required by Lender delivered to Lender within
forty-five (45) days after the end of each fiscal quarter or ninety (90) days
after the close of each fiscal year.
 
(b) Upon request from Lender, Borrower shall promptly furnish to Lender:
 
(i) a property management report for the Property, showing the number of
inquiries made and/or rental applications received from tenants or prospective
tenants and deposits received from tenants and any other information requested
by Lender, in reasonable detail and certified by Borrower under penalty of
perjury to be true and complete, but no more frequently than quarterly; and
 
(ii) an accounting of all security deposits held in connection with any Lease of
any part of the Property, including the name and identification number of the
accounts in which such security deposits are held, if required by applicable
law, the name and address of such financial institutions and the name of the
Person to contact at such financial institution, along with any authority or
release necessary for Lender to obtain information regarding such accounts
directly from such financial institutions.
 
(c) Borrower and Borrower Principal shall furnish Lender with such other
additional financial or management information (including state and federal tax
returns) as may, from time to time, be reasonably required by Lender in form and
substance satisfactory to
 
-32-
 

--------------------------------------------------------------------------------

 
 
Lender, and shall furnish to Lender and its agents convenient facilities for the
examination and audit of any such books and records.
 
(d) All items requiring the certification of Borrower shall require a
certificate executed by an authorized officer of Borrower or the general partner
or managing member of Borrower, as applicable, and shall contain a statement by
Borrower as to whether there exists, to Borrower’s knowledge, an Event of
Default under the Loan Documents, and if an Event of Default exists, the nature
thereof, the period of time it has existed and the action then being taken to
remedy the same.
 
Section 5.12. Estoppel Statement
 
(a) After request by Lender, Borrower shall within fifteen (15) Business Days
furnish Lender with a statement, duly acknowledged and certified, setting forth
(i) the amount of the original principal amount of the Note, (ii) the rate of
interest on the Note, (iii) the unpaid principal amount of the Note, (iv) the
date installments of interest and/or principal were last paid, (v) the Maturity
Date, (vi) any offsets or defenses to the payment of the Debt, if any, and (vii)
that the Note, this Agreement, the Mortgage and the other Loan Documents are
valid, legal and binding obligations and have not been modified or if modified,
giving particulars of such modification.
 
Section 5.13. Leasing Matters
 
(a) Except as otherwise consented to by Lender in writing, all Leases shall be
written on the standard form of lease for such parcel delivered to Lender prior
to the closing of the Loan.  No material changes (other than changes which are
in the ordinary course of the Borrower’s business and/or are required by
applicable law, so long as such changes do not have a Material Adverse Effect)
may be made to the standard form of lease without the prior written consent of
Lender.  In addition, all renewals of Leases and all proposed leases shall
provide for rental rates and terms comparable to existing local market rates as
determined by Borrower and terms and shall be arm’s-length transactions with
bona fide, independent third party tenants.  All proposed commercial Leases and
modifications and renewals of existing Leases for commercial space shall be
subject to the prior approval of Lender and its counsel, at Borrower’s expense,
such approval not to be unreasonably withheld or delayed.  All commercial Leases
shall provide that they are subordinate to the Mortgage and that the tenant
agrees to attorn to Lender.  Notwithstanding the foregoing, Lender acknowledges
that certain homesites are not leased to Tenants pursuant to written
instruments.  From and after the date hereof, Borrower shall agree to offer
written Leases to new Tenants in accordance with its current ordinary course of
business practices.
 
(b) Borrower (i) shall observe and perform all the obligations imposed upon the
landlord under the Leases and shall not do or permit to be done anything to
impair the value of the Leases as security for the Debt; (ii) shall enforce all
of the material terms, covenants and conditions contained in the Leases upon the
part of the Tenant thereunder to be observed or performed, short of termination
thereof; provided, however, with respect to mobile home or recreational vehicle
community residential property, a residential Lease may be terminated in the
event of a default by the tenant thereunder; (iii) shall not collect any of the
Rents more than one
 
-33-
 

--------------------------------------------------------------------------------

 
 
(1) month in advance, except for (A) Rents aggregating in an amount equal to
less than five percent (5.0%) of the Operating Income of the Property and (B)
Rents collected with respect to recreational vehicle sites; and (iv) shall not
execute any other assignment of the landlord’s interest in the Leases or the
Rents.
 
(c) Notwithstanding the provisions of subsection (a) above, renewals of existing
commercial Leases and proposed Leases for commercial space shall not be subject
to the prior approval of Lender, provided all of the following conditions are
satisfied:  (i) the rental income pursuant to the renewal or proposed Lease is
not more than five (5%) percent of the total rental income for the Property
(exclusive of any rental income from recreational vehicle sites), (ii) the
renewal or proposed Lease has a base term of less than six (6) years including
options to renew (other than leases for laundry facilities which may include a
10-year term), (iii) the renewal or proposed Lease is subject and subordinate to
the Mortgage and the tenant thereunder shall have agreed to attorn to Lender,
(iv) the renewal or proposed Lease is on the standard form of lease approved by
Lender, (v) the renewal or proposed Lease does not contain any option, offer,
right of first refusal, right of first offer or other similar right to acquire
all or any portion of the Property, and (vi) the renewal or proposed Lease
provides for rental rates and terms comparable to existing market rates as
determined by Borrower and terms and is an arm’s-length transaction with a bona
fide, independent third party tenant.  Borrower shall deliver to Lender copies
of all Leases which are entered into pursuant to the preceding sentence together
with Borrower’s certification that it has satisfied all of the conditions of the
preceding sentence within thirty (30) days after the execution of the Lease.
 
Section 5.14. Property Management
 
(a) To the extent Borrower has entered into a Management Agreement, Borrower
shall (i) promptly perform and observe in all material respects all of the
covenants required to be performed and observed by it under the Management
Agreement and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any material default
under the Management Agreement of which it is aware; (iii) promptly deliver to
Lender a copy of any notice of default or other material notice received by
Borrower under the Management Agreement; (iv) promptly give notice to Lender of
any notice or information that Borrower receives which indicates that Manager is
terminating the Management Agreement or that Manager is otherwise discontinuing
its management of the Property; and (v) promptly enforce the performance and
observance of all of the covenants required to be performed and observed by
Manager under the Management Agreement.
 
(b) To the extent Borrower has entered into a Management Agreement, if at any
time, (i) Manager shall become insolvent or a debtor in a bankruptcy proceeding;
(ii) an Event of Default has occurred and is continuing; (iii) a default has
occurred and is continuing under the Management Agreement, or (iv) Manager has
engaged in gross negligence, fraud, willful misconduct or misappropriation of
funds, Borrower shall, at the request of Lender, terminate the Management
Agreement upon thirty (30) days prior notice to Manager and replace Manager with
a Qualified Manager approved by Lender on terms and conditions satisfactory to
Lender, it being understood and agreed that the management fee for such
replacement manager shall not exceed then prevailing market rates.
 
-34-
 

--------------------------------------------------------------------------------

 
 
(c) Intentionally reserved.
 
(d) To the extent Borrower has entered into a Management Agreement, Borrower
shall not, without the prior written consent of Lender (which consent shall not
be unreasonably withheld, conditioned or delayed): (i) surrender, terminate or
cancel the Management Agreement or otherwise replace Manager or enter into any
other management agreement with respect to the Property, unless the replacement
Manager is a Qualified Manager; (ii) reduce or consent to the reduction of the
term of the Management Agreement; (iii) increase or consent to the increase of
the amount of any charges under the Management Agreement; or (iv) otherwise
modify, change, supplement, alter or amend, or waive or release any of its
rights and remedies under, the Management Agreement in any material respect.  In
the event that Borrower replaces Manager at any time during the term of Loan
pursuant to this subsection, such Manager shall be a Qualified Manager.
 
(e) If during the term of the Loan the Borrower engages or replaces the Manager
with a new property manager that is an Affiliated Manager, the Borrower shall
deliver to Lender an opinion as to non-consolidation issues between the Borrower
and such Affiliated Manager, such opinion to be acceptable to the Lender and the
Rating Agencies.
 
(f) Notwithstanding the foregoing, Lender and Borrower acknowledge and agree
that as of the date hereof the Property is self-managed by Borrower.  If during
the term of the Loan Borrower engages a property manager, then the provisions of
the Management Agreement with such property manager shall be subject to the
provisions of this Section 5.14.
 
Section 5.15. Liens
 
Subject to Borrower’s right to contest same pursuant to the terms of the
Mortgage, Borrower shall not, without the prior written consent of Lender,
create, incur, assume or suffer to exist any Lien on any portion of the Property
or permit any such action to be taken, except Permitted Encumbrances.
 
Section 5.16. Debt Cancellation
 
Borrower shall not cancel or otherwise forgive or release any claim or debt
(other than termination of Leases in accordance herewith) owed to Borrower by
any Person, except for adequate consideration or in the ordinary course of
Borrower’s business.
 
Section 5.17. Zoning
 
Borrower shall not (i) initiate or consent to any zoning reclassification of any
portion of the Property or seek any variance (other than in the ordinary course
of business) under any existing zoning ordinance or (ii) use or permit the use
of any portion of the Property in any manner that could result in such use
becoming a non-conforming use under any zoning ordinance or any other applicable
land use law, rule or regulation, in each case without the prior written consent
of Lender.
 
Section 5.18. ERISA
 
-35-
 

--------------------------------------------------------------------------------

 
 
(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.
 
(b) Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) Borrower is not
and does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(3) of ERISA; (ii) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (iii) one or more of the following circumstances is true:
 
(A) Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);
 
(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower are held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or
 
(C) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).
 
Section 5.19. No Joint Assessment
 
Borrower shall not suffer, permit or initiate the joint assessment of any Parcel
with (a) any other real property constituting a tax lot separate from such
Parcel, or (b) any portion of such Parcel which may be deemed to constitute
personal property, or any other procedure whereby the Lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to the Property.
 
Section 5.20. Reciprocal Easement Agreements
 
Borrower shall not enter into, terminate or modify any REA without Lender’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.  Borrower shall enforce, comply with, and cause each of
the parties to the REA to comply with all of the material economic terms and
conditions contained in the REA.
 
Section 5.21. Alterations
 
Lender’s prior written approval shall be required in connection with any
alterations to any Improvements (a) that will have a Material Adverse Effect on
the affected Parcel or (b) that, together with any other alterations undertaken
at the same time (including any related alterations, improvements or
replacements), are reasonably anticipated to have a cost in excess of the
Alteration Threshold.
 
Section 5.22. Tax Credits
 
-36-
 

--------------------------------------------------------------------------------

 
 
Borrower shall not claim a low income housing credit for the Property under
Section 42 of the Internal Revenue Code without Lender’s prior written consent.
 
ARTICLE 6
ENTITY COVENANTS
 
Section 6.1. Single Purpose Entity/Separateness
 
Until the Debt has been paid in full, each Borrower represents, warrants and
covenants as follows:
 
(a) Each Borrower will not:
 
(i) engage in any business or activity other than the ownership, operation,
leasing and maintenance of the Property, and activities incidental thereto;
 
(ii) acquire or own any assets other than (A) the Property, and (B) such
incidental Personal Property as may be necessary for the operation of the
Property;
 
(iii) merge into or consolidate with any Person, or dissolve, terminate,
liquidate in whole or in part, transfer or otherwise dispose of all or
substantially all of its assets or change its legal structure;
 
(iv) fail to observe all organizational formalities, or fail to preserve its
existence as an entity duly organized, validly existing and in good standing (if
applicable) under the applicable Legal Requirements of the jurisdiction of its
organization or formation, or amend, modify, terminate or fail to comply with
the material provisions of its organizational documents;
 
(v) own any subsidiary, or make any investment in, any Person;
 
(vi) except as contemplated by the Loan Documents with respect to co-borrowers
under the Loan, commingle its assets with the assets of any other Person, or
permit any Affiliate or constituent party, except for Sun Communities, Inc., in
its capacity as property manager, independent access to its bank accounts;
 
(vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) the Debt, (B) trade and operational
indebtedness incurred in the ordinary course of business with trade creditors,
provided such indebtedness is (1) unsecured, (2) not evidenced by a note, (3) on
commercially reasonable terms and conditions, and (4) due not more than ninety
(90) days past the date invoiced and paid on or prior to such date, and/or
(C) financing leases and purchase money indebtedness incurred in the ordinary
course of business relating to Personal Property on commercially reasonable
terms and conditions; provided, however, the aggregate amount of the
indebtedness described in (B) and (C) shall not exceed at any time three percent
(3%) of the outstanding principal amount of the Note;
 
-37-
 

--------------------------------------------------------------------------------

 
 
(viii) (A) fail to maintain its records, books of account, bank accounts,
financial statements, accounting records and other entity documents for each
Parcel separate and apart from those of any other showing such Parcel’s assets
and liabilities separate and apart from those of any other Person and (B)
include it assets listed on any financial statement of any other person;
provided, however, that Borrower’s assets may be included in a consolidated
operating or financial statement of its Affiliate provided that an appropriate
notation shall be made on such consolidated operating or financial statements to
indicate the separateness of Borrower from such Affiliate and to indicate
Borrower’s assets and credit are not available to satisfy the debts and other
obligations of such Affiliate or any other Person;
 
(ix) except for capital contributions or capital distributions permitted under
the terms and conditions of the Borrower’s organizational documents and properly
reflected on its books and records and its respective Community Operations
Agreement between the Borrower and Sun Communities, Inc., enter into any
transaction, contract or agreement with any general partner, member,
shareholder, principal, guarantor of the obligations of Borrower, or any
Affiliate of the foregoing, except upon terms and conditions that are
intrinsically fair, commercially reasonable and substantially similar to those
that would be available on an arm’s-length basis with unaffiliated third
parties;
 
(x) maintain its assets in such a manner that it will be costly or difficult to
segregate, ascertain or identify its individual assets from those of any other
Person;
 
(xi) except as contemplated by the Loan Documents with respect to co-borrowers
under the Loan, assume or guaranty the debts of any other Person, hold itself
out to be responsible for the debts of any other Person, or otherwise pledge its
assets to secure the obligations of any other Person or hold out its credit as
being available to satisfy the obligations of any other Person, except for the
Debt;
 
(xii) make any loans or advances to any Person;
 
(xiii) fail to (A) file its own tax returns separate from those of any other
Person, except to the extent that Borrower is treated as a “disregarded entity”
for tax purposes and is not required to file tax returns under applicable Legal
Requirements, and (B) pay any taxes required to be paid under applicable Legal
Requirements;
 
(xiv) fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name or fail to correct any known misunderstanding regarding its separate
identity;
 
(xv) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations provided, however, there exists sufficient cash
flow from the Borrower’s Property to do so and the foregoing shall not require
the Borrower’s members or their constituent owners to make any capital
contributions or advances to the Borrower;
 
(xvi) if it is a partnership or limited liability company, without the unanimous
written consent of all of its partners or members, as applicable, and the
written consent of
 
-38-
 

--------------------------------------------------------------------------------

 
 
100% of the directors of  each SPE Component Entity (if any), including, without
limitation, each Independent Director, take any Material Action or action that
might cause such entity to become insolvent;
 
(xvii) fail to allocate shared expenses (including, without limitation, shared
office space and services performed by an employee of an Affiliate), if any,
among the Persons sharing such expenses and to use separate stationery, invoices
and checks;
 
(xviii) fail to remain solvent or, except as contemplated by the Loan Documents
with respect to co-borrowers under the Loan, pay its own liabilities (including,
without limitation, salaries of its own employees) only from its own funds
provided, however, there exists sufficient cash flow from the Borrower’s
Property to do so and the foregoing shall not require the Borrower’s members or
their constituent owners to make any capital contributions or advances to the
Borrower;
 
(xix) acquire obligations or securities of its partners, members, shareholders
or other affiliates, as applicable;
 
(xx) violate or cause to be violated the assumptions made with respect to
Borrower and its principals in any opinion letter pertaining to substantive
consolidation delivered to Lender in connection with the Loan;
 
(xxi) fail to maintain a sufficient number of employees, if any, in light of its
contemplated business operations;
 
(xxii) fail to maintain and use separate stationery, invoices and checks bearing
its own name; or
 
(xxiii) have any of its obligations guaranteed by an Affiliate, except as
contemplated by the Loan Documents with respect to co-borrowers under the Loan.
 
Notwithstanding anything contained in this Section 6.1(a) to the contrary,
whether express or implied, Lender and Borrower agree that the following
operations and activities of Borrower, SPE Component Entity (if any) and their
Affiliates shall not be considered a violation of any obligation set forth in
this Section 6.1(a):  (i) offering services to residents of the Property through
Affiliates or other third parties for which fees and charges may be collected by
Borrower or the Affiliate and paid to such Affiliate or third party, which may
include, without limitation, cable and internet services, landscaping, snow
removal, lease or sale of manufactured homes (for cash or pursuant to an
installment agreement), and child care; provided that such Affiliates do not
conduct their business in the name of the Borrower and that any agreements
between the Borrower and its Affiliates relating to such services are on
commercially reasonable terms similar to those of an arm’s-length transaction;
(ii) provided no Cash Sweep Period is then in effect, causing all gross revenue,
whether cash, cash equivalents or similar assets, to be transferred from the
Lockbox Account to an Account maintained by Borrower or SCOLP or SCI for the
purpose of paying expenses of the Borrower or causing SCOLP and/or SCI to pay
such expenses on behalf of the Borrower (provided that SCOLP or SCI, as
applicable, will separately account for all such amounts for Borrower), and
subject to the provisions of the applicable Borrower’s organizational documents,
distributing such remaining cash to SCI, SCOLP or at the
 
-39-
 

--------------------------------------------------------------------------------

 
 
direction of SCI or SCOLP, as applicable, to any other Affiliate, and in any
case, distributing such remaining cash that does not belong to the Borrower
promptly to such entities; (iii) paying all payables, debts and other
liabilities arising from or in connection with the operation of the Property
from an Account maintained for the Borrower, or causing SCOLP and/or SCI to pay
such liabilities on behalf of Borrower after receipt of distributions from the
Lockbox Account (provided that SCOLP or SCI, as applicable, will separately
account for all such amounts for Borrower); (iv) subject to the provisions of
the applicable Borrower’s organizational documents, using ancillary assets in
connection with the operation of the Property held in the name of SCI, SCOLP or
any Affiliates, such as vehicles and office and maintenance equipment; (v)
treating the Property for all purposes as part of and within the portfolio of
manufactured housing communities owned by the SCOLP or any Affiliate, for
marketing, promotion and providing information and reports to the public,
including a common website, or as required by any Legal Requirements; provided,
however, that the Borrower shall conduct business in its own name or its assumed
or trade name; and (vi) allocating general overhead and administrative costs
incurred by SCI and SCOLP and/or other Affiliates to the Borrower in a fair and
equitable manner.
 
(b) If Borrower is a partnership or limited liability company, each general
partner in the case of a partnership, or the managing member in the case of a
limited liability company (each an “SPE Component Entity”) of Borrower, as
applicable, shall be a corporation or a limited liability company whose sole
asset is its interest in Borrower, provided that if such SPE Component Entity is
a limited liability company, each of its managing members shall also be a SPE
Component Entity.  Each SPE Component Entity (i) will at all times comply with
each of the covenants, terms and provisions contained in Section 6.1(a)(iii) –
(vi) and (viii) – (xxi), as if such representation, warranty or covenant was
made directly by such SPE Component Entity; (ii) will not engage in any business
or activity other than owning an interest in Borrower and acting as the managing
member or general partner of Borrower; (iii) will not acquire or own any assets
other than its partnership, membership, or other equity interest in Borrower;
(iv) will not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation); and (v) will cause Borrower to comply
with the provisions of this Section 6.1 and Section 6.4.  Prior to the
withdrawal or the disassociation of any SPE Component Entity from Borrower,
Borrower shall immediately appoint a new general partner or managing member
whose articles of incorporation or organization, as applicable, are
substantially similar to those of such SPE Component Entity and, if an opinion
letter pertaining to substantive consolidation was required at closing, deliver
a new opinion letter acceptable to Lender and the Rating Agencies with respect
to the new SPE Component Entity and its equity owners.  Notwithstanding the
foregoing, to the extent Borrower is a single member Delaware limited liability
company, so long as Borrower maintains such formation status and complies with
the requirements set forth in subsections (c) and (d) below, no SPE Component
Entity shall be required.
 
(c) Intentionally deleted.
 
(d) Intentionally deleted.
 
(e) The organizational documents of Borrower and each SPE Component Entity shall
provide an express acknowledgment that Lender is an intended third-party
beneficiary of the “special purpose” provisions of such organizational
documents.
 
-40-
 

--------------------------------------------------------------------------------

 
 
Section 6.2. Change of Name, Identity or Structure
 
Borrower shall not change or permit to be changed (a) Borrower’s name,
(b) Borrower’s identity (including its trade name or names) although Borrower
may change the name of any Parcel without prior notice to, or the consent of,
Lender, (c) Borrower’s principal place of business set forth on the first page
of this Agreement, (d) the corporate, partnership or other organizational
structure of Borrower, each SPE Component Entity (if any), or Borrower
Principal, (e) Borrower’s state of organization, or (f) Borrower’s
organizational identification number, without in each case notifying Lender of
such change in writing at least thirty (30) days prior to the effective date of
such change and, in the case of a change in Borrower’s structure, without first
obtaining the prior written consent of Lender.  In addition, Borrower shall not
change or permit to be changed any organizational documents of Borrower or any
SPE Component Entity (if any) if such change would adversely impact the
covenants set forth in Section 6.1 and 6.4 hereof.  Borrower authorizes Lender
to file any financing statement or financing statement amendment required by
Lender to establish or maintain the validity, perfection and priority of the
security interest granted herein.  At the request of Lender, Borrower shall
execute a certificate in form satisfactory to Lender listing the trade names
under which Borrower intends to operate the Property, and representing and
warranting that Borrower does business under no other trade name with respect to
the Property.  If Borrower does not now have an organizational identification
number and later obtains one, or if the organizational identification number
assigned to Borrower subsequently changes, Borrower shall promptly notify Lender
of such organizational identification number or change.
 
Section 6.3. Business and Operations
 
Borrower will qualify to do business and will remain in good standing under the
laws of the State as and to the extent the same are required for the ownership,
maintenance, management and operation of the Property.
 
Section 6.4. Independent Director
 
The organizational documents of each SPE Component Entity (if any) shall include
the following provisions: (a) at all times there shall be, and Borrower shall
cause there to be, at least two Independent Directors; (b) the board of
directors of such SPE Component Entity shall not take any action which, under
the terms of any certificate of incorporation, by-laws or any voting trust
agreement with respect to any common stock, requires unanimous vote of the board
of directors of such SPE Component Entity unless at the time of such action
there shall be at least two members of the board of directors who are
Independent Directors; (c) such SPE Component Entity shall not, without the
unanimous written consent of its board of directors including the Independent
Directors, on behalf of itself or Borrower, take any Material Action or any
action that might cause such entity to become insolvent, and when voting with
respect to such matters, the Independent Directors shall consider only the
interests of the Borrower, including its creditors; and (d) no Independent
Director of such SPE Component Entity may be removed or replaced unless such SPE
Component Entity provides Lender with not less than three (3) Business Days’
prior written notice of (i) any proposed removal of an Independent Director,
together with a statement as to the reasons for such removal, and (ii) the
identity of the proposed replacement Independent Director, together with a
certification that such replacement satisfies
 
-41-
 

--------------------------------------------------------------------------------

 
 
the requirements set forth in the organizational documents for an Independent
Director.  No resignation or removal of an Independent Director shall be
effective until a successor Independent Director is appointed and has accepted
his or her appointment   No Independent Director may be removed other than for
Cause.  “Cause” means, with respect to an Independent Director, (i) acts or
omissions by such Independent Director that constitute willful disregard of such
Independent Director’s duties as set forth in the Borrower’s organizational
documents, (ii) that such Independent Director has engaged in or has been
charged with, or has been convicted of, fraud or other acts constituting a crime
under any law applicable to such Independent Director, (iii) that such
Independent Director is unable to perform his or her duties as Independent
Director due to death, disability or incapacity, or (iv) that such Independent
Director no longer meets the definition of Independent Director.
 
 
ARTICLE 7
NO SALE OR ENCUMBRANCE
 
Section 7.1. Transfer Definitions
 
For purposes of this Article 7 an “Affiliated Manager” shall mean any managing
agent in which Borrower, Borrower Principal, any SPE Component Entity (if any)
or any affiliate of such entities has, directly or indirectly, any legal,
beneficial or economic interest; “Control” shall mean the power to direct the
management and policies of a Restricted Party, directly or indirectly, whether
through the ownership of voting securities or other beneficial interests, by
contract or otherwise; provided, however, any change in the members of the board
of directors of SCI, or SPE Component Entity shall not, in and of itself,
constitute a change in control; “Restricted Party” shall mean Borrower, Borrower
Principal, any SPE Component Entity (if any), any Affiliated Manager (if any),
or any shareholder, partner, member or non-member manager, or any direct or
indirect legal or beneficial owner of Borrower, Borrower Principal, any SPE
Component Entity (if any), any Affiliated Manager (if any) or any non-member
manager; and a “Sale or Pledge” shall mean a voluntary or involuntary sale,
conveyance, mortgage, grant, bargain, encumbrance, pledge, assignment, grant of
any options with respect to, or any other transfer or disposition of (directly
or indirectly, voluntarily or involuntarily, by operation of law or otherwise,
and whether or not for consideration or of record) of a legal or beneficial
interest.
 
Section 7.2. No Sale/Encumbrance
 
(a) Borrower shall not cause or permit a Sale or Pledge of the Property or any
part thereof or any legal or beneficial interest therein nor permit a Sale or
Pledge of an interest in any Restricted Party (in each case, a “Prohibited
Transfer”), other than pursuant to Leases of space in the Improvements to
Tenants in accordance with the provisions of Section 5.13, without the prior
written consent of Lender.
 
b) A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a space tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and
 
-42-
 

--------------------------------------------------------------------------------

 
 
interest in and to any Leases or any Rents; (iii) if a Restricted Party (other
than SCI) is a corporation, any merger, consolidation or Sale or Pledge of such
corporation’s stock or the creation or issuance of new stock in one or a series
of transactions; (iv) if a Restricted Party is a limited or general partnership
or joint venture, any merger or consolidation or the change, removal,
resignation or addition of a general partner or the Sale or Pledge of the
partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new partnership interests; provided, however, the foregoing shall not apply to
interests in SCOLP other than those owned by SCI, provided, further, that SCI’s
ownership interest in SCOLP shall be permitted to decrease so long as after any
such decrease SCI shall continue to Control SCOLP and own not less than
twenty-five percent (25%) of the equity partnership interests in SCOLP; (v) if a
Restricted Party is a limited liability company, any merger or consolidation or
the change, removal, resignation or addition of a managing member or non-member
manager (or if no managing member, any member) or the Sale or Pledge of the
membership interest of any member or any profits or proceeds relating to such
membership interest other than transfers by or among SCOLP, SCI or their
Affiliates and transfers within SCOLP and SCI as permitted under clause (iv)
above; (vi) if a Restricted Party is a trust or nominee trust, any merger,
consolidation or the Sale or Pledge of the legal or beneficial interest in a
Restricted Party or the creation or issuance of new legal or beneficial
interests; or (vii) the removal or the resignation of any Manager (including,
without limitation, an Affiliated Manager) other than in accordance with
Section 5.14.
 
Section 7.3. Permitted Transfers
 
Notwithstanding the provisions of Section 7.2, the following transfers shall not
be deemed to be a Prohibited Transfer: (a) a transfer by devise or descent or by
operation of law upon the death of a direct member, partner or shareholder of a
Borrower or SPE Component Entity, so long as Borrower delivers notice to Lender
as soon as practicable thereafter and that such Borrower or SPE Component Entity
is promptly reconstituted, if applicable, following the death of such member,
partner or shareholder and there is no change in Control of such Borrower or SPE
Component Entity as a result of such transfer; (b) transfers for estate planning
purposes of an individual’s direct interests in a Borrower or SPE Component
Entity to the spouse or any lineal descendant of such individual, or to a trust
for the benefit of any one or more of such individual, spouse or lineal
descendant, so long as such Borrower or SPE Component Entity is reconstituted,
if required, following such transfer and there is no change in Control of such
Borrower or SPE Component Entity as a result of such transfer (notwithstanding
the foregoing clauses (a) and (b), in the event there is a conflict between
clauses (a) and (b) and clauses (e), (f), and (g) of this Section 7.3, the
provisions set forth in Section 7.3(e), (f) and (g) shall prevail); or (c) the
Sale or Pledge, in one or a series of transactions, of not more than forty-nine
percent (49%) of the stock, limited partnership interests or non-managing
membership interests (as the case may be) in a Restricted Party; provided,
however, (i) no such transfers shall result in a change in Control in the
Restricted Party, or change in control of the Property or the Property to be
managed by a Person who is not a Qualified Manager, (ii) following any
transfers, Borrower and any SPE Component Entity shall continue to satisfy the
requirements of Section 6.1 hereof, (iii) as a condition to each such transfer,
Lender shall receive not less than thirty (30) days prior written notice of such
proposed transfer except with respect to subclause (a) above, and (iv) to the
extent such transferee shall own twenty percent (20%) or more of the direct or
indirect ownership interests in Borrower immediately following such transfer
(provided such transferee
 
-43-
 

--------------------------------------------------------------------------------

 
 
owned less than twenty percent (20%) of the direct or indirect ownership
interests in Borrower as of the Closing Date), Borrower shall deliver, at
Borrower’s sole cost and expense, customary searches (including without
limitation credit, judgment, lien, litigation, bankruptcy, criminal and watch
list) acceptable to Lender with respect to such transferee or (d) the sale or
transfer of stock in SCI provided such stock is listed on a nationally
recognized stock exchange; (e) transfers of the direct or indirect interest in
Borrower by and among SCI, SCOLP and their Affiliates, provided that no such
transfers shall result in a change in Control of the Borrower or a change in
control of the Property, (f) transfers of the limited partnership interests in
SCOLP or reductions of SCI’s ownership interest in SCOLP, provided that after
such transfer (or reduction of ownership interests in the case of SCI) SCI shall
continue to Control SCOLP and own not less than twenty-five percent (25%) of the
equity partnership interests in SCOLP, (g) the issuance of additional stock in,
or redemption of stock in, SCI, the issuance of additional limited partnership
interests in, or redemption of limited partnership interests in, SCOLP, and the
issuance of additional ownership interests in, or the redemption of the
ownership interests in, the Affiliates of SCI and SCOLP (other than Borrower and
the SPE Component Entity, if any), and (h) in connection with a Partial
Assumption pursuant to Section 7.6 hereof, any Sale or Pledge by the Transferee,
and/or its constituent shareholders, partners, members or managers, of their
respective membership, partnership, ownership or management interests, whether
direct or indirect, in such Transferee or such constituent shareholders,
partners, members or managers, as the case may be, to Borrower Principal or SCI
and/or any Affiliate thereof.  Notwithstanding the foregoing, any transfer that
results in any Person and its Affiliates owning in excess of forty-nine percent
(49%) of the ownership interests in Borrower or SPE Component Entity shall
comply with the requirements of Section 7.4 hereof.
 
Section 7.4. Lender’s Rights
 
Lender reserves the right to condition the consent to a Prohibited Transfer
requested hereunder upon, among other things, (a) a modification of the terms
hereof (other than the economic terms) and an assumption of the Note and the
other Loan Documents as so modified by the proposed Prohibited Transfer,
(b) receipt of payment of a transfer fee equal to one half of one percent (0.5%)
of the outstanding principal balance of the Loan and all of Lender’s expenses
incurred in connection with such Prohibited Transfer, (c) receipt of written
confirmation from the Rating Agencies that the Prohibited Transfer will not
result in a downgrade, withdrawal or qualification of the initial, or if higher,
then current ratings issued in connection with a Securitization, or if a
Securitization has not occurred, any ratings to be assigned in connection with a
Securitization, (d) the proposed transferee’s continued compliance with the
covenants set forth in this Agreement (including, without limitation, the
covenants in Article 6) and the other Loan Documents, (e) the Property being
managed by a Qualified Manager and a new management agreement satisfactory to
Lender, (f) to the extent such transferee shall own twenty percent (20%) or more
of the direct or indirect ownership interests in Borrower immediately following
such transfer (provided such transferee owned less than twenty percent (20%) of
the direct or indirect ownership interests in Borrower as of the Closing Date),
delivery by Borrower, at Borrower’s sole cost and expense, customary searches
(including without limitation credit, judgment, lien, litigation, bankruptcy,
criminal and watch list) acceptable to Lender with respect to such transferee,
and (g) the satisfaction of such other conditions and/or legal opinions as
Lender shall determine in its sole discretion to be in the interest of
Lender.  All expenses incurred by Lender shall be payable by Borrower whether or
 
-44-
 

--------------------------------------------------------------------------------

 
 
not Lender consents to the Prohibited Transfer.  Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
a Prohibited Transfer made without Lender’s consent in violation of the terms
herein. This provision shall apply to each and every Prohibited Transfer,
whether or not Lender has consented to any previous Prohibited Transfer.  In the
event an opinion letter pertaining to substantive consolidation was delivered to
Lender and the Rating Agencies in connection with the closing of the Loan, and
if any Sale or Pledge permitted under this Article 7 results in any Person and
its Affiliates owning in excess of forty-nine percent (49%) of the ownership
interests in a Restricted Party, Borrower shall provide Lender with thirty (30)
days prior written notice of such proposed transfer, and in addition to any
other requirement for Lender consent contained herein, deliver a revised opinion
letter pertaining to substantive consolidation to Lender reflecting such
Prohibited Transfer, which opinion shall be in form, scope and substance
acceptable in all respects to Lender and the Rating Agencies.
 
Section 7.5. Assumption
 
Notwithstanding the foregoing provisions of this Article 7, following the date
which is six (6) months from the Closing Date, Borrower may transfer the
Property in its entirety to or of one hundred percent (100%) of the ownership
interests in the Borrower, and the related assumption of the Loan by, any Person
(a “Transferee”) shall be permitted provided that each of the following terms
and conditions are satisfied:
 
(a) no Default or Event of Default has occurred;
 
(b) Borrower shall have (i) delivered written notice to Lender of the terms of
such prospective transfer not less than thirty (30) days before the date on
which such transfer is scheduled to close and, concurrently therewith, all such
information concerning the proposed Transferee as Lender shall reasonably
require and (ii) paid to Lender a non-refundable processing fee in the amount of
$10,000.  Lender shall have the right to approve or disapprove the proposed
transfer based on its then current underwriting and credit requirements for
similar loans secured by similar properties which loans are sold in the
secondary market, such approval not to be unreasonably withheld, conditioned or
delayed.  In determining whether to give or withhold its approval of the
proposed transfer, Lender shall consider the experience and track record of
Transferee and its principals in owning and operating facilities similar to the
Property, the financial strength of Transferee and its principals, the general
business standing of Transferee and its principals and Transferee’s and its
principals’ relationships and experience with contractors, vendors, tenants,
lenders and other business entities; provided, however, that, notwithstanding
Lender’s agreement to consider the foregoing factors in determining whether to
give or withhold such approval, such approval shall be given or withheld based
on what Lender determines to be commercially reasonable and, if given, may be
given subject to such conditions as Lender may deem reasonably appropriate.  In
no event shall Lender consent to a proposed transfer prior to a Securitization
if the consideration to be paid by the Transferee for the Property, as
determined by Lender in its sole discretion, is less than the appraised value of
the Property as determined by Lender based upon the Appraisal delivered to
Lender in connection with Lender’s underwriting of the Loan;
 
-45-
 

--------------------------------------------------------------------------------

 
 
(c) Borrower or Transferee shall have paid to Lender, concurrently with the
closing of such transfer, (i) a non-refundable assumption fee in an amount equal
to one half of one percent (0.5%) of the then outstanding principal balance of
the Note, and (ii) all out-of-pocket costs and expenses, including reasonable
attorneys’ fees and Rating Agency fees, incurred by Lender in connection with
the transfer;
 
(d) (i) Transferee shall have assumed and agreed to pay the Debt as and when due
and shall have assumed all other obligations of Borrower under the Loan
Documents subject to the provisions of Article 15 hereof and, prior to or
concurrently with the closing of such transfer, Transferee and its constituent
partners, members or shareholders as Lender may require,  shall have executed,
without any cost or expense to Lender, such documents and agreements as Lender
shall reasonably require to evidence and effectuate said assumption and (ii) if
required by Lender, a Person affiliated with Transferee and acceptable to Lender
(a “Transferee Principal”) shall have assumed the obligations of Borrower
Principal under the Loan Documents with respect to all acts and events occurring
or arising after the transfer of the Property pursuant to this Section 7.5;
 
(e) Borrower and Transferee, without any cost to Lender, shall furnish any
information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted by applicable law, and shall
execute any additional documents reasonably requested by Lender;
 
(f) Borrower shall have delivered to Lender, without any cost or expense to
Lender, such endorsements to Lender’s Title Insurance Policy insuring that fee
simple or leasehold title to the Property, as applicable, is vested in
Transferee (subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may deem necessary at the
time of the transfer, all in form and substance satisfactory to Lender;
 
(g) Transferee shall have furnished to Lender, if Transferee is a corporation,
partnership, limited liability company or other entity, all appropriate papers
evidencing Transferee’s organization and good standing, and the qualification of
the signers to execute the assumption of the Debt, which papers shall include
certified copies of all documents relating to the organization and formation of
Transferee and of the entities, if any, which are partners or members of
Transferee.  Transferee and such constituent partners, members or shareholders
of Transferee (as the case may be), as Lender shall require, shall comply with
the covenants set forth in Article 6 hereof;
 
(h) Transferee shall assume the obligations of Borrower under any Management
Agreement or provide a new management agreement with a new Qualified Manager
which meets with the requirements of Section 5.14 hereof and assign to Lender as
additional security such new management agreement;
 
(i) Transferee shall furnish an opinion of counsel satisfactory to Lender and
its counsel (A) that Transferee’s formation documents provide for the matters
described in subparagraph (g) above, (B) that the assumption of the Debt has
been duly authorized, executed
 
-46-
 

--------------------------------------------------------------------------------

 
 
and delivered, and that the Note, the Mortgage, this Agreement, the assumption
agreement and the other Loan Documents are valid, binding and enforceable
against Transferee in accordance with their terms, (C) that Transferee and any
entity which is a controlling stockholder, member or general partner of
Transferee, have been duly organized, and are in existence and good standing,
and (D) with respect to such other matters as Lender may reasonably request;
 
(j) if required by Lender, Lender shall have received confirmation in writing
from the Rating Agencies that rate the Securities to the effect that the
transfer will not result in a qualification, downgrade or withdrawal of any
rating initially assigned or to be assigned to the Securities;
 
(k) Borrower’s obligations under the contract of sale pursuant to which the
transfer is proposed to occur shall expressly be subject to the satisfaction of
the terms and conditions of this Section 7.5; and
 
(l) in the event a substantive non-consolidation opinion was required in
connection with the closing of the Loan, Transferee shall, prior to such
transfer, deliver a substantive non-consolidation opinion to Lender, which
opinion shall be in form, scope and substance acceptable in all respects to
Lender and the Rating Agencies.
 
A consent by Lender with respect to a transfer of the Property in its entirety
or one hundred percent (100%) of the ownership interests in Borrower to, and the
related assumption of the Loan by, a Transferee pursuant to this Section 7.5
shall not be construed to be a waiver of the right of Lender to consent to any
subsequent Sale or Pledge of the Property.  Upon the transfer of the Property
pursuant to this Section 7.5, Borrower and Borrower Principal (if a Transferee
Principal has assumed the obligations of Borrower Principal under the Loan
Documents with respect to all acts and events occurring or arising after the
transfer of the Property pursuant to this Section 7.5) shall be relieved of all
liability under the Loan Documents for acts, events, conditions, or
circumstances occurring or arising after the date of such transfer, except to
the extent that such acts, events, conditions, or circumstances are the
proximate result of acts, events, conditions, or circumstances that existed
prior to the date of such transfer, whether or not discovered prior or
subsequent to the date of such transfer.  All out-of-pocket costs and expenses
incurred by Lender pursuant to this Section 7.5 shall be payable by Borrower
whether or not the transfer contemplated hereunder actually occurs.
 
Section 7.6. Partial Assumption
 
Notwithstanding the foregoing provisions of this Article 7, following the date
which is six (6) months from the Closing Date, a transfer of any Parcel in its
entirety (a “Partial Assumption”) to, and the related assumption of the Loan by,
a Transferee shall be permitted provided that each of the following terms and
conditions are satisfied:
 
(a) Borrower complies with each of the conditions set forth in Section 7.5 above
(it being understood that the fee payable pursuant to Section 7.5(c) shall be
calculated based on the outstanding principal balance of the Allocated Loan
Amount for each of the Parcels which are part of the Partial Assumption);
 
(b) Intentionally Omitted.
 
-47-
 

--------------------------------------------------------------------------------

 
 
(c) Lender shall have determined that the Debt Service Coverage Ratio with
respect to each of (i) the Parcel which is subject to the Partial Assumption and
(ii) the Remaining Properties after giving effect to the assumption (assuming a
loan amount equal to the principal balance of the Note which is not being
assumed immediately following the subject assumption) shall be at least equal to
1.40 to 1.0 for the twelve (12) full calendar months immediately preceding the
assumption of the portion of the Loan pursuant to this Section 7.6.
 
(d) Borrower shall prepare all necessary documents to modify this Agreement and
to amend and restate the Note and issue two substitute notes, one note having a
principal balance equal to Partial Assumption Amount for the subject Parcel (the
“Assumed Note”), and the other note having a principal balance equal to the
excess of (A) the outstanding principal amount of the Loan, over (B) the amount
of the Assumed Note (the “Unassumed Note”) as such amount may be reduced
pursuant to the provisions of Section 7.6(e) below.  The Assumed Note and
Unassumed Note shall have identical terms as the Note except for the principal
balance; and, in connection therewith, the Monthly Payment Amount and the amount
of each such payment applied to principal thereafter shall be divided between
the Assumed Note and the Unassumed Note in the same proportion as the unpaid
principal balance (in each case immediately after a Partial Assumption) of the
Assumed Note and the Unassumed Note, as the case may be, bears to the aggregate
principal balance due under the Assumed Note and the Unassumed Note immediately
after the Partial Assumption.  An Assumed Note may not be the subject of any
further assumption.
 
(e) Borrower shall make a partial prepayment of the Loan in the amount of
fifteen percent (15%) of Partial Assumption Amount (to be applied at Borrower’s
election to either the Assumed Note or the Unassumed Note) for each of the
Parcels which are part of the Partial Assumption together with the payment of
Yield Maintenance calculated in accordance with Article 5(g) of the Note in
connection with such prepayment.
 
In connection with a Partial Assumption, Lender may condition its consent upon
the related transferee agreeing to (a) make additional deposits into the Reserve
Accounts, and/or (b) the related transferee establishing such additional
reserves with Lender as Lender may required in its reasonable discretion;
provided, however, the such deposits or additional reserves shall be determined
by Lender based upon its standard underwriting criteria and the amounts shall be
computed in accordance with the provisions set forth in Article IX hereof.  For
the avoidance of doubt, notwithstanding Borrower’s compliance with the
provisions of this Section 7.6, Lender shall not release the Parcel subject to
the Partial Assumption from the cross collateralization and cross default
provisions contained in this Agreement and the other Loan Documents.
 
Section 7.7. Easements; Licenses.
 
Notwithstanding anything contained to the contrary herein, Borrower may grant
easements, covenants, reservations and rights of way with respect to the
Property in the ordinary course of business for utilities, ingress and egress
and other similar purposes provided such grants, transfers, conveyances or
easements (i) do not impair the utility or operation of the affected Parcel,
materially adversely effect the value of such Parcel or adversely affect
Borrower’s ability to repay the Loan and (ii) shall be in form reasonably
acceptable to Lender,
 
-48-
 

--------------------------------------------------------------------------------

 
 
and, in such case, Lender shall subordinate the Lien of the Security Instrument
to such grant, easement, transfer or conveyance.
 
ARTICLE 8
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
 
Section 8.1. Insurance
 
(a) Borrower shall obtain and maintain, or cause to be maintained, at all times
insurance for Borrower and the Property providing at least the following
coverages:
 
(i) comprehensive “special causes of loss” form of insurance (or its equivalent)
on the Improvements and the Personal Property (A) in an amount equal to not less
than one hundred percent (100%) of the “Full Replacement Cost,” which for
purposes of this Agreement shall mean actual replacement value (exclusive of
costs of excavations, foundations, underground utilities and footings);
(B) written on a replacement cost basis and containing either an agreed amount
endorsement with respect to the Improvements and Personal Property or a waiver
of all co-insurance provisions; (C) providing for no deductible in excess of
$25,000, or, subject to Lender’s prior written approval, an amount equal to five
percent (5%) of Net Operating Income not to exceed $100,000 for any Parcel in a
“Tier I Wind Area” and $25,000 for all other Parcels, for all such insurance
coverage; (D) at all times insuring against at least those hazards that are
commonly insured against under a “special causes of loss” form of policy, as the
same shall exist on the date hereof, and together with any increase in the scope
of coverage provided under such form after the date hereof; and (E)  if any of
the Improvements or the use of the Property shall at any time constitute legal
non-conforming structures or uses, providing coverage for contingent liability
from Operation of Building Laws, Demolition Costs and Increased Cost of
Construction Endorsements and containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement.  In addition, Borrower shall obtain: (y) if any
portion of the Improvements (it being understood that for purposes of this
clause (y) only, Improvements shall only mean that portion of the Improvements
consisting of a clubhouse or community center) is currently or at any time in
the future located in a “special flood hazard area” designated by the Federal
Emergency Management Agency, flood hazard insurance in an amount equal to the
maximum amount of such insurance available under the National Flood Insurance
Act of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994, as each may be amended, together with such “excess
flood” insurance in such amount, not to exceed $5,000,000, and with such
deductible as Lender may reasonably require, not to exceed $10,000; and (z)
earthquake insurance in amounts, not to exceed $5,000,000, and in form and
substance reasonably satisfactory to Lender in the event the Property is located
in an area with a high degree of seismic risk, provided that the insurance
pursuant to clauses (y) and (z) hereof shall be on terms consistent with the
special causes of loss form required under this subsection (i);
 
(ii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, with such insurance (A) to be on the so-called “occurrence” form with
a general aggregate
 
-49-
 

--------------------------------------------------------------------------------

 
      
       limit of not less than $2,000,000 and a per occurrence limit of not less
than $1,000,000 and a deductible of not more than $250,000; and (B) to cover at
least the following hazards: (1) premises and operations; (2) products and
       completed operations; (3) independent contractors; and (4) contractual
liability;
 
(iii) loss of rents insurance or business income insurance, as applicable,
(A) with loss payable to Lender; (B) covering all risks required to be covered
by the insurance provided for in subsection (i) above; and (C) which provides
that after the physical loss to the Improvements and Personal Property occurs,
the loss of rents or income, as applicable, will be insured until completion of
Restoration or the expiration of twelve (12) months, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; and
(D) which contains an extended period of indemnity endorsement which provides
that after the physical loss to the Improvements and Personal Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the Property is repaired or replaced and
operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period.  For hotels, motels, health
care, and other property types without a standard rent roll, the amount of
business income insurance required shall be not less than eighteen (18) months
of debt service, taxes, insurance, and other fixed expenses. The amount of such
loss of rents or business income insurance, as applicable, shall be determined
prior to the date hereof and at least once each year thereafter based on
Borrower’s reasonable estimate of the gross income from the Property for the
succeeding period of coverage as required above.  All proceeds payable to Lender
pursuant to this subsection shall be held by Lender and shall be applied to the
obligations secured by the Loan Documents from time to time due and payable
hereunder and under the Note; provided, however, that nothing herein contained
shall be deemed to relieve Borrower of its obligations to pay the obligations
secured by the Loan Documents on the respective dates of payment provided for in
the Note, this Agreement and the other Loan Documents except to the extent such
amounts are actually paid out of the proceeds of such loss of rents or business
income insurance, as applicable;
 
(iv) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
and (B) the insurance provided for in subsection (i) above written in a
so-called Builder’s Risk Completed Value form (1) on a non-reporting basis,
(2) against “special causes of loss” insured against pursuant to subsection (i)
above, (3) including permission to occupy the Property, and (4) with an agreed
amount endorsement waiving co-insurance provisions;
 
(v) workers’ compensation, subject to the statutory limits of the State, and
employer’s liability insurance in respect of any work or operations on or about
the Property, or in connection with the Property or its operation (if
applicable);
 
-50-
 

--------------------------------------------------------------------------------

 
 
(vi) comprehensive equipment breakdown insurance in an amount not less than
$2,000,000 per occurrence, if applicable, in amounts as shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;
 
(vii) excess liability insurance in an amount not less than $25,000,000 per
occurrence and a deductible of $250,000, on terms consistent with the commercial
general liability insurance required under subsection (ii) above; and
 
(viii) upon sixty (60) days’ written notice, such other reasonable insurance and
in such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards (including, but not limited to, sinkhole,
mine subsidence, mold, spores or fungus) which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located.
 
(b) All insurance provided for in Section 8.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”), and shall be subject to the reasonable approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds.  The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a claims paying
ability rating of “A-” or better by S&P (and the equivalent ratings for Moodys
and Fitch) or at least “A-:VIII” by A.M. Best or such other ratings approved by
Lender.  The Policies described in Section 8.1(a) shall designate Lender and its
successors and assigns as additional insureds, mortgagees and/or loss payee as
deemed appropriate by Lender.  To the extent such Policies are not available as
of the Closing Date, Borrower shall deliver to Lender prior to the Closing Date
an Acord 28 or similar certificate of insurance evidencing the coverages and
amounts required hereunder and, upon request of Lender as soon as available
after the Closing Date, certified copies of all Policies.  Not less than ten
(10) days prior to the expiration dates of any insurance coverage in place with
respect to the Property, Borrower shall deliver to Lender an Acord 28 or similar
certificate, accompanied by evidence satisfactory to Lender of payment of the
premiums due in connection therewith (the “Insurance Premiums”), and, as soon as
available thereafter, certified copies of all renewal Policies.
 
(c) Any blanket insurance Policy shall provide the same protection as would a
separate Policy insuring only the Property in compliance with the provisions of
Section 8.1(a) hereof; provided, however, any blanket insurance policy that does
not specifically allocate to the Property the amount of coverage from time to
time required hereunder shall be subject to Lender’s reasonable approval after
taking into account, among other things, the amount, location, number and type
of properties covered by such blanket insurance policy.  Any Policy providing
substantially the same coverage as Borrower’s insurance policy as of the date
hereof shall be deemed in compliance with the terms of this Article 8.
 
(d) All Policies provided for or contemplated by Section 8.1(a), except for the
Policy referenced in Section 8.1(a)(v), shall name Borrower as the insured and
Lender as the additional insured, as its interests may appear, and in the case
of property damage, equipment breakdown, flood and earthquake insurance, shall
contain a standard non-contributing mortgagee clause in favor of Lender
providing that the loss thereunder shall be payable to Lender.
 
-51-
 

--------------------------------------------------------------------------------

 
 
(e) All Policies provided for in Section 8.1(a) shall contain clauses or
endorsements to the effect that:
 
(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;
 
(ii) the Policies shall not be canceled without at least fifteen (15) days’
prior written notice to Lender and any other party named therein as an
additional insured;
 
(iii) the issuers thereof shall give written notice to Lender if the Policies
have not been renewed thirty (30) days prior to its expiration;
 
(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder; and
 
(v) the Policies do not contain an exclusion for acts of terrorism.
 
(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation,
obtaining such insurance coverage as Lender in its sole discretion deems
appropriate.  All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Mortgage and
shall bear interest at the Default Rate.
 
Section 8.2. Casualty
 
If any Parcel shall be damaged or destroyed, in whole or in part, by fire or
other casualty (a “Casualty”), Borrower shall give prompt notice of such damage
to Lender and shall promptly commence and diligently prosecute the Restoration
of such Parcel in accordance with Section 8.4, provided the Lender makes the Net
Proceeds available pursuant to Section 8.4.  Borrower shall pay all costs of
such Restoration to the extent such costs are not covered by insurance.  Lender
may, but shall not be obligated to make proof of loss if not made timely by
Borrower.  Borrower shall adjust all claims for Insurance Proceeds in
consultation with, and approval of, Lender; provided, however, if an Event of
Default has occurred and is continuing, Lender shall have the exclusive right to
participate in the adjustment of all claims for Insurance Proceeds.
 
Section 8.3. Condemnation
 
Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of any Parcel of which
Borrower has knowledge and shall deliver to Lender copies of any and all papers
served in connection with such proceedings.  Lender may participate in any such
proceedings, and Borrower shall from
 
-52-
 

--------------------------------------------------------------------------------

 
 
time to time deliver to Lender all instruments requested by it to permit such
participation.  Borrower shall, at its expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such
proceedings.  Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including but not limited to any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Agreement and the Debt shall not be reduced
until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Debt.  Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note.  If any Parcel or any
portion thereof is taken by a condemning authority, Borrower shall promptly
commence and diligently prosecute the Restoration of such Parcel and otherwise
comply with the provisions of Section 8.4, provided Lender makes the Net
Proceeds available pursuant to Section 8.4.  If such Parcel is sold, through
foreclosure or otherwise, prior to the receipt by Lender of the Award, Lender
shall have the right, whether or not a deficiency judgment on the Note shall
have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.
 
Section 8.4. Restoration
 
The following provisions shall apply in connection with the Restoration of any
Parcel:
 
(a) If the Net Proceeds shall be less than $250,000 and the costs of completing
the Restoration shall be less than $250,000, the Net Proceeds will be disbursed
by Lender to Borrower upon receipt, provided that all of the conditions set
forth in Section 8.4(b)(i) are met (except for Section 8.1(b)(i)(J)) and
Borrower delivers to Lender a written undertaking to expeditiously commence and
to satisfactorily complete with due diligence the Restoration in accordance with
the terms of this Agreement; provided, however, with respect to the budget
delivered to Lender pursuant to Section 8.4(b)(i)(I), such budget is not subject
to the prior approval of Lender.
 
(b) If the Net Proceeds are equal to or greater than $250,000 or the costs of
completing the Restoration are equal to or greater than $250,000, Lender shall
make the Net Proceeds available for the Restoration subject to the conditions of
and in accordance with the provisions of this Section 8.4.  The term “Net
Proceeds” for purposes of this Section 8.4 shall mean: (i) the net amount of all
insurance proceeds received by Lender pursuant to Section 8.1(a)(i), (iv), (vi)
and (viii) as a result of a Casualty, after deduction of its reasonable costs
and expenses (including, but not limited to, reasonable counsel fees), if any,
in collecting the same (“Insurance Proceeds”), or (ii) the net amount of the
Award as a result of a Condemnation, after deduction of its reasonable costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting the same (“Condemnation Proceeds”), whichever the case may be.
 
(i) The Net Proceeds shall be made available to Borrower for Restoration
provided that each of the following conditions are met:
 
-53-
 

--------------------------------------------------------------------------------

 
 
(A) no Event of Default shall have occurred and be continuing;
 
(B) No later than the date the insurance described in Section 8.1(a)(iii) hereof
expires or would expire, Tenants under Leases covering in the aggregate at least
fifty percent (50%) of the total rentable space in the Parcel which has been
demised under executed and delivered Leases in effect as of the date of the
occurrence of such Casualty or Condemnation, whichever the case may be shall
remain in full force and effect during and after the completion of the
Restoration;
 
(C) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation
or thirty (30) days after the adjustment of the Net Proceeds, whichever is
later, whichever the case may be, occurs) and shall diligently pursue the same
to satisfactory completion;
 
(D) Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Parcel as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of the
insurance coverage referred to in Section 8.1(a)(iii) above or funds provided by
the Borrower;
 
(E) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) six (6) months prior to the Maturity Date,
(2)  such time as may be required under applicable zoning law, ordinance, rule
or regulation, or (3) the expiration of the insurance coverage referred to in
Section 8.1(a)(iii) unless Borrower Principal agrees to make capital
contributions to Borrower which are sufficient to make any payments to Lender
pursuant to the terms hereof;
 
(F) the Parcel and the use thereof after the Restoration will be in compliance
with and permitted under all Legal Requirements;
 
(G) the Restoration is being done and is being completed by Borrower in an
expeditious and diligent fashion and in substantial compliance with all
applicable Legal Requirements;
 
(H) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Parcel or the Improvements;
 
(I) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing the Restoration, which budget shall be acceptable
to Lender; and
 
(J) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable judgment to cover the
cost of the Restoration.
 
-54-
 

--------------------------------------------------------------------------------

 
 
(ii) The Net Proceeds shall be held by Lender until disbursements commence, and,
until disbursed in accordance with the provisions of this Section 8.4(b), shall
constitute additional security for the Debt and other obligations under the Loan
Documents.  The Net Proceeds shall be disbursed by Lender to, or as directed by,
Borrower from time to time during the course of the Restoration, upon receipt of
evidence satisfactory to Lender that (A) all the conditions precedent to such
advance, including those set forth in Section 8.4(b)(i), have been satisfied,
(B) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with the related Restoration item have been paid for in full, and (C) there
exist no notices of pendency, stop orders, mechanic’s or materialman’s liens or
notices of intention to file same, or any other liens or encumbrances of any
nature whatsoever on the Parcel which have not either been fully bonded to the
satisfaction of Lender and discharged of record or in the alternative fully
insured to the satisfaction of Lender by the title company issuing the Title
Insurance Policy.  Notwithstanding the foregoing, Insurance Proceeds from the
Policies required to be maintained by Borrower pursuant to Section 8.1(a)(iii)
shall be controlled by Lender at all times, shall not be subject to the
provisions of this Section 8.4 and shall be used solely for the payment of the
obligations under the Loan Documents and Operating Expenses.
 
(iii) All plans and specifications required in connection with a Restoration in
excess of $250,000 shall be subject to prior review and reasonable acceptance in
all respects by Lender and by an independent consulting engineer selected by
Lender (the “Restoration Consultant”).  Lender shall have the use of the plans
and specifications and all permits, licenses and approvals required or obtained
in connection with the Restoration.  The identity of the contractors,
subcontractors and materialmen engaged in the Restoration, as well as the
contracts in excess of $50,000 under which they have been engaged, shall be
subject to prior review and reasonable acceptance by Lender and the Restoration
Consultant.  All costs and expenses incurred by Lender in connection with making
the Net Proceeds available for the Restoration, including, without limitation,
reasonable counsel fees and disbursements and the Restoration Consultant’s fees,
shall be paid by Borrower.
 
(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Restoration Consultant, minus the Restoration Retainage.  The term “Restoration
Retainage” shall mean an amount equal to ten percent (10%) of the costs actually
incurred for work in place as part of the Restoration, as certified by the
Restoration Consultant, until the Restoration has been completed.  The
Restoration Retainage shall be reduced to five percent (5%) of the costs
incurred upon receipt by Lender of satisfactory evidence that fifty percent
(50%) of the Restoration has been completed.  The Restoration Retainage shall in
no event, and notwithstanding anything to the contrary set forth above in this
Section 8.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration.  The
Restoration Retainage shall not be released until the Restoration Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 8.4(b)and that all approvals necessary for the
re-occupancy and use of the Parcel have been obtained from all
 
-55-
 

--------------------------------------------------------------------------------

 
 
appropriate Governmental Authorities, and Lender receives evidence satisfactory
to Lender that the costs of the Restoration have been paid in full or will be
paid in full out of the Restoration Retainage; provided, however, that Lender
will release the portion of the Restoration Retainage being held with respect to
any contractor, subcontractor or materialman engaged in the Restoration as of
the date upon which the Restoration Consultant certifies to Lender that the
contractor, subcontractor or materialman has satisfactorily completed all work
and has supplied all materials in accordance with the provisions of the
contractor’s, subcontractor’s or materialman’s contract, the contractor,
subcontractor or materialman delivers the lien waivers and evidence of payment
in full of all sums due to the contractor, subcontractor or materialman as may
be reasonably requested by Lender or by the title company issuing the Title
Insurance Policy, and Lender receives an endorsement to the Title Insurance
Policy insuring the continued priority of the lien of the Mortgage and evidence
of payment of any premium payable for such endorsement.  If required by Lender,
the release of any such portion of the Restoration Retainage shall be approved
by the surety company, if any, which has issued a payment or performance bond
with respect to the contractor, subcontractor or materialman.
 
(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.
 
(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Restoration
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Restoration Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall deposit the deficiency (the “Net
Proceeds Deficiency”) with Lender before any further disbursement of the Net
Proceeds shall be made.  The Net Proceeds Deficiency deposited with Lender shall
be held by Lender and shall be disbursed for costs actually incurred in
connection with the Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 8.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.
 
(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Restoration
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 8.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing under
the Note, this Agreement or any of the other Loan Documents.
 
(c) Following the Securitization of the Loan, if, after a taking of any portion
of the Property by a condemning authority, the ratio (the “LTV Ratio”) of the
unpaid principal balance of the Loan to the value of the remaining Property (as
determined by Lender using any commercially reasonable valuation method) is
greater than one hundred twenty-five percent (125%), then Borrower’s right to
receive Condemnation Proceeds or use the same toward
 
-56-
 

--------------------------------------------------------------------------------

 
         Restoration under Sections 8.4(a) or (b) above shall be subject to
the right of Lender, at its option, to retain and apply toward the payment of
the principal balance of the Debt the least of the following amounts: (i) all
         Condemnation Proceeds, (ii) the fair market value of the such portion
of the Property taken at the time of the taking, (iii) an amount such that the
LTV Ratio following the taking is not greater than the LTV Ratio immediately
         prior to the taking.  All Net Proceeds not required to be made
available for the Restoration, returned to Borrower as excess Net Proceeds
pursuant to Section 8.4(b)(vii), or in the case of Condemnation Proceeds applied
by
                 Lender in accordance with this Section 8.4(c), may (x) be
retained and applied by Lender toward the payment of the Debt whether or not
then due and payable in such order, priority and proportions as Lender in its
sole
                 discretion shall deem proper, or, (y) at the sole discretion of
Lender, the same may be paid, either in whole or in part, to Borrower for such
purposes and upon such conditions as Lender shall designate.  If, pursuant to
this
                 Section 8.4, Lender shall receive and retain Net Proceeds, the
Debt shall be reduced only by the amount thereof received and retained by Lender
and actually applied by Lender in reduction thereof
 
(d) In the event of foreclosure of the Mortgage, or other transfer of title to
the Parcel in extinguishment in whole or in part of the Debt, all right, title
and interest of Borrower in and to the Policies then in force concerning the
Parcel and all proceeds payable thereunder shall thereupon vest in the purchaser
at such foreclosure, Lender or other transferee in the event of such other
transfer of title.
 
ARTICLE 9
RESERVE FUNDS
 
Section 9.1. Required Repairs
 
(a) Borrower shall make the repairs and improvements to the Property set forth
on Schedule I (such repairs hereinafter referred to as “Required
Repairs”).  Borrower shall complete the Required Repairs in a good and
workmanlike manner within such time frame for completion specifically set forth
on Schedule I.
 
Section 9.2. Replacements
 
(a) On an ongoing basis throughout the term of the Loan, Borrower shall make
capital repairs, replacements and improvements necessary to keep the Property in
good order and repair and in a good marketable condition or prevent
deterioration of the Property, including, but not limited to, those repairs,
replacements and improvements more particularly described in the Property
Condition Report prepared in connection with the closing of the Loan
(collectively, the “Replacements”).  Borrower shall complete all Replacements in
a good and workmanlike manner as soon as commercially reasonable after
commencing to make each such Replacement.
 
(b) Borrower shall establish on the date hereof an Eligible Account with Lender
or Lender’s agent to fund the Replacements (the “Replacement Reserve Account”)
into which Borrower shall deposit on the date hereof $0.00.  In addition,
Borrower shall deposit $3,695.49 (the “Replacement Reserve Monthly Deposit”)
(comprised of $302.95 per month
 
-57-
 

--------------------------------------------------------------------------------

 
 
for the Knollwood Parcel, $1,792.92 per month for the Countryside Parcel and
$1,599.63 per month for the River Ridge Parcel), into the Replacement Reserve
Account on each Scheduled Payment Date.  Amounts so deposited shall hereinafter
be referred to as “Replacement Reserve Funds.”
 
Section 9.3. Intentionally Omitted
 
Section 9.4. Required Work
 
Borrower shall diligently pursue all Replacements (collectively, the “Required
Work”) to completion in accordance with the following requirements:
 
(a) Lender reserves the right, at its option, to approve all contracts or work
orders with materialmen, mechanics, suppliers, subcontractors, contractors or
other parties providing labor or materials in connection with the Required Work
to the extent such contracts or work orders exceed $50,000, which approval shall
not be unreasonably withheld, conditioned or delayed.  Upon Lender’s request,
Borrower shall assign any contract or subcontract to Lender.
 
(b) In the event Lender determines in its reasonable discretion that any
Required Work is not being or has not been performed in a workmanlike or timely
manner (consistent with the time deadlines provided herein), upon written notice
to Borrower and Borrower’s failure to commence performance thereof within thirty
(30) days, weather permitting, Lender shall have the option to withhold
disbursement for such unsatisfactory Required Work and to proceed under existing
contracts or to contract with third parties to complete such Required Work and
to apply the Replacement Reserve Funds toward the labor and materials necessary
to complete such Required Work, and to exercise any and all other remedies
available to Lender upon an Event of Default hereunder.
 
(c) In order to facilitate Lender’s completion of the Required Work, effective
only when Lender has the right to exercise its rights under Section 9.4(b),
Borrower grants Lender the right to enter onto the Property and perform any and
all work and labor necessary to complete the Required Work and/or employ
watchmen to protect the Property from damage.  All sums so expended by Lender,
to the extent not from the Reserve Funds, shall be deemed to have been advanced
under the Loan to Borrower and secured by the Mortgage.  For this purpose, and
subject to the limitations contained in the first sentence of this Section
9.4(c), Borrower constitutes and appoints Lender its true and lawful
attorney-in-fact with full power of substitution to complete or undertake the
Required Work in the name of Borrower upon Borrower’s failure to do so in a
workmanlike and timely manner.  Such power of attorney shall be deemed to be a
power coupled with an interest and cannot be revoked.  Borrower empowers said
attorney-in-fact as follows: (i) to use any of the Reserve Funds for the purpose
of making or completing the Required Work permitted per Section 9.4(b) of this
Agreement; (ii) to make such additions, changes and corrections to the Required
Work as shall be necessary or desirable to complete the Required Work; (iii) to
employ or retain such contractors, subcontractors, agents, architects and
inspectors as shall be required for such purposes at commercially reasonable
prices to the extent such work is not being performed by contractors or
subcontractors retained by Borrower; (iv) to pay, settle or compromise all
existing bills and claims which are or may become Liens against the Property, or
as may be necessary or desirable for the completion of the Required Work, or for
clearance of title; (v) to execute all applications and certificates in the name
of Borrower which may be required by any of the contract documents; (vi) to
prosecute
 
-58-
 

--------------------------------------------------------------------------------

 
 
and defend all actions or proceedings in connection with the Property or the
rehabilitation and repair of the Property; and (vii) to do any and every act
which Borrower might do on its own behalf to fulfill the terms of this Section
9.4.
 
(d) Nothing in this Section 9.4 shall: (i) make Lender responsible for making or
completing the Required Work; (ii) require Lender to expend funds in addition to
the Reserve Funds to make or complete any Required Work; (iii) obligate Lender
to proceed with the Required Work; or (iv) obligate Lender to demand from
Borrower additional sums to make or complete any Required Work.
 
(e) Borrower shall permit Lender and Lender’s agents and representatives
(including, without limitation, Lender’s engineer, architect, or inspector) or
third parties performing Required Work pursuant to this Section 9.4 to enter
onto the Property upon reasonable advance notice during normal business hours
(subject to the rights of tenants under their Leases) to inspect the progress of
any Required Work and all materials being used in connection therewith, to
examine all plans and shop drawings relating to such Required Work which are or
may be kept at the Property, and to complete any Required Work made pursuant to
this Section 9.4.  Borrower shall cause all contractors and subcontractors to
cooperate with Lender and Lender’s representatives or such other persons
described above in connection with inspections described in this Section 9.4 or
the completion of Required Work pursuant to this Section 9.4.
 
(f) Lender may, to the extent any Required Work exceeding $50,000.00 would
reasonably require an inspection of the Property, inspect the Property at
Borrower’s expense prior to making a disbursement of the Reserve Funds in order
to verify completion of the Required Work for which reimbursement is
sought.  Lender may require that such inspection be conducted by an appropriate
independent qualified professional selected by Lender and/or may require a copy
of a certificate of completion by an independent qualified professional
acceptable to Lender prior to the disbursement of the Reserve Funds.  Borrower
shall pay the expense of the inspection as required hereunder, whether such
inspection is conducted by Lender or by an independent qualified professional.
 
(g) The Required Work and all materials, equipment, fixtures, or any other item
comprising a part of any Required Work shall be constructed, installed or
completed, as applicable, free and clear of all mechanic’s, materialman’s or
other Liens (except for Permitted Encumbrances).
 
(h) Before each disbursement of the Reserve Funds in excess of $50,000, Lender
may require Borrower to provide Lender with a search of title to the applicable
Parcel effective to the date of the disbursement, which search shows that no
mechanic’s or materialmen’s or other Liens of any nature have been placed
against the Parcel since the date of recordation of the Mortgage and that title
to the Parcel is free and clear of all Liens (except for Permitted
Encumbrances).
 
(i) All Required Work shall comply with all Legal Requirements and applicable
insurance requirements including, without limitation, applicable building codes,
special use permits, environmental regulations, and requirements of insurance
underwriters.
 
-59-
 

--------------------------------------------------------------------------------

 
 
(j) Borrower hereby assigns to Lender all rights and claims Borrower may have
against all Persons supplying labor or materials in connection with the Required
Work; provided, however, that Lender may not pursue any such rights or claims
unless an Event of Default has occurred and remains uncured.
 
Section 9.5. Release of Reserve Funds
 
(a) Upon written request from Borrower and satisfaction of the requirements set
forth in this Agreement, Lender shall disburse to Borrower amounts from the
Replacement Reserve Account to the extent necessary to pay for or reimburse
Borrower for the actual costs of any approved Replacements.  Notwithstanding the
preceding sentence, in no event shall Lender be required to (i) disburse funds
from any of the Reserve Accounts if an Event of Default exists, or (ii) disburse
funds from the Replacement Reserve Account to reimburse Borrower for the costs
of routine repairs or maintenance to the Property.
 
(b) With each request for disbursement, Borrower shall certify in writing to
Lender that all Required Work has been performed in accordance with all Legal
Requirements and that all such Required Work has been completed lien free and
paid for in full or will be completed lien free and paid for in full upon
disbursement of the requested funds. In addition, each request for disbursement
in excess of $25,000 shall be on a form provided or approved by Lender and shall
(i) include copies of invoices for all items or materials purchased and all
labor or services provided, (ii) specify (A) the Required Work for which the
disbursement is requested, (B) the quantity and price of each item purchased, if
the Required Work includes the purchase or replacement of specific items,
(C) the price of all materials (grouped by type or category) used in any
Required Work other than the purchase or replacement of specific items, and
(D) the cost of all contracted labor or other services applicable to each
Required Work for which such request for disbursement is made, (iii) if
requested by Lender, conditional lien waivers from each contractor, supplier,
materialman, mechanic or subcontractor with respect to the completion of its
work or delivery of its materials, to the extent the cost of such work exceeds
$50,000.00.  Except as provided in Section 9.5(d), each request for disbursement
shall be made only after completion of the Replacement (or the portion thereof
completed in accordance with Section 9.5(d)) for which disbursement is
requested.  Borrower shall provide Lender evidence satisfactory to Lender in its
reasonable judgment of such completion or performance.
 
(c) Any lien waiver delivered hereunder shall conform to all Legal Requirements
and shall cover all work performed and materials supplied (including equipment
and fixtures) for the Property by that contractor, supplier, subcontractor,
mechanic or materialman through the date covered by the current disbursement
request.
 
(d) If (i) the cost of any item of Required Work exceeds $50,000, (ii) the
contractor performing such Required Work requires periodic payments pursuant to
terms of a written contract, and (iii) Lender has approved in writing in advance
such periodic payments (provided, Lender shall not be entitled to approve the
contract if Lender has already approved such contract pursuant to the provisions
of Section 9.4(a)), a request for disbursement from the Reserve Accounts may be
made after completion of a portion of the work under such contract, provided
(A) such contract requires payment upon completion of such portion of work,
(B) the materials for which the request is made are on site at the Property and
are properly secured or
 
-60-
 

--------------------------------------------------------------------------------

 
 
have been installed in the Property, (C) all other conditions in this Agreement
for disbursement have been satisfied, and (D) in the case of a Replacement,
funds remaining in the Replacement Reserve Account are, in Lender’s judgment,
sufficient to complete such Replacement and other Replacements when required.
 
(e) Borrower shall not make a request for, nor shall Lender have any obligation
to make, any disbursement from any Reserve Account more frequently than once in
any calendar month and (except in connection with the final disbursement) in any
amount less than the lesser of (i) $10,000 or (ii) the total cost of the
Required Work for which the disbursement is requested.
 
(f) Intentionally Omitted.
 
(g) In the event any Borrower requests a disbursement from the Replacement
Reserve Account to pay for or to reimburse Borrower for the actual cost of labor
or materials used in connection with repairs or improvements other than the
Replacements specified in the Property Condition Report prepared in connection
with the closing of the Loan (an “Additional Replacement”), Borrower shall
disclose in writing to Lender the reason why funds in the Replacement Reserve
Account should be used to pay for such Additional Replacement.  If Lender
determines that (i) such Additional Replacement is of the type intended to be
covered by the Replacement Reserve Account, (ii) costs for such Additional
Replacement are reasonable, (iii) the funds in the Replacement Reserve Account
are sufficient to pay for such Additional Replacement and all other Replacements
for the Property specified in the Property Condition Report, and (iv) all other
conditions for disbursement under this Agreement have been met, Lender may
disburse funds from the Replacement Reserve Account.
 
(h) Lender’s disbursement of any Reserve Funds or other acknowledgment of
completion of any Required Work in a manner satisfactory to Lender shall not be
deemed a certification or warranty by Lender to any Person that the Required
Work has been completed in accordance with Legal Requirements.
 
(i) If the funds in any Reserve Account should exceed the amount of payments
actually applied by Lender for the purposes of the account, Lender in its sole
discretion shall return any excess to Borrower, unless Borrower is required to
make future payments to the Reserve Account, in which case Lender may credit
such excess against future payments to be made to that Reserve Account.  If at
any time Lender reasonably determines that the Reserve Funds are not or will not
be sufficient to make the required payments, Lender shall notify Borrower of
such determination and Borrower shall pay to Lender any amount necessary to make
up the deficiency within ten (10) days after notice from Lender to Borrower
requesting payment thereof.
 
(j) The insufficiency of any balance in any of the Reserve Accounts shall not
relieve Borrower from its obligation to fulfill all preservation and maintenance
covenants in the Loan Documents.
 
(k) Intentionally Omitted.
 
-61-
 

--------------------------------------------------------------------------------

 
 
(l) Upon payment in full of the Debt, all amounts remaining on deposit, if any,
in the Replacement Reserve Account shall be returned to Borrower or the Person
shown on Lender’s records as being the owner of the Property and no other party
shall have any right or claim thereto.
 
Section 9.6. Tax and Insurance Reserve Funds
 
Borrower shall establish on the date hereof an Eligible Account with Lender or
Lender’s agent sufficient to discharge Borrower’s obligations for the payment of
Taxes and Insurance Premiums pursuant to Section 5.4 and Section 8.1 hereof (the
“Tax and Insurance Reserve Account”) into which Borrower shall deposit on the
date hereof $116,223.68, which amount, when added to the required monthly
deposits set forth in the next sentence, is sufficient to make the payments of
Taxes and Insurance Premiums as required herein.  Borrower shall deposit into
the Tax and Insurance Reserve Account on each Scheduled Payment Date
(a) one-twelfth of the Taxes that Lender estimates will be payable during the
next ensuing twelve (12) months or such higher amount necessary to accumulate
with Lender sufficient funds to pay all such Taxes at least thirty (30) days
prior to the earlier of (i) the date that the same will become delinquent and
(ii) the date that additional charges or interest will accrue due to the
non-payment thereof, and (b) except to the extent Lender has waived in writing
the insurance escrow because the insurance required hereunder is maintained
under a blanket insurance Policy acceptable to Lender in accordance with
Section 8.1(c), one-twelfth of the Insurance Premiums that Lender estimates will
be payable during the next ensuing twelve (12) months for the renewal of the
coverage afforded by the Policies upon the expiration thereof or such higher
amount necessary to accumulate with Lender sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies (said amounts in (a) and (b) above hereinafter called the “Tax and
Insurance Reserve Funds”).  Lender will apply the Tax and Insurance Reserve
Funds to payments of Taxes and Insurance Premiums required to be made by
Borrower pursuant to Section 5.4 and Section 8.1 hereof.  In making any
disbursement from the Tax and Insurance Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office or tax lien service (with respect to Taxes) or insurer or agent
(with respect to Insurance Premiums), without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof.  If the amount of the Tax and
Insurance Reserve Funds shall exceed the amounts due for Taxes and Insurance
Premiums pursuant to Section 5.4 and Section 8.1 hereof, Lender shall, in its
sole discretion, return any excess to Borrower or credit such excess against
future payments to be made to the Tax and Insurance Reserve Account.  In
allocating any such excess, Lender may deal with the person shown on Lender’s
records as being the owner of the Property.  Any amount remaining in the Tax and
Insurance Reserve Account after the Debt has been paid in full shall be returned
to Borrower or the person shown on Lender’s records as being the owner of the
Property and no other party shall have any right or claim thereto.  If at any
time Lender reasonably determines that the Tax and Insurance Reserve Funds are
not or will not be sufficient to pay Taxes and Insurance Premiums by the dates
set forth in (a) and (b) above, Lender shall notify Borrower of such
determination and Borrower shall pay to Lender any amount necessary to make up
the deficiency within ten (10) days after notice from Lender to Borrower
requesting payment thereof.  Lender hereby acknowledges that the monthly
deposits for the payment of Insurance Premiums is hereby waived, provided that
the blanket insurance Policy in place as of closing remains in effect.
 
-62-
 

--------------------------------------------------------------------------------

 
 
Section 9.7. Excess Cash; Operating Expenses; Extraordinary Expenses
 
(a) Borrower shall establish on the date hereof an Eligible Account with Lender
or Lender’s agent into which Borrower shall deposit all Excess Cash on each
Scheduled Payment Date (the “Excess Cash Reserve Account”) to be held by Lender
as additional security for the Loan, provided that such deposits shall only be
made during the continuation of a Cash Sweep Period.  Amounts so deposited shall
hereinafter be referred to as the “Excess Cash Reserve Funds.”  Provided no
Event of Default has occurred and is continuing, all sums on deposit in the
Excess Cash Reserve Account shall be disbursed to Borrower’s Account upon the
earlier to occur of (a) payment in full of the Debt or (b) the discontinuation
of a Cash Sweep Period.
 
(b) During the continuation of a Cash Sweep Period, Borrower shall submit to
Lender not later than the twentieth (20th) day of each calendar month, a
statement certified by Borrower in the form required by Lender (i) setting forth
those Operating Expenses and Extraordinary Expenses (together with a reasonably
detailed explanation of such proposed Extraordinary Expense for the approval of
Lender) to be paid by Borrower during the following calendar month, and
(ii) identifying any Operating Expenses or Extraordinary Expenses are more than
sixty (60) days past due.  Together with each such request, Borrower shall
furnish Lender with bills and all other documents necessary for the payment of
the Operating Expenses and/or Extraordinary Expenses which are the subject of
such request.  Only those Operating Expenses which are consistent with the
Annual Budget, together with such amounts as necessary to cover reasonable
monthly shortfalls in Operating Expenses, as well as those Operating Expenses
and Extraordinary Expenses otherwise approved by Lender in writing in its
reasonable discretion, shall be approved for payment and shall be disbursed to
the Borrower’s Account on the next Scheduled Payment Date.
 
Section 9.8. Reserve Funds Generally
 
(a) No earnings or interest on the Reserve Funds shall be payable to
Borrower.  Neither Lender nor any loan servicer that at any time holds or
maintains the Reserve Accounts shall have any obligation to keep or maintain
such Reserve Accounts or any funds deposited therein in interest-bearing
accounts.  If Lender or any such loan servicer elects in its sole and absolute
discretion to keep or maintain any Reserve Account or any funds deposited
therein in an interest-bearing account, (i) such funds shall not be invested
except in Permitted Investments, and (ii) all interest earned or accrued thereon
shall be for the account of and be retained by Lender or such loan servicer.
 
(b) Borrower grants to Lender a first-priority perfected security interest in,
and assigns and pledges to Lender, each of the Reserve Accounts and any and all
Reserve Funds now or hereafter deposited in the Reserve Accounts as additional
security for payment of the Debt.  Until expended or applied in accordance
herewith, the Reserve Accounts and the Reserve Funds shall constitute additional
security for the Debt.  The provisions of this Section 9.8 are intended to give
Lender or any subsequent holder of the Loan “control” of the Reserve Accounts
within the meaning of the UCC.
 
-63-
 

--------------------------------------------------------------------------------

 
 
(c) The Reserve Accounts and any and all Reserve Funds now or hereafter
deposited in the Reserve Accounts shall be subject to the exclusive dominion and
control of Lender, which shall hold the Reserve Accounts and any or all Reserve
Funds now or hereafter deposited in the Reserve Accounts subject to the terms
and conditions of this Agreement.  Borrower shall have no right of withdrawal
from the Reserve Accounts or any other right or power with respect to the
Reserve Accounts or any or all of the Reserve Funds now or hereafter deposited
in the Reserve Accounts, except as expressly provided in this Agreement.
 
(d) Lender shall furnish or cause to be furnished to Borrower, without charge, a
quarterly accounting of each Reserve Account in the normal format of Lender or
its loan servicer, showing credits and debits to such Reserve Account and the
purpose for which each debit to each Reserve Account was made.
 
(e) As long as no Event of Default has occurred, Lender shall make disbursements
from the Reserve Accounts in accordance with this Agreement.  All such
disbursements shall be deemed to have been expressly pre-authorized by Borrower,
and shall not be deemed to constitute the exercise by Lender of any remedies
against Borrower unless an Event of Default has occurred and is continuing and
Lender has expressly stated in writing its intent to proceed to exercise its
remedies as a secured party, pledgee or lienholder with respect to the Reserve
Accounts.
 
(f) If any Event of Default occurs, Borrower shall immediately lose all of its
rights to receive disbursements from the Reserve Accounts until the earlier to
occur of (i) the date on which such Event of Default is cured to Lender’s
satisfaction, or (ii) the payment in full of the Debt.  Upon the occurrence of
any Event of Default, Lender may exercise any or all of its rights and remedies
as a secured party, pledgee and lienholder with respect to the Reserve
Accounts.  Without limitation of the foregoing, upon any Event of Default,
Lender may use and disburse the Reserve Funds (or any portion thereof) for any
of the following purposes: (A) repayment of the Debt, including, but not limited
to, principal prepayments and the prepayment premium applicable to such full or
partial prepayment (as applicable); (B) reimbursement of Lender for all losses,
fees, costs and expenses (including, without limitation, reasonable legal fees)
suffered or incurred by Lender as a result of such Event of Default; (C) payment
of any amount expended in exercising any or all rights and remedies available to
Lender at law or in equity or under this Agreement or under any of the other
Loan Documents; (D) payment of any item from any of the Reserve Accounts as
required or permitted under this Agreement; or (E) any other purpose permitted
by applicable law; provided, however, that any such application of funds shall
not cure or be deemed to cure any Event of Default.  Without limiting any other
provisions hereof, each of the remedial actions described in the immediately
preceding sentence shall be deemed to be a commercially reasonable exercise of
Lender’s rights and remedies as a secured party with respect to the Reserve
Funds and shall not in any event be deemed to constitute a setoff or a
foreclosure of a statutory banker’s lien.  Nothing in this Agreement shall
obligate Lender to apply all or any portion of the Reserve Funds to effect a
cure of any Event of Default, or to pay the Debt, or in any specific order of
priority.  The exercise of any or all of Lender’s rights and remedies under this
Agreement or under any of the other Loan Documents shall not in any way
prejudice or affect Lender’s right to initiate and complete a foreclosure under
the Mortgage.
 
-64-
 

--------------------------------------------------------------------------------

 
 
(g) The Reserve Funds shall not constitute escrow or trust funds and may be
commingled with other monies held by Lender.  Notwithstanding anything else
herein to the contrary, Lender may commingle in one or more Eligible Accounts
any and all funds controlled by Lender, including, without limitation, funds
pledged in favor of Lender by other borrowers, whether for the same purposes as
the Reserve Accounts or otherwise.  Without limiting any other provisions of
this Agreement or any other Loan Document, the Reserve Accounts may be
established and held in such name or names as Lender or its loan servicer, as
agent for Lender, shall deem appropriate, including, without limitation, in the
name of Lender or such loan servicer as agent for Lender.  In the case of any
Reserve Account which is held in a commingled account, Lender or its loan
servicer, as applicable, shall maintain records sufficient to enable it to
determine at all times which portion of such account is related to the
Loan.  Upon assignment of the Loan by Lender, any Reserve Funds shall be turned
over to the assignee and any responsibility of Lender as assignor shall
terminate.  The requirements of this Agreement concerning the Reserve Accounts
in no way supersede, limit or waive any other rights or obligations of the
parties under any of the Loan Documents or under applicable law.
 
(h) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in the Reserve Accounts or
the Reserve Funds deposited therein or permit any Lien to attach thereto, except
for the security interest granted in this Section 9.8, or any levy to be made
thereon, or any UCC Financing Statements, except those naming Lender as the
secured party, to be filed with respect thereto.
 
(i) Borrower will maintain the security interest created by this Section 9.8 as
a first priority perfected security interest and will defend the right, title
and interest of Lender in and to the Reserve Accounts and the Reserve Funds
against the claims and demands of all Persons whomsoever.  At any time and from
time to time, upon the written request of Lender, and at the sole expense of
Borrower, Borrower will promptly and duly execute and deliver such further
instruments and documents and will take such further actions as Lender
reasonably may request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.
 
(j) Lender shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, report, opinion, bond or other paper, document or
signature believed by Lender to be genuine, and it may be assumed conclusively
that any Person purporting to give any of the foregoing in connection with the
Reserve Account’s has been duly authorized to do so.  Lender may consult with
counsel, and the opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered by them
hereunder and in good faith in accordance therewith.  Lender shall not be liable
to Borrower for any act or omission done or omitted to be done by Lender in
reliance upon any instruction, direction or certification received by Lender and
without gross negligence or willful misconduct.
 
(k) Beyond the exercise of reasonable care in the custody thereof, Lender shall
not have any duty as to any Reserve Funds in its possession or control as agent
therefor or bailee thereof or any income thereon or the preservation of rights
against any person or otherwise with respect thereto.  In no event shall Lender
or its Affiliates, agents, employees or bailees, be liable or responsible for
any loss or damage to any of the Reserve Funds, or for any diminution in value
thereof, by reason of the act or omission of Lender, except to the extent that
such loss or
 
-65-
 

--------------------------------------------------------------------------------

 
 
damage results from Lender’s gross negligence or willful misconduct or
intentional nonperformance by Lender of its obligations under this Agreement.
 
ARTICLE 10
CASH MANAGEMENT
 
Section 10.1. Lockbox Account and Cash Management Account
 
(a) Borrower acknowledges and confirms that Borrower has established, and
Borrower covenants that it shall maintain, pursuant to the Countryside Lockbox
Agreement, a non-interest bearing Eligible Account into which Borrower shall
deposit or cause to be deposited, all Rents and other revenue from the
Countryside Parcel (such account, all funds at any time on deposit therein and
any proceeds, replacements or substitutions of such account or funds therein,
are collectively referred to herein as the “Countryside Lockbox
Account”).  Borrower acknowledges and confirms that Borrower has established,
and Borrower covenants that it shall maintain, pursuant to the Knollwood Lockbox
Agreement, a non-interest bearing Eligible Account into which Borrower shall
deposit or cause to be deposited, all Rents and other revenue from the Knollwood
Parcel (such account, all funds at any time on deposit therein and any proceeds,
replacements or substitutions of such account or funds therein, are collectively
referred to herein as the “Knollwood Lockbox Account”).  Borrower acknowledges
and confirms that Borrower has established, and Borrower covenants that it shall
maintain, pursuant to the River Ridge Lockbox Agreement, a non-interest bearing
Eligible Account into which Borrower shall deposit or cause to be deposited, all
Rents and other revenue from the River Ridge Parcel (such account, all funds at
any time on deposit therein and any proceeds, replacements or substitutions of
such account or funds therein, are collectively referred to herein as the “River
Ridge Lockbox Account”; together with the Countryside Lockbox Account, the
Knollwood Lockbox Account, and individually or collectively, as the context may
require, the “Lockbox Account”).  In the event Lockbox Bank ceases to qualify as
an Eligible Institution, Borrower shall cooperate with Lender in designating a
successor financial institution that meets such qualifications and is otherwise
acceptable to Lender and transferring the Lockbox Account to such institution,
each within thirty (30) days after request by Lender.  In the event Borrower
fails to do so, Lender shall have the right, and Borrower hereby grants to
Lender a power of attorney (which power of attorney shall be coupled with an
interest and irrevocable so long as any portion of the Debt remains
outstanding), to designate a successor institution to serve as Lockbox Bank.
 
(b) Simultaneously herewith, Lender shall establish a non-interest bearing
Eligible Account into which funds in the Lockbox Account shall be transferred
pursuant to the terms of Section 10.2(b) hereof (such account, the sub-accounts
thereof, all funds at any time on deposit therein and any proceeds, replacements
or substitutions of such account or funds therein, are collectively referred to
herein as the “Cash Management Account”).  The following subaccounts of the Cash
Management Account shall be established and maintained on a ledger-entry basis:
 
(i) A subaccount into which amounts required to be deposited into the Tax and
Insurance Reserve Account pursuant to Section 9.6 hereof (the “Tax and Insurance
Reserve Subaccount”) shall be allocated;
 
-66-
 

--------------------------------------------------------------------------------

 
 
(ii) A subaccount into which amounts required to be paid by Borrower pursuant to
Lockbox Bank or Lender pursuant to Section 10.1(e) hereof (the “Account
Maintenance Subaccount”) shall be allocated;
 
(iii) A subaccount into which the Monthly Payment Amount and other amounts
required to be paid to Lender pursuant to the Note, this Agreement and the other
Loan Documents (the “Debt Service Subaccount”) shall be allocated;
 
(iv) A subaccount into which amounts required to be deposited into the
Replacement Reserve Account pursuant to Section 9.2 hereof (the “Replacement
Reserve Subaccount”) shall be allocated;
 
(v) Intentionally omitted;
 
(vi) A subaccount into which amounts required to be paid to Borrower for
Operating Expenses pursuant to Section 9.7(b) hereof (the “Operating Expense
Subaccount”) shall be allocated;
 
(vii) A subaccount into which amounts required to be paid to Borrower for
Extraordinary Expenses pursuant to Section 9.7(b) hereof (the “Extraordinary
Expense Subaccount”) shall be allocated;
 
(viii) A subaccount into which all Excess Cash required to be deposited into the
Excess Cash Reserve Account pursuant to Section 9.7(a) hereof (the “Excess Cash
Subaccount”) shall be allocated; and
 
(ix) A subaccount into which all amounts required to be paid to Borrower after
application of all disbursements required pursuant to Section 10.2(c) hereof
(the “Borrower Subaccount”) shall be allocated.
 
(c) The Lockbox Account and Cash Management Account shall each be in the name of
Borrower for the benefit of Lender, provided that Borrower shall be the owner of
all funds on deposit in such accounts for federal and applicable state and local
tax purposes.  Sums on deposit in the Cash Management Account shall not be
invested except in such Permitted Investments as determined and directed by
Lender and all income earned thereon shall be the income of Borrower and be
applied to and become part of the Cash Management Account, to be disbursed in
accordance with this Article 10.  Neither Lockbox Bank nor Lender shall have any
liability for any loss resulting from the investment of funds in Permitted
Investments in accordance with the terms and conditions of this Agreement.
 
(d) The Lockbox Account and Cash Management Account shall be subject to the
exclusive dominion and control of Lender and, except as otherwise expressly
provided herein, neither Borrower nor any other party claiming on behalf of, or
through, Borrower or any Manager, shall have any right of withdrawal therefrom
or any other right or power with respect thereto.
 
(e) Borrower agrees to pay the reasonable and customary fees, expenses and
charges (which fees, expenses and charges shall be subject to change from time
to time) of
 
-67-
 

--------------------------------------------------------------------------------

 
 
(i) Lockbox Bank in connection with administering and maintaining the Lockbox
Account and processing all items for payment therefrom, and (ii) Lender in
connection with administering and maintaining the Cash Management Account and
processing all distributions therefrom.
 
               (f) Lender shall be responsible for the performance only of such
duties with respect to the Cash Management Account as are specifically set forth
herein, and no duty shall be implied from any provision hereof.  Lender shall
not be under any obligation or duty to perform any act which would involve it in
expense or liability or to institute or defend any suit in respect hereof, or to
advance any of its own monies.  Borrower shall indemnify and hold Lender and its
directors, employees, officers and agents harmless from and against any loss,
cost or damage (including, without limitation, reasonable attorneys’ fees and
disbursements) incurred by such parties in connection with the Cash Management
Account other than such as result from the gross negligence or willful
misconduct of Lender or intentional nonperformance by Lender of its obligations
under this Agreement.
 
Section 10.2. Deposits and Withdrawals
 
(a) Borrower represents, warrants and covenants that:
 
(i) Intentionally deleted;
 
(ii) Borrower shall, and shall cause any Manager to, collect all payments due
under open accounts with Borrower or any Manager with respect to the Property or
with whom Borrower or any Manager does business on an “accounts receivable”
basis with respect to the Property and deposit such all payments due under such
accounts to the Lockbox.  Neither Borrower nor any Manager shall direct any such
Person to make payments due under such accounts in any other manner;
 
(iii) All Rents or other income from the Property shall (A) be deemed additional
security for payment of the Debt and shall be held in trust for the benefit, and
as the property, of Lender, (B) not be commingled with any other funds or
property of Borrower or any Manager before deposit into the Lockbox Account, and
(C) be deposited in the Lockbox Account within one (1) Business Day of receipt;
 
(iv) Intentionally deleted; and
 
(v) So long as any portion of the Debt remains outstanding, neither Borrower,
any Manager nor any other Person shall open or maintain any accounts other than
the Lockbox Account into which revenues from the ownership and operation of the
Property are deposited.  The foregoing shall not prohibit Borrower from
utilizing one or more separate accounts for the disbursement or retention of
funds that have been transferred to Borrower pursuant to the express terms of
this Agreement.
 
(b) During the continuance of a Cash Sweep Period, Borrower hereby irrevocably
authorizes Lender to instruct Lockbox Bank (and to provide Borrower with a copy
of such notice/instruction) to transfer, or cause to be transferred, on each
Business Day by wire transfer or other method of transfer mutually agreeable to
Lockbox Bank and Lender of immediately available funds, all collected and
available balances in the Lockbox Account
 
-68-
 

--------------------------------------------------------------------------------

 
 
(subject to any minimum retained or “peg” balance that may be required pursuant
to the terms of the Lockbox Agreement) to the Cash Management Account to be held
until disbursed by Lender pursuant to Section 10.2(d).  Pursuant to Section 1(f)
of the Lockbox Agreement, Lender shall provide Lockbox Bank with notice of any
discontinuance of a Cash Sweep Period.  Provided no Event of Default shall have
occurred and be continuing and no Cash Sweep Period shall be in effect, then
Lender shall instruct Lockbox Bank to transfer, or cause to be transferred, on
each Business Day by wire transfer or other method mutually agreeable to Lockbox
Bank and Borrower of immediately available funds, all collected and available
balances in the Lockbox Account (subject to any minimum retained or “peg”
balance that may be required pursuant to the terms of the Lockbox Agreement) to
Borrower’s Account.
 
(c) Provided no Event of Default shall have occurred and be continuing, on or
before each Scheduled Payment Date during the continuance of a Cash Sweep
Period, Lender shall apply all funds on deposit in the Cash Management Account
to the following subaccounts of the Cash Management Account in the following
amounts and order of priority:
 
(i) First, to the Tax and Insurance Reserve Subaccount, in an amount up to the
monthly deposit to the Tax and Insurance Reserve Account due on the next
Scheduled Payment Date;
 
(ii) Second, to the Account Maintenance Subaccount, up to the amount due and
payable by Borrower to Lockbox Bank or Lender pursuant to Section 10.1(e)
hereof;
 
(iii) Third, to the Debt Service Subaccount, in an amount up to the Monthly
Payment Amount due on the next Scheduled Payment Date;
 
(iv) Fourth, to the Replacement Reserve Subaccount, in an amount up to the
Replacement Reserve Monthly Deposit due on the next Scheduled Payment Date;
 
(v) Fifth, to the Debt Service Subaccount, in an amount up to any interest
accruing at the Default Rate, late payment charges, and any other sums due and
payable to Lender under the Note, this Agreement or the other Loan Documents;
 
(vi) Sixth, to the Operating Expense Subaccount, together with amounts necessary
to cover reasonable monthly shortfalls in Operating Expenses, the amount
approved pursuant to Section 9.7(b) for disbursement to Borrower for Operating
Expenses on the next Scheduled Payment Date;
 
(vii) Seventh, to the Extraordinary Expense Subaccount, up to the amount
approved pursuant to Section 9.7(b) for disbursement to Borrower for
Extraordinary Expenses on the next Scheduled Payment Date; and
 
(viii) Eighth, to the Excess Cash Subaccount, all amounts remaining in the Cash
Management Account after all prior allocations under this Section 10.2(c) (the
“Excess Cash”).
 
(d) Provided no Event of Default shall have occurred and be continuing, on each
Scheduled Payment Date (and if such day is not a Business Day, then the
immediately
 
-69-
 

--------------------------------------------------------------------------------

 
 
 preceding day which is a Business Day) during the continuance of a Cash Sweep
Period, Borrower hereby irrevocably authorizes Lender to withdraw all funds on
deposit in the Cash Management Account and disburse such
 funds as follows:
(i) Funds on deposit in the Tax and Insurance Reserve Subaccount, to Lender for
deposit into the Tax and Insurance Reserve Account to be held and disbursed in
accordance with Section 9.6;
 
(ii) Funds on deposit in the Account Maintenance Subaccount, to Lockbox Bank or
Lender, as applicable, for amounts payable pursuant to Section 10.1(e);
 
(iii) Funds on deposit in the Debt Service Subaccount, to Lender for payment of
the Monthly Payment Amount due on such Scheduled Payment Date together with any
interest accruing at the Default Rate, late payment charges, and any other sums
due and payable to Lender under the Note, this Agreement or the other Loan
Documents;
 
(iv) Funds on deposit in the Replacement Reserve Subaccount, to Lender for
deposit into the Replacement Reserve Account to be held and disbursed in
accordance with Section 9.5;
 
(v) Funds on deposit in the Operating Expense Subaccount, to Borrower’s Account
for payment of Operating Expenses for such month pursuant to Section 9.7(b);
 
(vi) Funds on deposit in the Extraordinary Expense Subaccount, to Borrower’s
Account for payment of Extraordinary Expenses for such month pursuant to
Section 9.7(b); and
 
(vii) Funds on deposit in the Excess Cash Subaccount, to Lender for deposit into
the Excess Cash Reserve Account to be held and disbursed in accordance with
Section 9.7(a).
 
(e) Notwithstanding anything to the contrary herein, Borrower acknowledges that
Borrower is responsible for monitoring the sufficiency of funds deposited in the
Cash Management Account and that Borrower is liable for any deficiency in
available funds, irrespective of whether Borrower has received any account
statement, notice or demand from Lender or Lender’s servicer.  If the amount on
deposit in the Cash Management Account is insufficient to allocate the full
amounts required pursuant to Section 10.2(c)(i) through (v) above, Borrower
shall deposit such deficiency into the Cash Management Account within five (5)
days (provided that such five day period shall not constitute a grace period for
any default or Event of Default under this Agreement or any other Loan Document
based on a failure to satisfy any monetary obligation provided in any Loan
Document).
 
(f) If an Event of Default shall have occurred and be continuing, Borrower
hereby irrevocably authorizes Lender to make any and all withdrawals from the
Lockbox Account and Cash Management Account and transfers between any of the
Reserve Accounts as Lender shall determine in Lender’s sole and absolute
discretion and Lender may use all funds contained in any such accounts for any
purpose, including but not limited to repayment of the Debt in such order,
proportion and priority as Lender may determine in its sole and absolute
 
-70-
 

--------------------------------------------------------------------------------

 
 
discretion.  Lender’s right to withdraw and apply funds as stated herein shall
be in addition to all other rights and remedies provided to Lender under this
Agreement, the Note, the Mortgage and the other Loan Documents.
 
Section 10.3. Security Interest
 
(a) To secure the full and punctual payment of the Debt and performance of all
obligations of Borrower now or hereafter existing under this Agreement and the
other Loan Documents, Borrower hereby grants to Lender a first-priority
perfected security interest in the Lockbox Account and Cash Management Account,
all interest, cash, checks, drafts, certificates and instruments, if any, from
time to time deposited or held therein, any and all amounts invested in
Permitted Investments, and all “proceeds” (as defined in the UCC as in effect in
the state in which the Lockbox Account and Cash Management Account are located
or maintained) of any or all of the foregoing.  Furthermore, Borrower shall not,
without obtaining the prior written consent of Lender, further pledge, assign or
grant any security interest in any of the foregoing or permit any Lien to attach
thereto or any levy to be made thereon or any UCC Financing Statements to be
filed with respect thereto.  Borrower will maintain the security interest
created by this Section 10.3(a) as a first priority perfected security interest
and will defend the right, title and interest of Lender in and to the Lockbox
Account and Cash Management Account against the claims and demands of all
Persons whomsoever.
 
(b) Borrower authorizes Lender to file any financing statement or statements
required by Lender to establish or maintain the validity, perfection and
priority of the security interest granted herein in connection with the Lockbox
Account and Cash Management Account.  Borrower agrees that at any time and from
time to time, at the expense of Borrower, Borrower will promptly and duly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that Lender may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby (including, without limitation, any security
interest in and to any Permitted Investments) or to enable Lender to exercise
and enforce its rights and remedies hereunder.
 
(c) Upon the occurrence of an Event of Default, Lender may exercise any or all
of its rights and remedies as a secured party, pledgee and lienholder with
respect to the Lockbox Account and Cash Management Account.  Without limitation
of the foregoing, upon any Event of Default, Lender may use the Lockbox Account
and Cash Management Account for any of the following purposes: (A) repayment of
the Debt, including, but not limited to, principal prepayments and the
prepayment premium applicable to such full or partial prepayment (as
applicable); (B) reimbursement of Lender for all losses, fees, costs and
expenses (including, without limitation, reasonable legal fees) suffered or
incurred by Lender as a result of such Event of Default; (C) payment of any
amount expended in exercising any or all rights and remedies available to Lender
at law or in equity or under this Agreement or under any of the other Loan
Documents; (D) payment of any item as required or permitted under this
Agreement; or (E) any other purpose permitted by applicable law; provided,
however, that any such application of funds shall not cure or be deemed to cure
any Event of Default.  Without limiting any other provisions hereof, each of the
remedial actions described in the immediately preceding sentence shall be deemed
to be a commercially reasonable exercise of Lender’s rights and remedies as a
secured party with respect to the Lockbox Account and Cash Management Account
and shall not in any
 
-71-
 

--------------------------------------------------------------------------------

 
 
event be deemed to constitute a setoff or a foreclosure of a statutory banker’s
lien.  Nothing in this Agreement shall obligate Lender to apply all or any
portion of the Lockbox Account or Cash Management Account to effect a cure of
any Event of Default, or to pay the Debt, or in any specific order of
priority.  The exercise of any or all of Lender’s rights and remedies under this
Agreement or under any of the other Loan Documents shall not in any way
prejudice or affect Lender’s right to initiate and complete a foreclosure under
the Mortgage.
 
(d) Notwithstanding anything to the contrary contained herein, For purposes of
this Article 10 only, “Business Day” shall mean a day on which Lender and
Lockbox Bank are both open for the conduct of substantially all of their
respective banking business at the office in the city in which the Note is
payable, with respect to Lender, and at the office in the city where the Lockbox
Account is maintained, with respect to Lockbox Bank (in both instances,
excluding Saturdays and Sundays).
 
ARTICLE 11
EVENTS OF DEFAULT; REMEDIES
 
Section 11.1. Event of Default
 
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
 
(a) if any portion of the Debt is not paid prior to the fifth (5th) day
following the date the same is due or if the entire Debt is not paid on or
before the Maturity Date;
 
(b) except as otherwise expressly provided in the Loan Documents, if any of the
Taxes or Other Charges are not paid in accordance with the terms hereof, unless
there is sufficient money in the Tax and Insurance Reserve Account for payment
of amounts then due and payable and Lender’s access to such money has not been
constrained or restricted in any manner;
 
(c) if (i) the Policies are not kept in full force and effect, (ii) the
Acord  28 (or similar) certificate is not delivered to Lender in accordance with
Section 8.1 or (iii) certified copies of the Policies are not delivered to
Lender upon request, provided such copies are available;
 
(d) if Borrower breaches any covenant with respect to itself or any SPE
Component Entity (if any) contained in Article 6 or any covenant contained in
Article 7 hereof (unless, with respect to the covenants set forth in Article 6
only, such breach is (i) immaterial, (ii) capable of cure and (iii) cured within
ten (10) days after the occurrence of such breach);
 
(e) if any representation or warranty of Borrower, Borrower Principal, any SPE
Component Entity, or any member, general partner, principal or beneficial owner
of any of the foregoing, made herein, in any other Loan Document, or in any
certificate, report, financial statement or other instrument or document
furnished to Lender at the time of the closing of the Loan or during the term of
the Loan shall have been false or misleading in any material respect when made;
 
-72-
 

--------------------------------------------------------------------------------

 
 
(f) if (i) Borrower, or any managing member or general partner of Borrower,
Borrower Principal, or any SPE Component Entity (if any) shall commence any
case, proceeding or other action (A) under any Creditors Rights Laws, seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, or (B) seeking appointment
of a receiver, trustee, custodian, conservator or other similar official for it
or for all or any substantial part of its assets, or Borrower, any managing
member or general partner of Borrower, Borrower Principal, or any SPE Component
Entity (if any) shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against Borrower, any managing
member or general partner of Borrower, Borrower Principal, or any SPE Component
Entity (if any) any case, proceeding or other action of a nature referred to in
clause (i) above which (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of ninety (90) days; or (iii) there shall be commenced
against Borrower, any managing member or general partner of Borrower, Borrower
Principal, or any SPE Component Entity (if any) any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of any order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within ninety (90) days from the
entry thereof; or (iv) Borrower, any managing member or general partner of
Borrower, Borrower Principal, or any SPE Component Entity (if any) shall take
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) Borrower, any managing member or general partner of Borrower, Borrower
Principal, or any SPE Component Entity (if any) shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due;
 
(g) if Borrower shall be in default beyond applicable notice and grace periods
under any other mortgage, deed of trust, deed to secure debt or other security
agreement covering any part of the Property, whether it be superior or junior in
lien to the Mortgage;
 
(h) if the Property becomes subject to any mechanic’s, materialman’s or other
Lien in excess of $100,000 other than a Lien for any Taxes or Other Charges not
then due and payable and the Lien shall remain undischarged of record (by
payment, bonding or otherwise) for a period of thirty (30) days;
 
(i) if any federal tax lien in excess of $100,000 is filed against Borrower, any
member or general partner of Borrower, Borrower Principal, or any SPE Component
Entity (if any) or the Property and same is not discharged of record within
thirty (30) days after same is filed;
 
(j) if a judgment is filed against the Borrower in excess of the lesser of (x)
ten percent (10%) of the principal amount of the Loan and (y) $250,000 which is
not vacated or discharged or bonded over within thirty (30) days unless the
claim(s) set forth in the judgment is covered by insurance;
 
(k) if any default occurs under any guaranty or indemnity executed in connection
herewith and such default continues after the expiration of applicable grace
periods, if any;
 
-73-
 

--------------------------------------------------------------------------------

 
 
(l) to the extent any such action or failure to act shall result in a Material
Adverse Effect, if Borrower shall permit any event within its control to occur
that would cause any material REA to terminate without notice or action by any
party thereto or would entitle any party to terminate any material REA and the
term thereof by giving notice to Borrower; or any material REA shall be
surrendered, terminated or canceled for any reason or under any circumstance
whatsoever except as provided for in such material REA; or any term of any
material REA shall be modified or supplemented without Lender’s prior written
consent; or Borrower shall fail, within ten (10) Business Days after demand by
Lender, to exercise its option to renew or extend the term of any material REA
or shall fail or neglect to pursue diligently all actions necessary to exercise
such renewal rights pursuant to such material REA except as provided for in such
material REA;
 
(m) if Borrower shall continue to be in default under any other term, covenant
or condition of this Agreement or any of the Loan Documents for more than ten
(10) days after notice from Lender in the case of any default which can be cured
by the payment of a sum of money or for thirty (30) days after notice from
Lender in the case of any other default, provided that if such default cannot
reasonably be cured within such thirty (30) day period and Borrower shall have
commenced to cure such default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for so long as it shall require Borrower in the
exercise of due diligence to cure such default, it being agreed that no such
extension shall be for a period in excess of ninety (90) days; or
 
(n) if any of the assumptions contained in any opinion relating to issues of
substantive consolidation delivered to the Lender in connection with the Loan,
or in any other opinion relating to substantive consolidation delivered
subsequent to the closing of the Loan, is or shall become untrue in any material
respect.
 
Section 11.2. Remedies
 
(a) Upon the occurrence of an Event of Default (other than an Event of Default
described in Section 11.1(f) above with respect to Borrower and SPE Component
Entity only) and at any time thereafter Lender may, in addition to any other
rights or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against Borrower
and in the Property, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and the
Property, including, without limitation, all rights or remedies available at law
or in equity (subject to the terms of Article XV below); and upon any Event of
Default described in Section 11.1(f) above (with respect to Borrower and SPE
Component Entity only), the Debt and all other obligations of Borrower hereunder
and under the other Loan Documents shall immediately and automatically become
due and payable, without notice or demand, and Borrower hereby expressly waives
any such notice or demand, anything contained herein or in any other Loan
Document to the contrary notwithstanding.
 
-74-
 

--------------------------------------------------------------------------------

 
 
(b) Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time (subject to the terms of Article XV
below), whether or not all or any of the Debt shall be declared due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
other action for the enforcement of its rights and remedies under any of the
Loan Documents with respect to the Property.  Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents.
 
ARTICLE 12
ENVIRONMENTAL PROVISIONS
 
Section 12.1. Environmental Representations and Warranties
 
Borrower represents and warrants, based upon, and except as otherwise disclosed
or described in an Environmental Report of the Property (unless Borrower has
actual knowledge that such information disclosed in an Environmental Report is
inaccurate in any material respect) and information that Borrower knows or
should reasonably have known, that:  (a) there are no Hazardous Materials or
underground storage tanks in, on, or under the Property, except those that are
both (i) in compliance with Environmental Laws and with permits issued pursuant
thereto (if such permits are required), if any, and (ii) in the case of
Hazardous Materials, in amounts not in excess of that necessary to operate the
Property for the purposes set forth herein; (b) there are no past, present or
threatened Releases of Hazardous Materials in violation of any Environmental Law
or which would require remediation by a Governmental Authority in, on, under or
from the Property; (c) there is no threat of any Release of Hazardous Materials
migrating to the Property except as described in the Environmental Report;
(d) there is no past or present non-compliance with Environmental Laws, or with
permits issued pursuant thereto, in connection with the Property; (e) Borrower
does not know of, and has not received, any written notice or other
communication from any Person relating to Hazardous Materials in, on, under or
from the Property which would cause a violation of any Environmental Law; (f)
the Property is free of Mold; and (g) to the extent not included in the
Environmental Report prepared for Lender in connection with the Loan, Borrower
has truthfully and fully provided to Lender, in writing, any and all information
relating to environmental conditions in, on, under or from the Property known to
Borrower or contained in Borrower’s files and records, including but not limited
to any reports relating to Hazardous Materials in, on, under or migrating to or
from the Property and/or to the environmental condition of or the presence of
Mold at the Property.
 
Section 12.2. Environmental Covenants
 
Borrower covenants and agrees that so long as Borrower owns, manages, is in
possession of, or otherwise controls the operation of the Property that is
controlled by Borrower as of the date hereof:  (a) all uses and operations on or
of the Property, whether by Borrower or
 
-75-
 

--------------------------------------------------------------------------------

 
 
any other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto; (b) there shall be no Releases of Hazardous Materials
in, on, under or from the Property in violation of any Environmental Law caused
by Borrower, its agents or employees; (c) there shall be no Hazardous Materials
in, on, or under the Property, except those that are both (i) in compliance with
all Environmental Laws and with permits issued pursuant thereto, if and to the
extent required, and (ii) (A) in amounts not in excess of that necessary to
operate the Property for the purposes set forth herein or (B) fully disclosed to
and approved by Lender in writing or (C) with respect to Mold, not in a
condition, location, or of a type which may pose a risk to human health or
safety or the environment or which may result in damage to or would adversely
affect or impair the value or marketability of the Property; (d) Borrower shall
keep the Property free and clear of all Environmental Liens; (e) Borrower shall,
at its sole cost and expense, fully and expeditiously cooperate in all
activities pursuant to Section 12.4 below, including but not limited to
providing all relevant information and making knowledgeable persons available
for interviews; (f) Borrower shall, at its sole cost and expense, perform any
environmental site assessment or other investigation of environmental conditions
in connection with the Property, pursuant to any reasonable written request of
Lender, upon Lender’s reasonable belief that the Property is not in full
compliance with all Environmental Laws, and share with Lender the reports and
other results thereof, and Lender and other Indemnified Parties shall be
entitled to rely on such reports and other results thereof; (g) Borrower shall
keep the Property free of Mold; (h) Borrower shall, at its sole cost and
expense, comply with all reasonable written requests of Lender to (i) reasonably
effectuate remediation of any Hazardous Materials in, on, under or from the
Property; and (ii) comply with any Environmental Law; (i) Borrower shall not
allow any tenant or other user of the Property to violate any Environmental Law;
and (j) Borrower shall immediately notify Lender in writing after it has become
aware of (A) any presence or Release or threatened Release of Hazardous
Materials in, on, under, from or migrating towards the Property; (B) any
non-compliance with any Environmental Laws related in any way to the Property;
(C) any actual or potential Environmental Lien against the Property; (D) any
required or proposed remediation of environmental conditions relating to the
Property; and (E) any written notice or other written communication of which
Borrower becomes aware from any source whatsoever (including but not limited to
a Governmental Authority) relating in any way to Hazardous Materials.
 
Section 12.3. Lender’s Rights
 
Lender and any other Person designated by Lender, including but not limited to
any representative of a Governmental Authority, and any environmental
consultant, and any receiver appointed by any court of competent jurisdiction,
shall have the right, but not the obligation, to enter upon the Property at all
reasonable times and upon reasonable advance notice to assess any and all
aspects of the environmental condition of the Property and its use, including
but not limited to conducting any environmental assessment or audit (the scope
of which shall be determined in Lender’s sole discretion) and taking samples of
soil, groundwater or other water, air, or building materials, and conducting
other invasive testing.  Borrower shall cooperate with and provide access to
Lender and any such person or entity designated by Lender.
 
Section 12.4. Operations and Maintenance
 
-76-
 

--------------------------------------------------------------------------------

 
 
If recommended by the Environmental Report or any other environmental assessment
or audit of the Property,  Borrower shall establish and comply with an
operations and maintenance program with respect to the Property, in form and
substance reasonably acceptable to Lender, prepared by an environmental
consultant reasonably acceptable to Lender, which program shall address any
asbestos-containing material or lead based paint or Mold that may now or in the
future be detected at or on the Property.  Without limiting the generality of
the preceding sentence, Lender may require (a) periodic notices or reports to
Lender in form, substance and at such intervals as Lender may specify, (b) an
amendment to such operations and maintenance program to address changing
circumstances, laws or other matters, (c) at Borrower’s sole expense,
supplemental examination of the Property by consultants specified by Lender,
(d) access to the Property by Lender, its agents or servicer, to review and
assess the environmental condition of the Property and Borrower’s compliance
with any operations and maintenance program, and (e) variation of the operations
and maintenance program in response to the reports provided by any such
consultants.
 
Section 12.5. Environmental Definitions
 
“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
government directives or requirements, as well as common law, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act and the Resource Conservation and Recovery Act, that apply to Borrower or
the Property and relate to Hazardous Materials or protection of the
environment.  “Environmental Liens” means all Liens and other encumbrances
imposed pursuant to any Environmental Law, whether due to any act or omission of
Borrower or any other Person.  “Environmental Report” means the written reports
resulting from the environmental site assessments of the Property delivered to
Lender in connection with the Loan.  “Hazardous Materials” shall mean petroleum
and petroleum products and compounds containing them, including gasoline, diesel
fuel and oil; explosives, flammable materials; radioactive materials;
polychlorinated biphenyls and compounds containing them; lead and lead-based
paint; asbestos or asbestos-containing materials in any form that is or could
become friable; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which on the Property is
prohibited by any federal, state or local authority; any substance that requires
special handling; and any other material or substance now or in the future
defined as a “hazardous substance,” “hazardous material”, “hazardous waste”,
“toxic substance”, “toxic pollutant”, “contaminant”, or “pollutant” within the
meaning of any Environmental Law.  “Mold” shall mean any mold, fungi, bacterial
or microbial matter present at or in the Property, including, without
limitation, building materials which is in a condition, location or a type which
may pose a risk to human health or safety or the environment, may result in
damage to or would adversely affect or impair the value or marketability of the
Property.  “Release” of any Hazardous Materials includes but is not limited to
any release, deposit, discharge, emission, leaking, spilling, seeping,
migrating, injecting, pumping, pouring, emptying, escaping, dumping, disposing
or other movement of Hazardous Materials.
 
Section 12.6. Indemnification
 
(a) Borrower and Borrower Principal covenant and agree at their sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and
 
-77-
 

--------------------------------------------------------------------------------

 
 
against any and all Losses imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following:  (i) any presence of any Hazardous
Materials in, on, above, or under the Property in violation of any Environmental
Law; (ii) any past, present or threatened Release of Hazardous Materials in, on,
above, under or from the Property in violation of any Environmental Law;
(iii) any activity by Borrower, any Person affiliated with Borrower, and any
Tenant in connection with any actual, proposed or threatened use, treatment,
storage, holding, existence, disposition or other Release, generation,
production, manufacturing, processing, refining, control, management, abatement,
removal, handling, transfer or transportation to or from the Property of any
Hazardous Materials at any time located in, under, on or above the Property or
any actual or proposed remediation of any Hazardous Materials at any time
located in, under, on or above the Property, whether or not such remediation is
voluntary or pursuant to court or administrative order, including but not
limited to any removal, remedial or corrective action in each case in violation
of any Environmental Law; (iv) any past, present or threatened non-compliance or
violations of any Environmental Laws (or permits issued pursuant to any
Environmental Law) in connection with the Property or operations thereon,
including but not limited to any failure by Borrower, any person or entity
affiliated with Borrower, and any Tenant to comply with any order of any
Governmental Authority in connection with any Environmental Laws; (v) the
imposition, recording or filing or the threatened imposition, recording or
filing of any Environmental Lien encumbering the Property; (vi) any acts of
Borrower, any person or entity affiliated with Borrower, and any Tenant in
(A) arranging for disposal or treatment, or arranging with a transporter for
transport for disposal or treatment, of Hazardous Materials at any facility or
incineration vessel containing such or similar Hazardous Materials or
(B) accepting any Hazardous Materials for transport to disposal or treatment
facilities, incineration vessels or sites from which there is a Release, or a
threatened Release of any Hazardous Substance which causes the incurrence of
costs for remediation; and (vii) any material or intentional misrepresentation
or inaccuracy in any representation or warranty or material breach or failure to
perform any covenants or other obligations pursuant to this Agreement relating
to environmental matters.
 
(b) Upon written request by any Indemnified Party, Borrower and Borrower
Principal shall defend same (if requested by any Indemnified Party, in the name
of the Indemnified Party) by attorneys and other professionals reasonably
approved by the Indemnified Parties.  Notwithstanding the foregoing, any
Indemnified Parties may, in their sole discretion, engage their own attorneys
and other professionals to defend or assist them, and, at the option of
Indemnified Parties, their attorneys shall control the resolution of any claim
or proceeding, provided, with respect to such resolution, Lender agrees to
obtain Borrower’s prior written approval (it being acknowledged and agreed that
Borrower shall not unreasonably withhold, condition of delay its approval and
any rejection of proposed resolution shall set forth the reasons for the same in
reasonable detail); provided, however, so long as there is not a conflict of
interest between any Indemnified Party and Borrower, as determined by an
Indemnified Party, no Indemnified Party shall engage additional attorneys nor
other professionals.  Upon demand, Borrower and Borrower Principal shall pay or,
in the sole discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of reasonable fees and disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.
 
-78-
 

--------------------------------------------------------------------------------

 
 
(c) Notwithstanding the foregoing, neither Borrower nor Borrower Principal shall
have any liability for any Losses imposed upon or incurred by or asserted
against any Indemnified Parties and described in subsection (a) above to the
extent that Borrower and/or Borrower Principal can conclusively prove that such
Losses were caused solely by actions, conditions or events that occurred after
the date that Borrower was no longer in possession or control of the Property,
whether due to foreclosure, deed in lieu of foreclosure or the appointment of a
receiver and that such Losses were not caused by the direct or indirect actions
of Borrower, Borrower Principal, or any partner, member, principal, officer,
director, trustee or manager of Borrower or Borrower Principal or any employee,
agent, contractor or Affiliate of Borrower or Borrower Principal or (ii) by the
gross negligence or intentional misconduct of any of the Indemnified
Parties.  The obligations and liabilities of Borrower and Borrower Principal
under this Section 12.6 shall fully survive indefinitely notwithstanding any
termination, satisfaction, assignment, entry of a judgment of foreclosure,
exercise of any power of sale, or delivery of a deed in lieu of foreclosure of
the Mortgage, except that, upon payment in full of the Loan, Borrower and
Borrower Principal shall be released from liability under this Section 12.6 upon
delivery to Lender of an environmental report indicating that the Property is in
compliance with all Environmental Laws and otherwise in form and substance and
from an environmental consultant acceptable to Lender and dated no earlier than
the date on which the Loan is paid in full.
 
ARTICLE 13
SECONDARY MARKET
 
Section 13.1. Transfer of Loan
 
Lender may, at any time, sell, transfer or assign the Loan Documents, or grant
participations therein (“Participations”) or syndicate the Loan (“Syndication”)
or issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
(“Securities”) (a Syndication or the issuance of Participations and/or
Securities, a “Securitization”).
 
Section 13.2. Delegation of Servicing
 
At the option of Lender, the Loan may be serviced by a servicer/trustee selected
by Lender and Lender may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to such servicer/trustee
pursuant to a servicing agreement between Lender and such servicer/trustee.
 
Section 13.3. Dissemination of Information
 
Lender may forward to each purchaser, transferee, assignee, or servicer of, and
each participant, or investor in, the Loan, or any Participations and/or
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency rating the Loan, or any Participations and/or Securities,
each prospective Investor, and any organization maintaining databases on the
underwriting and performance of commercial mortgage loans, all documents and
information which Lender now has or may hereafter acquire relating to the Debt
and to Borrower, any managing member or general partner thereof, Borrower
Principal, any SPE
 
-79-
 

--------------------------------------------------------------------------------

 
 
Component Entity (if any) and the Property, including financial statements,
whether furnished by Borrower or otherwise, as Lender determines necessary or
desirable.  Borrower irrevocably waives any and all rights it may have under
applicable Legal Requirements to prohibit such disclosure, including but not
limited to any right of privacy.
 
Section 13.4. Cooperation
 
Borrower and Borrower Principal agree to cooperate with Lender in connection
with any sale or transfer of the Loan or any Participation and/or Securities
created pursuant to this Article 13, including, without limitation, the delivery
of an estoppel certificate required in accordance with Section 5.12(a) and such
other documents as may be reasonably requested by Lender.  Borrower shall also
furnish and Borrower and Borrower Principal consent to Lender furnishing to such
Investors or such prospective Investors or such Rating Agency and any and all
information concerning the Property, the Leases, the financial condition of
Borrower or Borrower Principal as may be requested by Lender, any Investor, any
prospective Investor or any Rating Agency in connection with any sale or
transfer of the Loan or any Participations or Securities.  At the request of the
holder of the Note and, to the extent not already required to be provided by
Borrower under this Agreement, Borrower and Borrower Principal shall use
reasonable efforts to provide information not in the possession of the holder of
the Note relating to the Property, the Leases, the financial condition of
Borrower or Borrower Principal in order to satisfy the market standards to which
the holder of the Note customarily adheres or which may be reasonably required
in the marketplace or by the Rating Agencies in connection with such sales or
transfers, including, without limitation, to:
 
(a) provide updated financial, budget and other information with respect to the
Property, Borrower and Borrower Principal and, at the sole cost and expense of
Lender, provide modifications and/or updates to the appraisals, market studies,
environmental reviews and reports (Phase I reports and, if appropriate, Phase II
reports) and engineering reports of the Property obtained in connection with the
making of the Loan (all of the foregoing being referred to as the “Provided
Information”), together, if customary, with appropriate verification and/or
consents of the Provided Information through letters of auditors or opinions of
counsel of independent attorneys acceptable to Lender and the Rating Agencies;
 
(b) make changes to the organizational documents of Borrower, any SPE Component
Entity and their respective principals which are consistent with the provisions
of Article 6;
 
(c) at Borrower’s expense, cause counsel to render or update existing opinion
letters as to enforceability and non-consolidation, which may be relied upon by
the holder of the Note, the Rating Agencies and their respective counsel, which
shall be dated as of the closing date of the Securitization;
 
(d) permit site inspections, appraisals, market studies and other due diligence
investigations of the Property, as may be reasonably requested by the holder of
the Note or the Rating Agencies or as may be necessary or appropriate in
connection with the Securitization;
 
-80-
 

--------------------------------------------------------------------------------

 
 
(e) make the representations and warranties with respect to the Property,
Borrower,  Borrower Principal and the Loan Documents as are made in the Loan
Documents;
 
(f) execute such amendments to the Loan Documents as may be reasonably requested
by the holder of the Note or the Rating Agencies or otherwise to effect the
Securitization including, without limitation, bifurcation of the Loan into two
or more components and/or separate notes and/or creating a senior/subordinate
note structure; provided, however, that Borrower shall not be required to modify
or amend any Loan Document if such modification or amendment would (i) change
the interest rate, the stated maturity or the amortization of principal set
forth in the Note, except in connection with a bifurcation of the Loan which may
result in varying fixed interest rates and amortization schedules, but which
shall have the same initial weighted average coupon of the original Note
throughout the entire term of the Loan, or (ii)  in the reasonable judgment of
Borrower, modify or amend any other material economic term of the Loan, or
(iii) in the reasonable judgment of Borrower, materially increase Borrower’s
obligations and liabilities under the Loan Documents;
 
(g) deliver to Lender and/or any Rating Agency, (i) one or more certificates
executed by an officer of the Borrower certifying as to the accuracy in all
material respects, as of the closing date of the Securitization, of all
representations made by Borrower in the Loan Documents as of the Closing Date in
all relevant jurisdictions or, if such representations are no longer accurate,
certifying as to what modifications to the representations would be required to
make such representations accurate in all material respects as of the closing
date of the Securitization, and (ii) certificates of the relevant Governmental
Authorities in all relevant jurisdictions indicating the good standing and
qualification of Borrower as of the date of the closing date of the
Securitization;
 
(h) have reasonably appropriate personnel participate in a bank meeting and/or
presentation for the Rating Agencies or Investors; and
 
(i) cooperate with and assist Lender in obtaining ratings of the Securities from
two (2) or more of the Rating Agencies; and
 
(j) supply to Lender such documentation, financial statements and reports in
form and substance required for Lender to comply with Regulations S-X and AB of
the federal securities laws, if applicable.
 
Except as set forth in clause (a) above, all reasonable third party costs and
expenses incurred by Borrower or Lender in connection with Borrower’s complying
with requests made under this Section 13.4 (including, without limitation, the
fees and expenses of the Rating Agencies) shall be paid by Borrower.
 
In the event that Borrower requests any consent or approval hereunder and the
provisions of this Agreement or any Loan Documents require the receipt of
written confirmation from each of the Rating Agencies with respect to the
ratings on the Securities, or, in accordance with the terms of the transaction
documents relating to a Securitization, such a rating confirmation is required
in order for the consent of Lender to be given, Borrower shall pay all of the
reasonable costs and expenses of Lender, Lender’s servicer and each Rating
Agency in
 
-81-
 

--------------------------------------------------------------------------------

 
 
connection therewith, and, if applicable, shall pay any fees imposed by any
Rating Agency as a condition to the delivery of such confirmation.
 
Section 13.5. Securitization
 
(a) Borrower and Borrower Principal understand that certain of the Provided
Information may be included in disclosure documents in connection with the
Securitization, including, without limitation, a prospectus, prospectus
supplement, offering memorandum or private placement memorandum (each, a
“Disclosure Document”) and may also be included in filings with the Securities
and Exchange Commission pursuant to the Securities Act or the Exchange Act, or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization.  In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower and Borrower Principal
will cooperate with the holder of the Note in updating the Disclosure Document
by providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects solely with respect to the
Borrower, Borrower Principal, Property, and Manager, subject to the terms and
conditions contained in Section 13.4.
 
(b) Borrower and Borrower Principal agree to provide in connection with each of
(i) a preliminary and a final offering memorandum or private placement
memorandum or similar document (including any Investor or Rating Agency “term
sheets” or presentations relating to the Property and/or the Loan) or (ii) a
preliminary and final prospectus or prospectus supplement, as applicable, an
indemnification certificate (A) certifying that Borrower and Borrower Principal
have carefully examined only specific sections of any memorandum or prospectus
describing or disclosing the Provided Information (which specific sections shall
be provided by Lender) which shall only relate to Borrower, Borrower Principal,
any Manager, their Affiliates, the Loan, the Loan Documents and the Property,
and that, to the best of Borrower’s knowledge, such sections do not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in the light of the circumstances under
which they were made, not misleading; provided, however, Borrower shall not make
any representations or warranties concerning the truth, accuracy or completeness
of any information or reports prepared by a third party, unless Borrower has
actual knowledge that any information or reports prepared by a third party is
untrue, inaccurate or incomplete in any material respect, (B) indemnifying
Lender (and for purposes of this Section 13.5, Lender hereunder shall include
its officers and directors) and the Affiliate of Lender that (i) has filed the
registration statement, if any, relating to the Securitization and/or (ii) which
is acting as issuer, depositor, sponsor and/or a similar capacity with respect
to the Securitization (any Person described in (i) or (ii), an “Issuer Person”),
and each director and officer of any Issuer Person, and each Person or entity
who controls any Issuer Person within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Issuer
Group”), and each Person which is acting as an underwriter, manager, placement
agent, initial purchaser or similar capacity with respect to the Securitization,
each of its directors and officers and each Person who controls any such Person
within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act (collectively, the “Underwriter Group”) for any Losses to which
Lender, the Issuer Group or the Underwriter Group may become subject insofar as
the Losses directly arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact
 
-82-
 

--------------------------------------------------------------------------------

 
 
contained in such sections reviewed by Borrower or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated in such sections or necessary in order to make the statements in
such sections or in light of the circumstances under which they were made, not
materially misleading (collectively the “Securities Liabilities”) and
(C) agreeing to reimburse Lender, the Issuer Group and the Underwriter Group for
any legal or other expenses reasonably incurred by Lender and Issuer Group in
connection with investigating or defending the Securities Liabilities; provided,
however, that Borrower will be liable in any such case under clauses (B) or (C)
above only to the extent that any such Securities Liabilities arise out of or is
based upon any such untrue statement or omission made therein in reliance upon
and in conformity with information furnished to Lender or any member of the
Issuer Group or Underwriter Group by or on behalf of Borrower or Borrower
Principal in connection with the preparation of the memorandum or prospectus or
other document (including any Investor or Rating Agency “term sheets” or
presentations relating to the Property and/or the Loan) or in connection with
the underwriting of the Loan, including, without limitation, financial
statements of Borrower or Borrower Principal, operating statements, rent rolls,
environmental site assessment reports and Property condition reports with
respect to the Property.  This indemnity agreement will be in addition to any
liability which Borrower and Borrower Principal may otherwise have.  Moreover,
the indemnification provided for in clauses (B) and (C) above shall be effective
whether or not an indemnification certificate described in (A) above is provided
and shall be applicable based on information previously provided by Borrower and
Borrower Principal or their Affiliates if Borrower or Borrower Principal do not
provide the indemnification certificate so long as Lender provides Borrower with
the disclosure thereof and prospectus as set forth in this Section 13.5(b).
 
(c) In connection with the initial filings under the Exchange Act in connection
with a Securitization of the Loan, Borrower and Borrower Principal agree to
indemnify (i) Lender, the Issuer Group and the Underwriter Group for Losses to
which Lender, the Issuer Group or the Underwriter Group may become subject
insofar as the Securities Liabilities arise out of or are based upon the
omission or alleged omission to state in the Provided Information delivered to
Lender prior to the Securitization a material fact required to be stated in the
Provided Information in order to make the statements in the Provided
Information, in light of the circumstances under which they were made not
misleading and (ii) reimburse Lender, the Issuer Group or the Underwriter Group
for any legal or other expenses reasonably incurred by Lender, the Issuer Group
or the Underwriter Group in connection with defending or investigating the
Securities Liabilities; provided that in the event that such filings under the
Exchange Act contain information in a form not previously reviewed by Borrower,
then Lender shall provide Borrower with a copy of such filings for its approval
of the content thereof prior to submitting the same.
 
(d) Promptly after receipt by an indemnified party under this Section 13.5 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 13.5, notify the indemnifying party in writing of the commencement
thereof, but the omission to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party hereunder except to the extent that failure to notify
causes prejudice to the indemnifying party.  In the event that any action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled, jointly with
any other indemnifying party, to
 
-83-
 

--------------------------------------------------------------------------------

 
 
participate therein and, to the extent that it (or they) may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, so long as
there is not a conflict of interest between the indemnifying party and any
indemnified party or parties, as reasonably determined by counsel to such
indemnified party or parties, the indemnified party or parties shall not engage
additional counsel to assume such defense on behalf of the related indemnifying
party.  After notice from the indemnifying party to such indemnified party under
this Section 13.5 the indemnifying party shall be responsible for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it and/or other
indemnified parties that are different from or additional to those available to
the indemnifying party, and that there is a conflict of interest between the
indemnified party or parties and the indemnifying party, as reasonably
determined by counsel to such indemnified party or parties, the indemnified
party or parties shall have the right to select separate counsel to assert such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party or parties.  The indemnifying party shall not
be liable for the expenses of more than one such separate counsel unless an
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to another indemnified party.
 
(e) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreements provided for in Section 13.5(c) or
Section 13.5(d) is or are for any reason held to be unenforceable by an
indemnified party in respect of any losses, claims, damages or liabilities (or
action in respect thereof) referred to therein which would otherwise be
indemnifiable under Section 13.5(c) or Section 13.5(d), the indemnifying party
shall contribute to the amount paid or payable by the indemnified party as a
result of such losses, claims, damages or liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  In determining the amount of contribution to
which the respective parties are entitled, the following factors shall be
considered:  (i) the indemnified party’s, Borrower’s and Borrower Principal’s
relative knowledge and access to information concerning the matter with respect
to which claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances.  Lender, Borrower and Borrower Principal hereby agree that
it would not be equitable if the amount of such contribution were determined by
pro rata or per capita allocation.
 
(f) Borrower and Borrower Principal shall indemnify the Lender and its officers,
directors, partners, employees, representatives, agents and Affiliates against
any Losses to which Lender and each of its officers, directors, partners,
employees, representatives, agents and Affiliates, may become subject in
connection with any indemnification to the Rating Agencies in connection with
issuing, monitoring or maintaining the Securities insofar as the Losses directly
arise out of or are directly based upon any untrue statement or alleged untrue
statement of any material fact provided by or on behalf of the Borrower to the
Rating Agencies (the “Covered Rating Agency Information”) or arise out of or are
based upon the omission to
 
-84-
 

--------------------------------------------------------------------------------

 
 
state a material fact in the Covered Rating Agency Information required to be
stated therein or necessary in order to make the statements in the
Covered Rating Agency Information, in light of the circumstances under which
they were made, not materially misleading.
 
(g) The liabilities and obligations of Borrower and Lender under this
Section 13.5 shall survive the satisfaction of this Agreement and the
satisfaction and discharge of the Debt.  The liabilities and obligations of
Borrower Principal under this Section 13.5 and any certificate provided pursuant
to the terms hereof shall only survive until October 31, 2013 and then shall
terminate and be of no further force and effect with respect to any matters for
which written claims have not been made against Borrower Principal prior to
October 31, 2013.
 
Section 13.6. Regulation AB Information
 
(a) If, at the time one or more Disclosure Documents are being prepared for a
securitization, Lender expects that Borrower alone or Borrower and one or more
affiliates of Borrower collectively, or the Property alone or the Property and
any other parcel(s) of real property, together with improvements thereon and
personal property related thereto, that is “related”, within the meaning of the
definition of Significant Obligor (as defined in Item 1101(k) of Regulation AB),
to the Property (a “Related Property”) collectively, will be a Significant
Obligor, Borrower shall furnish to Lender upon request (i) the selected
financial data or, if applicable, net operating income, required under Item
1112(b)(1) of Regulation AB and meeting the requirements thereof, if Lender
expects that the principal amount of the Loan, together with any loans made to
an affiliate of Borrower or secured by a Related Property that is included in a
securitization with the Loan (a “Related Loan”), as of the cut-off date for such
securitization may, or if the principal amount of the Loan together with any
Related Loans as of the cut-off date for such securitization and at any time
during which the Loan and any Related Loans are included in a securitization
does, equal or exceed ten percent (10%) (but less than twenty percent (20%)) of
the aggregate principal amount of all mortgage loans included or expected to be
included, as applicable, in the securitization or (ii) the financial statements
required under Item 1112(b)(2) of Regulation AB and meeting the requirements
thereof, if Lender expects that the principal amount of the Loan together with
any Related Loans as of the cut-off date for such securitization may, or if the
principal amount of the Loan together with any Related Loans as of the cut-off
date for such securitization and at any time during which the Loan and any
Related Loans are included in a securitization does, equal or exceed twenty
percent (20%) of the aggregate principal amount of all mortgage loans included
or expected to be included, as applicable, in the securitization.  Such
financial data or financial statements shall be furnished to Lender (A) within
ten (10) Business Days after notice from Lender in connection with the
preparation of Disclosure Documents for the securitization, (B) not later than
thirty (30) days after the end of each fiscal quarter of Borrower and (C) not
later than seventy-five (75) days after the end of each fiscal year of Borrower;
provided, however, that Borrower shall not be obligated to furnish financial
data or financial statements pursuant to clauses (B) or (C) of this sentence
with respect to any period for which a filing pursuant to the Exchange Act in
connection with or relating to the securitization (an “Exchange Act Filing”) is
not required.
 
(b) If requested by Lender, Borrower shall furnish, or shall cause the
applicable tenant to furnish, to Lender financial data and/or financial
statements in accordance with Regulation AB for any tenant of any Property if,
in connection with a securitization, Lender
 
-85-
 

--------------------------------------------------------------------------------

 
 
expects there to be, with respect to such tenant or group of affiliated tenants,
a concentration within all of the mortgage loans included or expected to be
included, as applicable, in such securitization such that such tenant or group
of affiliated tenants would constitute a Significant Obligor; provided, however,
that in the event the related lease does not require the related tenant to
provide the foregoing information, Borrower shall use commercially reasonable
efforts to cause the applicable tenant to furnish such information.
 
Section 13.7. Rating Surveillance
 
Borrower will retain the Rating Agencies to provide rating surveillance services
on any certificates issued in a Securitization.  Such rating surveillance will
be at the expense of Borrower in an amount determined by Lender in its
reasonable discretion prior to the occurrence of a Securitization and such
expense will be paid at the closing of the Securitization.
 
Section 13.8. New Mezzanine Loan
 
Lender, without in any way limiting Lender’s other rights hereunder, shall have
the right, in its sole and absolute discretion, at any time to require Borrower
to restructure a portion of the Loan and create a mezzanine loan (the “New
Mezzanine Loan”) to the owners of the direct equity interests in Borrower which
shall be secured by a pledge of such direct equity interests, and for which
different interest rates and debt service payments may be established for the
Loan and the New Mezzanine Loan in such order of priority as may be designated
by Lender; provided, that (a) (i) the total amounts of the Loan and the New
Mezzanine Loan shall equal the amount of the Loan immediately prior to the
restructuring, (ii) the weighted average interest rate of the Loan and the New
Mezzanine Loan, shall until the occurrence of an Event of Default equal the Note
Rate and (iii) the debt service payments on the Loan and the New Mezzanine Loan
shall until the occurrence of an Event of Default equal the Monthly Payment
Amount; and provided further that any such restructuring carried out after the
closing of the Loan shall be at Lender’s sole cost and expense, including
Borrower’s reasonable legal fees.  Borrower shall cooperate with all reasonable
requests of Lender in order to restructure the Loan and create the New Mezzanine
Loan and shall (A) execute and deliver such documents including, without
limitation, in the case of the New Mezzanine Loan, a mezzanine note, a mezzanine
loan agreement, a pledge and security agreement and a mezzanine deposit account
agreement, (B) cause Borrower’s counsel to deliver such legal opinions and
(C) create such bankruptcy remote borrower under the New Mezzanine Loan as, in
the case of each of (A), (B) and (C) above, shall be reasonably required by
Lender and required by any Rating Agency in connection therewith, all in form
and substance reasonably satisfactory to Lender and satisfactory to any such
Rating Agency, including the severance of this Agreement, the Mortgage and other
Loan Documents if requested.  In the event Borrower fails to execute and deliver
such documents to Lender within thirty (30) Business Days following such request
by Lender, Borrower hereby absolutely and irrevocably appoints Lender as its
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect such
transactions, Borrower ratifying all that such attorney shall do by virtue
thereof.  It shall be an Event of Default if Borrower fails to comply with any
of the terms, covenants or conditions of this Section 13.8 after the expiration
of thirty (30) Business Days after notice thereof.
 
-86-
 

--------------------------------------------------------------------------------

 
 
ARTICLE 14
INDEMNIFICATIONS
 
Section 14.1. General Indemnification
 
Borrower shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Losses imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (b) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (d) any failure
of the Property to be in compliance with any applicable Legal Requirements as
set forth herein; (e) any and all claims and demands whatsoever which may be
asserted against Lender by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease; (f) the performance of the Required Work or (g) the
payment of any commission, charge or brokerage fee to anyone which may be
payable in connection with the funding of the Loan (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender hereunder (i) to the extent that such Indemnified
Liabilities arise from the gross negligence, illegal acts, fraud or willful
misconduct of Lender and (ii) with respect to any Indemnified Liability (A) not
caused by Borrower and (B) first arising after the date Borrower is no longer in
possession or control of the Property whether due to foreclosure, deed in lieu
of foreclosure or the appointment of a receiver.  To the extent that the
undertaking to indemnify, defend and hold harmless set forth in the preceding
sentence may be unenforceable because it violates any law or public policy,
Borrower shall pay the maximum portion that it is permitted to pay and satisfy
under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Lender.
 
Section 14.2. Mortgage and Intangible Tax Indemnification
 
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to any tax on
the making and/or recording of the Mortgage, the Note or any of the other Loan
Documents, but excluding any income, franchise or other similar taxes.
 
Section 14.3. ERISA Indemnification
 
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA
 
-87-
 

--------------------------------------------------------------------------------

 
 
that may be required, in Lender’s sole discretion) that Lender may incur,
directly or indirectly, as a result of a default under Section 4.9 or
Section 5.18 of this Agreement.
 
Section 14.4. Survival
 
The obligations and liabilities of Borrower under this Article 14 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of a deed in lieu of foreclosure of the Mortgage.
 
ARTICLE 15
EXCULPATION
 
Section 15.1. Exculpation
 
(a) Except as otherwise provided herein or in the other Loan Documents, Lender
shall not enforce the liability and obligation of Borrower or Borrower
Principal, as applicable, to pay, perform and/or observe the obligations
contained herein, in the Note, or in the other Loan Documents by any action or
proceeding against Borrower wherein a money judgment shall be sought against
Borrower, the members/parties of Borrower or Borrower Principal or its
respective members, partners, shareholders, officers, or directors (the
“Exculpated Parties”), except that Lender may bring a foreclosure action, action
for specific performance or other appropriate action or proceeding against
Borrower to enable Lender to enforce and realize upon this Agreement, the Note,
the Mortgage and the other Loan Documents, and the interest in the Property, the
Rents and any other collateral given to Lender created by this Agreement, the
Note, the Mortgage and the other Loan Documents; provided, however, that any
judgment in any such action or proceeding shall be enforceable against Borrower
only to the extent of Borrower’s interest in the Property, in the Rents and in
any other collateral given to Lender.  Lender, by accepting this Agreement, the
Note, the Mortgage and the other Loan Documents, agrees that it shall not,
except as otherwise provided in Section 15.1(b) and (c) sue for, seek or demand
any deficiency judgment against the Exculpated Parties in any such action or
proceeding, under or by reason of or under or in connection with this Agreement,
the Note, the Mortgage or the other Loan Documents.  The provisions of this
Section 15.1 shall not, however, (i) constitute a waiver, release or impairment
of any obligation evidenced or secured by this Agreement, the Note, the Mortgage
or the other Loan Documents; (ii) impair the right of Lender to name Borrower as
a party defendant in any action or suit for judicial foreclosure and sale under
this Agreement and the Mortgage; (iii) affect the validity or enforceability of
any indemnity (including, without limitation, those contained in Section 12.6
and Article 14 of this Agreement) made in connection with this Agreement, the
Note, the Mortgage and the other Loan Documents; (iv) impair the right of Lender
to obtain the appointment of a receiver; (v) impair the enforcement of the
assignment of leases provisions contained in the Mortgage; or (vi) impair the
right of Lender to obtain a deficiency judgment against Borrower or other
judgment on the Note against Borrower if necessary to obtain any Insurance
Proceeds or Awards to which Lender would otherwise be entitled under this
Agreement; provided, however, Lender shall only enforce such judgment to the
extent of the Insurance Proceeds and/or Awards.
 
-88-
 

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding the provisions of this Section 15.1 to the contrary,
Borrower and SCOLP shall be personally liable to Lender on a joint and several
basis for Losses due to:
 
(i) fraud, material intentional misrepresentation, gross negligence or willful
misconduct by Borrower, Borrower Principal or any other Affiliate of Borrower or
Borrower Principal in connection with the execution and the delivery of this
Agreement, the Note, the Mortgage, any of the other Loan Documents, or any
certificate, report, financial statement or other instrument or document
furnished to Lender at the time of the closing of the Loan or during the term of
the Loan;
 
(ii) Borrower’s, Borrower Principal’s or any of their Affiliates’ misapplication
or misappropriation of Rents received by Borrower, to the extent Borrower or any
Affiliate has the ability to control the distribution or application thereof,
after the occurrence of an Event of Default;
 
(iii) Borrower’s, Borrower Principal’s or any of their Affiliates’
misapplication or misappropriation of tenant security deposits or Rents
collected in advance, to the extent Borrower or any Affiliate has the ability to
control the distribution or application thereof;
 
(iv) Borrower’s, Borrower Principal’s or any of their Affiliates’ the
misapplication or the misappropriation of Insurance Proceeds or Awards, to the
extent Borrower or any Affiliate has the ability to control the distribution or
application thereof;
 
(v) while Borrower is in possession or control of any Parcel, Borrower’s failure
to pay Taxes or Other Charges with respect to each Parcel (except to the extent
that (A) sums sufficient to pay such amounts have been deposited in escrow with
Lender pursuant to the terms hereof and there exists no impediment to Lender’s
utilization thereof (whether or not used by Lender for such purpose) or (B) the
applicable Parcel is not generating sufficient proceeds to pay such Taxes or
Other Charges;
 
(vi) intentionally reserved;
 
(vii) any act of actual physical waste or arson by Borrower, any principal,
Affiliate, member or general partner thereof or by Borrower Principal, any
principal, Affiliate, member or general partner thereof;
 
(viii) Borrower’s failure following any Event of Default to deliver to Lender
upon demand all Rents collected by Borrower after such Event of Default and
books and records relating to the Property;
 
(ix) Borrower’s withdrawal following an Event of Default of any amounts from any
Borrower’s Account, except as directed by Lender;
 
(x) Borrower’s failure to complete the Required Repairs within the time frames
set forth in Section 9.1 hereof;
 
-89-
 

--------------------------------------------------------------------------------

 
 
(xi) Borrower’s setting forth of any defense, other than asserting a default by
Lender under the Loan Documents, to a proceeding instituted by Lender (whether
judicial or otherwise) for the foreclosure of the Mortgage following an Event of
Default caused by Borrower’s failure to timely pay the Monthly Payment Amount or
the Debt due on the Maturity Date, provided that Borrower or Borrower Principal
shall not be precluded from setting forth any defense with respect to any
enforcement of their respective obligations under this Section 15.1;
 
(xii) Intentionally deleted;
 
(xiii) the breach of any representation, warranty, covenant or indemnification
set forth in Article 12 hereof or in any other Loan Document concerning
environmental laws, hazardous substances and asbestos and any indemnification of
Lender with respect thereto in any document; or
 
(xiv) of a breach by Borrower, Borrower Principal or any SPE Component Entity
(if any) of any of the covenants set forth in Article 6 hereof, to the extent
that such breach is (A) material and (B) is not cured within fifteen (15) days
of the earlier to occur of notice from Lender or Borrower’s knowledge of such
breach.
 
(c) Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect and the Debt shall be fully
recourse to Borrower and Borrower Principal on a joint and several basis in the
event (i) of a breach by Borrower, Borrower Principal or any SPE Component
Entity (if any) of any of the covenants set forth in Article 6 hereof, to the
extent that such breach results in the substantive consolidation of the assets
and liabilities of Borrower with SCI or SCOLP or any Affiliate of SCI or SCOLP
(excluding however any consolidation of the assets and liabilities of any one
Borrower with any other Borrower hereunder), (ii) of a breach of any of the
covenants set forth in Article 7 hereof, (iii) the Property or any part thereof
shall become an asset in a voluntary bankruptcy or insolvency proceeding of
Borrower, (iv) Borrower, Borrower Principal or any Affiliate, officer, director,
or representative which controls, directly or indirectly, Borrower or Borrower
Principal files, or joins in the filing of, an involuntary petition against
Borrower under any Creditors Rights Laws, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower from any
Person; (v)  Borrower files an answer consenting to or otherwise acquiescing in
or joining in any involuntary petition filed against it, by any other Person
under any Creditors Rights Laws, or solicits or causes to be solicited
petitioning creditors for any involuntary petition from any Person; (vi) any
Affiliate, officer, director, or representative which controls Borrower consents
to or acquiesces in or joins in an application for the appointment of a
custodian, receiver, trustee, or examiner for Borrower or any portion of the
Property; or (vii) Borrower fails to obtain Lender’s prior written consent to
any subordinate financing or other voluntary Lien encumbering the Property, if
such consent is required by the Loan Documents.
 
(d) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Section 506(a), 506(b), 1111(b) or any other provision of the U.S.
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Mortgage or to require
 
-90-
 

--------------------------------------------------------------------------------

 
 
that all collateral shall continue to secure all of the indebtedness owing to
Lender in accordance with this Agreement, the Note, the Mortgage or the other
Loan Documents.
 
(e) Subject to the terms of Section 12.6, upon payment in full of the Loan,
Borrower Principal shall be relieved of its obligations under this Article 15.
 
ARTICLE 16
NOTICES
 
Section 16.1. Notices
 
All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested, (b) expedited prepaid
overnight delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or by (c) telecopier (with answer back
acknowledged provided an additional notice is given pursuant to subsection (b)
above), addressed as follows (or at such other address and Person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section):
 
 
If to Lender:
Bank of America, N.A.

 
c/o Capital Markets Servicing Group

 
900 West Trade Street, Suite 650

 
Mail Code:  NC1-026-06-01

 
Charlotte, North Carolina 28255

 
Attn:  Servicing Manager

 
Telephone No:  (866) 531-0957

 
Facsimile No.:  (704) 317-4501

 
 
With a copy to:
Cadwalader, Wickersham & Taft LLP

 
227 West Trade Street, Suite 2400

 
Charlotte, North Carolina 28202

 
Attention: James P. Carroll, Esq.

 
Telephone No.: (704) 348-5100

 
Facsimile No.: (704) 348-5200

 
 
If to Borrower:
c/o Sun Communities, Inc.

 
The American Center

 
27777 Franklin Road, Suite 200

 
Southfield, Michigan 48034

 
Attention: Gary Shiffman & Jonathan Colman

 
Telephone No.: (248) 208-2500

 
Facsimile No.: (248)-351-3082

 
-91-
 

--------------------------------------------------------------------------------

 
 
With a copy to:
Jaffe, Rait, Heuer & Weiss

 
27777 Franklin Road, Suite 2500

 
Southfield, Michigan 48034

 
Attention: Arthur A. Weiss, Esq.

 
Telephone No.: (248) 351-3000

 
Facsimile No.: (248) 351-3082

 
 
If to Borrower Principal:
Sun Communities Operating Limited Partnership

 
The American Center

 
27777 Franklin Road, Suite 200

 
Southfield, Michigan 48034

 
Attention: Gary Shiffman & Jonathan Colman

 
Telephone No.: (248) 208-2500

 
Facsimile No.: (248)-351-3082

 
 

 
With a copy to:
Jaffe, Rait, Heuer & Weiss

 
27777 Franklin Road, Suite 2500

 
Southfield, Michigan 48034

 
Attention: Arthur A. Weiss, Esq.

 
Telephone No.: (248) 351-3000

 
Facsimile No.: (248) 351-3082

 
A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.
 
ARTICLE 17
FURTHER ASSURANCES
 
Section 17.1. Replacement Documents
 
Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record:  (i) with respect to any Loan Document other than the Note,
Borrower will issue, in lieu thereof, a replacement of such other Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Loan Document in the
same principal amount thereof and otherwise of like tenor and (ii) with respect
to the Note, (a) Borrower will execute a reaffirmation of the Debt as evidenced
by such Note acknowledging that Lender has informed Borrower that the Note was
lost, stolen destroyed or mutilated and that such Debt continues to be an
obligation and liability of the Borrower as set forth in the Note, a copy of
which shall be attached to such reaffirmation and (b) if requested by Lender,
Borrower will execute a replacement note in the same form and substance as the
Note and Lender or Lender’s custodian (at Lender’s option) shall provide to
Borrower Lender’s (or Lender’s custodian’s) then standard form of lost note
affidavit and indemnity, which such form shall be reasonably acceptable to
Borrower.
 
-92-
 

--------------------------------------------------------------------------------

 
 
Section 17.2. Recording of Mortgage, etc
 
Borrower forthwith upon the execution and delivery of the Mortgage and
thereafter, from time to time, will cause the Mortgage and any of the other Loan
Documents creating a lien or security interest or evidencing the lien hereof
upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender
in, the Property.  Borrower will pay all taxes, filing, registration or
recording fees, and all expenses incident to the preparation, execution,
acknowledgment and/or recording of the Note, the Mortgage, the other Loan
Documents, any note, deed of trust or mortgage supplemental hereto, any security
instrument with respect to the Property and any instrument of further assurance,
and any modification or amendment of the foregoing documents, and all federal,
state, county and municipal taxes, duties, imposts, assessments and charges
arising out of or in connection with the execution and delivery of the Mortgage,
any deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Property or any instrument of further assurance, and any
modification or amendment of the foregoing documents, except where prohibited by
law so to do.  Lender agrees to reasonably cooperate, at Borrower’s expense,
including the payment of Lender’s attorneys’ fees, with reasonable requests made
by Borrower to assign this Agreement, or any of the other Loan Documents to a
new lender in connection with a refinance of the Loan in order to minimize the
tax obligations incurred by Borrower in connection with such refinance.
 
Section 17.3. Further Acts, etc
 
Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, deeds, conveyances,
deeds of trust, mortgages, assignments, security agreements, control agreements,
notices of assignments, transfers and assurances as Lender shall, from time to
time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby
mortgaged, deeded, granted, bargained, sold, conveyed, confirmed, pledged,
assigned, warranted and transferred or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender, or for carrying out the intention or facilitating the performance of the
terms of this Agreement or for filing, registering or recording the Mortgage, or
for complying with all Legal Requirements; provided, however, none of the
foregoing shall materially increase the obligations or reduce the rights of
Borrower hereunder.  Borrower, on demand, will execute and deliver, and in the
event it shall fail to so execute and deliver, hereby authorizes Lender to
execute in the name of Borrower or without the signature of Borrower to the
extent Lender may lawfully do so, one or more financing statements and financing
statement amendments to evidence more effectively, perfect and maintain the
priority of the security interest of Lender in the Property.  Borrower grants to
Lender an irrevocable power of attorney coupled with an interest for the purpose
of exercising and perfecting any and all rights and remedies available to Lender
at law and in equity, including without limitation, such rights and remedies
available to Lender pursuant to this Section 17.3.
 
Section 17.4. Changes in Tax, Debt, Credit and Documentary Stamp Laws
 
-93-
 

--------------------------------------------------------------------------------

 
 
(a) If any law is enacted or adopted or amended after the date of this Agreement
which deducts the Debt from the value of the Property for the purpose of
taxation or which imposes a tax, either directly or indirectly, on the Debt or
Lender’s interest in the Property, Borrower will pay the tax, with interest and
penalties thereon, if any.  If Lender is advised by counsel chosen by it that
the payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than one hundred twenty (120) days to
declare the Debt immediately due and payable without imposing any prepayment
premium or charge thereon.
 
(b) Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of the Mortgage or the Debt.  If such claim,
credit or deduction shall be required by law, Lender shall have the option, by
written notice of not less than one hundred twenty (120) days, to declare the
Debt immediately due and payable without imposing any prepayment premium or
charge thereon.
 
If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Mortgage, or any of the other Loan Documents or impose
any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.
 
Section 17.5. Expenses
 
Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender upon receipt of written notice from Lender for all reasonable costs and
expenses (including reasonable, actual attorneys’ fees and disbursements and the
allocated costs of internal legal services and all actual disbursements of
internal counsel) reasonably incurred by Lender in accordance with this
Agreement (all of which shall be deemed part of the Debt) in connection with
(a) the preparation, negotiation, execution and delivery of this Agreement and
the other Loan Documents and the consummation of the transactions contemplated
hereby and thereby and all the costs of furnishing all opinions by counsel for
Borrower (including without limitation any opinions requested by Lender as to
any legal matters arising under this Agreement or the other Loan Documents with
respect to the Property); (b) Borrower’s ongoing performance of and compliance
with Borrower’s respective agreements and covenants contained in this Agreement
and the other Loan Documents on its part to be performed or complied with after
the Closing Date other than the day-to-day expenses of administering and
servicing the Loan, including, without limitation, confirming compliance with
environmental and insurance requirements; (c) following a request by Borrower,
Lender’s ongoing performance and compliance with all agreements and conditions
contained in this Agreement and the other Loan Documents on its part to be
performed or complied with after the Closing Date; (d) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Lender (except as expressly
limited by the provisions of Section 13.4 hereof); (e) securing Borrower’s
compliance with any requests made pursuant to the provisions of this Agreement;
(f) the filing and recording fees and expenses, title insurance and reasonable
 
-94-
 

--------------------------------------------------------------------------------

 
 
fees and expenses of counsel for providing to Lender all required legal
opinions, and other similar expenses incurred in creating and perfecting the
Lien in favor of Lender pursuant to this Agreement and the other Loan Documents;
(g) enforcing or preserving any rights, in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, this Agreement, the other Loan
Documents, the Property, or any other security given for the Loan; and
(h) enforcing any obligations of or collecting any payments due from Borrower
under this Agreement, the other Loan Documents or with respect to the Property
or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings; provided, however, that Borrower shall
not be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender.
 
Section 17.6. Cost of Enforcement.
 
In the event (a) that the Mortgage is foreclosed in whole or in part, (b) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, or (c) Lender
exercises any of its other remedies under this Agreement or any of the other
Loan Documents, Borrower shall be chargeable with and agrees to pay all costs of
collection and defense, including attorneys’ fees and costs, incurred by Lender
or Borrower in connection therewith and in connection with any appellate
proceeding or post-judgment action involved therein, together with all required
service or use taxes, all of which shall be deemed part of the Debt.  In
addition, Borrower shall be responsible for any fees and expenses of any
servicer and any third-party fees and expenses, including, without limitation,
special servicing fees, work-out fees and attorneys fees and disbursements in
connection with a prepayment, release of the Property, assumption or
modification of the Loan, special servicing or work-out of the Loan or
enforcement of the Loan Documents.
 
ARTICLE 18
WAIVERS
 
Section 18.1. Remedies Cumulative; Waivers
 
The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower or Borrower Principal pursuant to this Agreement or
the other Loan Documents, or existing at law or in equity or otherwise except as
limited by Article XV hereof.  Lender’s rights, powers and remedies may be
pursued singularly, concurrently or otherwise, at such time and in such order as
Lender may determine in Lender’s sole discretion.  No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient.  A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.
 
-95-
 

--------------------------------------------------------------------------------

 
 
Section 18.2. Modification, Waiver in Writing
 
No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.
 
Section 18.3. Delay Not a Waiver
 
Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
 
Section 18.4. Trial by Jury
 
BORROWER, BORROWER PRINCIPAL AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER, BORROWER PRINCIPAL AND LENDER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH OF LENDER, BORROWER
PRINCIPAL AND BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER, BORROWER
PRINCIPAL AND LENDER.
 
Section 18.5. Waiver of Notice
 
Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except
 
-96-
 

--------------------------------------------------------------------------------

 
 
with respect to matters for which Borrower is not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice.  Borrower hereby
expressly waives the right to receive any notice from Lender with respect to any
matter for which this Agreement or the other Loan Documents do not specifically
and expressly provide for the giving of notice by Lender to Borrower.
 
Section 18.6. Remedies of Borrower
 
In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment.  The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.  Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.
 
Section 18.7. Waiver of Marshalling of Assets
 
To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners and others with interests in Borrower, and of the Property,
and agrees not to assert any right under any laws pertaining to the marshalling
of assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Property in preference to every other claimant
whatsoever.
 
Section 18.8. Waiver of Statute of Limitations
 
Borrower hereby expressly waives and releases, to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Debt or performance of its Other Obligations.
 
Section 18.9. Waiver of Counterclaim
 
Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents; provided, however, nothing in this Section shall prevent
Borrower from, subject to the provisions of Section 18.6 above, asserting such
claim or counterclaim in a separate action against Lender.
 
ARTICLE 19
GOVERNING LAW
 
Section 19.1. Choice of Law
 
-97-
 

--------------------------------------------------------------------------------

 
 
This Agreement shall be deemed to be a contract entered into pursuant to the
laws of the State of New York and shall in all respects be governed, construed,
applied and enforced in accordance with the laws of the State of New York,
provided however, (a) that with respect to the creation, perfection, priority
and enforcement of any Lien created by the Loan Documents, and the determination
of deficiency judgments, the laws of the state where the Property is located
shall apply, and (b) with respect to the security interest in each of the
Reserve Accounts and the Lockbox Account and the Cash Management Account, the
laws of the state where each such account is located shall apply.
 
Section 19.2. Severability
 
Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.
 
Section 19.3. Preferences
 
During the continuance of an Event of Default, Lender shall have the continuing
and exclusive right to apply or reverse and reapply any and all payments by
Borrower to any portion of the obligations of Borrower hereunder.  To the extent
Borrower makes a payment or payments to Lender, which payment or proceeds or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any Creditors Rights Laws, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.
 
ARTICLE 20
MISCELLANEOUS
 
Section 20.1. Survival
 
This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party.  All covenants,
promises and agreements in this Agreement,  by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.
 
Section 20.2. Lender’s Discretion
 
-98-
 

--------------------------------------------------------------------------------

 
 
Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive absent manifest error.
 
Section 20.3. Headings
 
The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
 
Section 20.4. Schedules Incorporated
 
The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.
 
Section 20.5. Offsets, Counterclaims and Defenses
 
Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.
 
Section 20.6. No Joint Venture or Partnership; No Third Party Beneficiaries
 
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender.  Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.
 
(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender, Borrower and
Borrower Principal any right to insist upon or to enforce the performance or
observance of any of the obligations contained herein or therein.  All
conditions to the obligations of Lender to make the Loan hereunder are imposed
solely and exclusively for the benefit of Lender and no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that Lender will refuse to make the Loan in the
absence of strict compliance with any or all thereof and no other Person shall
under any circumstances be deemed to be a beneficiary of such conditions, any or
all of which may be freely waived in whole or in part by Lender if, in Lender’s
sole discretion, Lender deems it advisable or desirable to do so.
 
-99-
 

--------------------------------------------------------------------------------

 
 
(c) The general partners, members, principals and (if Borrower is a trust)
beneficial owners of Borrower are experienced in the ownership and operation of
properties similar to the Property, and Borrower and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Property.  Borrower is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.
 
(d) Notwithstanding anything to the contrary contained herein, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.
 
(e) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Agreement, the Mortgage, the
Note or the other Loan Documents, including, without limitation, any officer’s
certificate, balance sheet, statement of profit and loss or other financial
statement, survey, appraisal, or insurance policy, Lender shall not be deemed to
have warranted, consented to, or affirmed the sufficiency, the legality or
effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Lender.
 
(f) Borrower recognizes and acknowledges that in accepting this Agreement, the
Note, the Mortgage and the other Loan Documents, Lender is expressly and
primarily relying on the truth and accuracy of the representations and
warranties set forth in Article 4 of this Agreement without any obligation to
investigate the Property and notwithstanding any investigation of the Property
by Lender; that such reliance existed on the part of Lender prior to the date
hereof, that the warranties and representations are a material inducement to
Lender in making the Loan; and that Lender would not be willing to make the Loan
and accept this Agreement, the Note, the Mortgage and the other Loan Documents
in the absence of the warranties and representations as set forth in Article 4
of this Agreement.
 
Section 20.7. Publicity
 
All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan,
Lender, Merrill Lynch, Pierce, Fenner & Smith Incorporated, or any of their
Affiliates shall be subject to the prior written approval of Lender, not to be
unreasonably withheld.  Notwithstanding the foregoing, so long as SCI’s shares
remain publicly traded, the prior approval of Lender shall not be required for
any public disclosures that are required by applicable legal requirements of
SCI.  Lender shall be permitted to make any news releases, publicity or
advertising by Lender or its Affiliates through any media intended to reach the
general public which refers to the Loan, the Property, Borrower, Borrower
Principal and their respective Affiliates without the approval of Borrower or
any such Persons; provided, however, Lender agrees to consult with the timing of
any such publicity if Lender reasonably believes that Lender’s disclosure of
such information would have an effect on SCI’s compliance with the Securities
Act.  Borrower also agrees that Lender may share any information pertaining to
the Loan with Bank of America Corporation, including its bank subsidiaries,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and any other Affiliates of
the foregoing, in connection with the sale or transfer of the Loan or any
Participations and/or Securities created.
 
-100-
 

--------------------------------------------------------------------------------

 
 
Section 20.8. Conflict; Construction of Documents; Reliance
 
In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control.  The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies.  Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.
 
Section 20.9. Duplicate Originals; Counterparts
 
This Agreement and each of the other Loan Documents may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original.  This Agreement and each of the other Loan Documents (and each
duplicate original) also may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together constitute a fully
executed agreement even though all signatures do not appear on the same
document.
 
Section 20.10. Entire Agreement
 
This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.
 


 
[NO FURTHER TEXT ON THIS PAGE]

-101-
 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
 
             BORROWER:
 
                Sun Gwinnett LLC,
                a Michigan limited liability company


                By:           Sun QRS Gwinnett, Inc.,
                 a Michigan corporation, its Manager


                 By: /s/ Jonathan M. Colman             
                        Jonathan M. Colman,
                Executive Vice President






                Sun Knollwood LLC,
                a Michigan limited liability company


                By:           Sun QRS Knollwood, Inc.,
                 a Michigan corporation, its Manager


                 By:  /s/ Jonathan M. Colman              
                Jonathan M. Colman,
                Executive Vice President






                Sun River Ridge II LLC,
                a Michigan limited liability company


                By:           Sun QRS River Ridge, Inc.,
                 a Michigan corporation, its Manager


                 By:  /s/ Jonathan M. Colman              
                 Jonathan M. Colman,
                         Executive Vice President
 
 
(signatures continue on following page)
 
 
 
 
 
-102- 

--------------------------------------------------------------------------------

 
 
                Sun Communities, Inc.,
                a Maryland corporation


                By:           /s/ Jonathan M. Colman              
                   Jonathan M. Colman,
                      Executive Vice President






                Sun Communities Operating Limited Partnership,
                a Michigan limited partnership


                By:           Sun Communities, Inc.,
                a Maryland corporation, its general partner


                By:          /s/ Jonathan M. Colman              
               Jonathan M. Colman,
                   Executive Vice President

(signatures continue on following page)
 

 
 
-103-

--------------------------------------------------------------------------------

 
 


                BORROWER PRINCIPAL:
 
                Acknowledged and agreed to with respect to its obligations set
forth in Article IV, Sections 5.11, 8.4, 12.6, 13.4, 13.5, 15.1, 18.1, 18.4, and
20.6(b) in this Agreement:

 
                SUN COMMUNITIES OPERATING LIMITED
                PARTNERSHIP, a Michigan limited partnership
 
                By:    Sun Communities, Inc., a Maryland
                         corporation, its gerneral partner
 
                         By:   /s/ Jonathan M. Colman          
                                   Jonathan M. Colman
                                   Executive Vice President
 
(signatures continue on following page)
 
 
 
-104-

--------------------------------------------------------------------------------

 
 


 
 
LENDER:

 
               BANK OF AMERICA, N.A., a national banking association
 
 
By:
/s/ Steven Wasser            

 
Name: Steven Wasser

 
Title: Managing Director

 
 
 
 
 
-105-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Borrower Equity Ownership Structure
 
 

 
                             

 
-106-

--------------------------------------------------------------------------------

 



 
SCHEDULE I
 
REQUIRED REPAIRS


REPAIR
 
Date of Completion
Village of Gwinnett – Borrower is to (i) Repair, and, if necessary, replace, the
cracked and alligatored pavement within the roadways, and fix potholed areas and
(ii) repair a broken conduit pipe presumed to be for electrical or
telecommunications cables.
 
One (1) year from the date hereof.
River Ridge Estates – Borrower is to (i) complete asphalt repairs at the
applicable Property to address alligatoring and deterioration  and (ii) complete
concrete repairs.
 
One (1) year from the date hereof.
Knollwood Estates – Borrower is to (i) complete paving repairs, (ii) install a
new sump pump, and (iii) complete mail box wall repairs  at the applicable
Property.
 
One (1) year from the date hereof.




 
 
-107-

--------------------------------------------------------------------------------

 



 
SCHEDULE II
 
ALLOCATED LOAN AMOUNTS
 


 


Countryside
Parcel                                                                          $
10,700,000


Knollwood
Parcel                                                                            $ 
2,800,000


River Ridge
Parcel                                                                           $
10,125,000

 
 
-108-

--------------------------------------------------------------------------------

 
